$250,000,000

AMENDED AND RESTATED
CREDIT AGREEMENT

DATED AS OF JUNE 25, 2002

AMONG

JOY GLOBAL INC.
as Borrower,

THE LENDERS LISTED HEREIN,
as Lenders,

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Agent,

HELLER FINANCIAL, INC.
and
FLEET CAPITAL CORPORATION,
as Co-Syndication Agents,

CIT GROUP/BUSINESS CREDIT,
as Documentation Agent

and

DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Sole Book Running Manager

--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Page Section 1.DEFINITIONS1 1.1Certain Defined Terms1 1.2Accounting Terms;
Utilization of GAAP for Purposes of Calculations Under Agreement46 1.3Other
Definitional Provisions46 1.4Foreign Currency Credit Extensions; Currency
Equivalents 47     Section 2.AMOUNTS AND TERMS OF COMMITMENTS AND LOANS 47
2.1Commitments; Making of Loans; the Register; Notes 47 2.2Interest on the
Loans57 2.3Fees62 2.4Repayments of Revolving Loan Commitments; Prepayments and
Reductions in Revolving
    Loan Commitments; General Provisions Regarding Payments; Application of
Proceeds
    of Collateral and Payments Under Guaranties63 2.5Use of Proceeds70
2.6Special Provisions Governing Eurodollar Rate Loans 71 2.7Increased Costs;
Taxes; Capital Adequacy73 2.8Statement of Lenders; Obligation of Lenders and
Issuing Lenders to Mitigate77 2.9Replacement of a Lender77 2.10Collection,
Deposit and Transfer of Payments in Respect of Accounts of Borrower
    and Domestic Subsidiaries; Other Matters Concerning Accounts78
2.11Collection, Deposit and Transfer of Payments in Respect of Accounts of
Foreign Subsidiaries80     Section 3.LETTERS OF CREDIT81 3.1Issuance of Letters
of Credit and Lenders’ Purchase of Participations Therein81 3.2Letter of Credit
Fees84 3.3Drawings and Reimbursement of Amounts Drawn Under Letters of Credit 84
3.4Obligations Absolute87 3.5Indemnification; Nature of Issuing Lenders’ Duties
88



-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

  Page Section 4.CONDITIONS TO LOANS AND LETTERS OF CREDIT89 4.1[RESERVED]89
4.2Conditions to All Loans89 4.3Conditions to Letters of Credit90     Section
5.BORROWER’S REPRESENTATIONS AND WARRANTIES 90 5.1Organization, Powers,
Qualification, Good Standing, Business and Subsidiaries91 5.2Authorization of
Borrowing, etc.91 5.3Financial Condition92 5.4No Material Adverse Change; No
Restricted Junior Payments 93 5.5Title to Properties; Liens; Real Property93
5.6Litigation; Violation of Law94 5.7Payment of Taxes94 5.8Performance of
Agreements; Materially Adverse Agreements; Material Contracts94 5.9Governmental
Regulation95 5.10Securities Activities95 5.11Employee Benefit Plans95
5.12Certain Fees96 5.13Environmental Protection96 5.14Employee Matters97
5.15Solvency97 5.16Matters Relating to Collateral97 5.17Disclosure98
5.18Representations and Warranties in Related Agreements 98 5.19Permits98    
Section 6.BORROWER’S AFFIRMATIVE COVENANTS99 6.1Financial Statements and Other
Reports99 6.2Existence, etc.105 6.3Payment of Taxes and Claims; Tax105



-ii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

  Page 6.4Maintenance of Properties; Insurance; Application of Net
Insurance/Condemnation Proceeds105 6.5Inspection; Lender Meeting108
6.6Compliance with Laws, etc.108 6.7Environmental Disclosure and Inspection108
6.8Borrower’s Remedial Action Regarding Hazardous Materials 110 6.9Execution of
Loan Documents and Personal Property Collateral Documents and Registration
    of Certain Collateral After the Closing Date 110 6.10Matters Relating to
Real Property Collateral 111     Section 7.BORROWER’S NEGATIVE COVENANTS112
7.1Indebtedness112 7.2Liens and Related Matters114 7.3Investments;
Acquisitions116 7.4Contingent Obligations118 7.5Restricted Junior Payments119
7.6Financial Covenants120 7.7Restriction on Fundamental Changes; Asset Sales 122
7.8Consolidated Capital Expenditures123 7.9Restriction on Leases124 7.10Sales
and Lease-Backs124 7.11Sale or Discount of Receivables124 7.12Transactions With
Shareholders and Affiliates 124 7.13Disposal of Subsidiary Stock125 7.14Conduct
of Business125 7.15Amendments or Waivers of Certain Agreements; Amendments of
Documents Relating to
    Subordinated Indebtedness; Classification of Indebtedness125 7.16Fiscal
Year126 7.17Deposit Accounts126 7.18Restrictions on HULC126



-iii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

  Page Section 8.EVENTS OF DEFAULT127 8.1Failure to Make Payments When Due127
8.2Default in Other Agreements127 8.3Breach of Certain Covenants127 8.4Breach of
Warranty128 8.5Other Defaults Under Loan Documents128 8.6Involuntary Bankruptcy;
Appointment of Receiver, etc. 128 8.7Voluntary Bankruptcy; Appointment of
Receiver, etc. 128 8.8Judgments and Attachments129 8.9Dissolution129
8.10Employee Benefit Plans129 8.11Change in Control129 8.12Invalidity of Any
Guaranty129 8.13Failure of Security130     Section 9.AGENT131 9.1Appointment131
9.2Powers and Duties; General Immunity132 9.3Independent Investigation by
Lenders; No Responsibility For Appraisal of Creditworthiness133 9.4Right to
Indemnity134 9.5Successor Agent134 9.6Collateral Documents and Guaranties135
9.7Agent May File Proofs of Claim135     Section 10.MISCELLANEOUS136
10.1Successors and Assigns; Assignments and Participations in Loans and Letters
of Credit136 10.2Expenses139 10.3Indemnity140 10.4Set-Off; Security Interest in
Deposit Accounts 141 10.5Ratable Sharing142



-iv-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

  Page 10.6Amendments and Waivers142 10.7Independence of Covenants144
10.8Notices; Effectiveness of Signatures144 10.9Survival of Representations,
Warranties and Agreements 144 10.10Failure or Indulgence Not Waiver; Remedies
Cumulative 145 10.11Marshalling; Payments Set Aside145 10.12Severability145
10.13Obligations Several; Independent Nature of Lenders’ Rights 145
10.14Headings145 10.15Applicable Law146 10.16Construction of Agreement; Nature
of Relationship 146 10.17Consent to Jurisdiction and Service of Process 147
10.18Waiver of Jury Trial147 10.19Confidentiality148 10.20Counterparts;
Effectiveness149 10.21Judgment Currency149











-v-

--------------------------------------------------------------------------------


EXHIBITS

   IFORM OF NOTICE OF BORROWING IIFORM OF NOTICE OF CONVERSION/CONTINUATION
IIIFORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT IVFORM OF REVOLVING NOTE
VFORM OF INTERCOMPANY NOTE VIFORM OF COMPLIANCE CERTIFICATE VIIFORM OF BORROWING
BASE CERTIFICATE VIIIFORM OF ASSIGNMENT AGREEMENT IXFORM OF BLOCKED ACCOUNT
AGREEMENT XFORM OF COLLATERAL ACCESS AGREEMENT XIFORM OF LOCK BOX AGREEMENT
XIIFORM OF SECURITY AGREEMENT XIIIFORM OF GUARANTY XIVFORM OF ENVIRONMENTAL
INDEMNITY




SCHEDULES

   1.1MANDATORY COST RATE 2.1LENDERS’ COMMITMENTS AND PRO RATA SHARES
4.1MCLOSING DATE MORTGAGED PROPERTIES 5.1SUBSIDIARIES OF BORROWER 5.5BREAL
PROPERTY ASSETS 5.5CINTELLECTUAL PROPERTY 5.6LITIGATION 5.8MATERIAL CONTRACTS
5.13ENVIRONMENTAL MATTERS 7.1CERTAIN EXISTING INDEBTEDNESS 7.2CERTAIN EXISTING
LIENS 7.3CERTAIN EXISTING INVESTMENTS 7.4CERTAIN CONTINGENT OBLIGATIONS






-vi-

--------------------------------------------------------------------------------

CREDIT AGREEMENT

     This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 25, 2002 and
entered into by and among JOY GLOBAL INC., a Delaware corporation (“Borrower”),
THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each
individually referred to herein as a “Lender” and collectively as “Lenders”) and
DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative agent for
Lenders (in such capacity, “Agent”), amends and restates that certain Credit
Agreement dated as of June 29, 2001, as amended by that certain First Amendment
to Credit Agreement dated as of December 26, 2001 (the “Original Credit
Agreement”).

R E C I T A L S

     WHEREAS, Agents and Requisite Lenders have consented to the issuance and
sale by Borrower of senior subordinated notes in an original aggregate principal
amount of $200,000,000 (the “Senior Subordinated Notes”) pursuant to the Consent
to Issuance and Sale of Senior Subordinated Notes, dated as of February 19,
2002, by and among Borrower, Agents and Requisite Lenders (the “Consent”) and
Borrower has certified that it has issued and sold the Senior Subordinated Notes
in accordance with the terms and conditions set forth in the Consent;

     WHEREAS, Borrower has used a portion of the proceeds of the sale of the
Senior Subordinated Notes to prepay in full the Tranche B Term Loans under the
Original Credit Agreement and has used the remaining proceeds to redeem all of
Borrower’s existing 10.75% Senior Notes due 2006 in an aggregate principal
amount of $108,800,000; and

     WHEREAS, Borrower, Lenders and Agents deem it advisable to amend and
restate the Original Credit Agreement to reflect these and certain other
changes.

A G R E E M E N T

     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, each of Borrower, Lenders and Agent
agree as follows:

Section 1.      DEFINITIONS

          1.1       Certain Defined Terms.

     The following terms used in this Agreement shall have the following
meanings:

     “Account” means, with respect to any Person, all present and future rights
of such Person to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether now existing
or hereafter arising and wherever arising, and whether or not they have been
earned by performance.

--------------------------------------------------------------------------------

     “Acquisition Consideration” has the meaning set forth in subsection
7.3(vi).

     “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan:

      (i)   the rate per annum obtained by dividing (a) the offered quotation
(rounded upward to the nearest 1/16 of one percent) to first class banks in the
interbank market by DBTCA for deposits in the currency of the Eurodollar Rate
Loan of amounts in same day funds comparable to the principal amount of the
Eurodollar Rate Loan of DBTCA for which the Adjusted Eurodollar Rate is then
being determined with maturities comparable to such Interest Period as of
approximately 12:00 Noon (New York City time) on such Interest Rate
Determination Date by (b) a percentage equal to 100% minus the stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable on such Interest
Rate Determination Date to any member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” as defined in Regulation D (or any
successor category of liabilities under Regulation D); and

     (ii)   for any Interest Period with respect to any Eurodollar Rate Loan
advanced by a Lender required to comply with the relevant requirements of the
Bank of England and the Financial Services Authority of the United Kingdom, the
sum of (a) the rate determined in accordance with subsection (i)of this
definition and (b)the Mandatory Cost Rate for such Interest Period.

     “Adjusted Pro Rata Share” means, with respect to any Lender, the percentage
obtained by dividing (i) the Revolving Loan Exposure of that Lender by (ii) the
aggregate Revolving Loan Exposure of all Lenders other than Daily Funding
Lender.

     “Advance Payment Liability” means the liability of a Person upon the
execution or effectiveness of an agreement as a result of an advance payment by
the other party to such agreement for the goods or services to be produced or
performed by such Person in accordance with such agreement.

     “Affected Lender” has the meaning assigned to that term in subsection 2.6C.

     “Affected Loans” has the meaning assigned to that term in subsection 2.6C.

     “Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

--------------------------------------------------------------------------------

     “Affiliated Fund” means, with respect to any Lender, a fund that invests in
commercial loans and is managed by the same investment advisor as such Lender,
an Affiliate of such Lender or by an Affiliate of the same investment advisor as
such Lender.

     “Agent” has the meaning assigned to that term in the introduction to this
Agreement, and, with respect to the issuance of any Letter of Credit and so long
as DBTCA serves as Agent hereunder, includes any Affiliates of DBTCA (including,
without limitation, Deutsche Bank AG) acting as an Issuing Lender, and also
means and includes any successor Agent appointed pursuant to subsection 9.5.

     “Agreement” means this Amended and Restated Credit Agreement dated as of
June 25, 2002, as it may be amended, supplemented or otherwise modified from
time to time.

     “Appraised Fair Market Value of Eligible Real Estate” means, with respect
to Real Property Assets of any Person, the fair market value of such Real
Property Assets established in the appraisals delivered to Agent on the Closing
Date and approved by Agent or any subsequent appraisal performed pursuant to
subsections 6.5 and 6.10C and approved by Agent and Requisite Lenders, all in
form, scope and substance reasonably satisfactory to Agent and satisfying the
requirements of any applicable laws and regulations.

     “Approved Foreign Currency” means Australian Dollars, Canadian Dollars or
British Pounds Sterling.

     “Approved Jurisdictions” means, individually and collectively, the
countries of (a) the United States of America, (b) the United Kingdom, (c)
Canada, and (d) Australia.

     “Arranger” means Deutsche Bank Securities Inc., as lead arranger and sole
book running manager.

     “Asset Sale” means the sale by Borrower or any of its Subsidiaries to any
Person other than Borrower or a Guarantor of (i) any of the stock of any of
Borrower’s Subsidiaries, (ii) substantially all of the assets of any division or
line of business of Borrower or any of its Subsidiaries, or (iii) any other
assets (whether tangible or intangible) of Borrower or any of its Subsidiaries
(other than (a) inventory sold in the ordinary course of business, (b) the
Headquarters Sale, (c) sales of the stock or assets of Immaterial Subsidiaries
to the extent that the aggregate value of all such sales does not exceed
$1,000,000 and (d) any such other assets to the extent that the aggregate value
of such assets sold in any single transaction or related series of transactions
is equal to $1,000,000 or less, up to a maximum aggregate amount of $10,000,000
for all such excluded assets).

     “Assignment Agreement” means an Assignment Agreement in substantially the
form of Exhibit X annexed hereto.

     “Australian Acquisition” has the meaning assigned to that term in
subsection 7.3(vi).

     “Australian Joy Loan Parties” means, individually and collectively, each
Subsidiary of Borrower which is organized under the laws of the Commonwealth of
Australia or any state thereof and which has either executed the Australian Joy
Subsidiary Note or an Intercompany Note Guaranty thereof, which Australian Joy
Subsidiary Note or Intercompany Note Guaranty is secured by a security interest
in substantially all of such Subsidiary’s real, personal and mixed property. The
Australian Joy Loan Parties, as of the Effective Date, are so designated in
Schedule 5.1.

--------------------------------------------------------------------------------

     “Australian Joy Subsidiary Borrowing Base” means, as at any date of
determination, an aggregate amount in Dollar Equivalents if denominated in an
Approved Foreign Currency, equal to:

      (i)   eighty-five percent (85%) of Eligible Accounts Receivable of
Australian Joy Loan Parties, plus

     (ii)   thirty-five percent (35%) of Eligible Unbilled Accounts Receivable
of Australian Joy Loan Parties, plus

     (iii)   fifty percent (50%) of Eligible Raw Materials of Australian Joy
Loan Parties, plus

     (iv)   fifty percent (50%) of Eligible Finished Goods of Australian Joy
Loan Parties, plus

     (v)   fifty percent (50%) of Eligible CEP of Australian Joy Loan Parties,
plus

     (vi)   thirty-five percent (35%) of Eligible Work-in-Process of Australian
Joy Loan Parties, plus

     (vii)   the lesser of (x) ninety percent (90%) of the Orderly Liquidation
Value of Eligible Machinery and Equipment of Australian Joy Loan Parties and (y)
an amount equal to $1,700,000 on or prior to July 30, 2002, $1,000,000 during
the period from July 31, 2002 through October 30, 2002 and zero thereafter, plus

     (viii)   the lesser of (x) sixty percent (60%) of the Appraised Fair Market
Value of Eligible Real Estate of Australian Joy Loan Parties and (y) an amount
equal to $700,000 during the period from April 30, 2002 through July 30, 2002
and zero thereafter, plus

     (ix)   fifty percent (50%) of Eligible Tools of Australian Joy Loan
Parties, minus

     (x)   the Swap Reserve applicable to the Australian Joy Loan Parties then
in effect, minus

     (xi)   the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable,
Eligible Inventory, Eligible Machinery and Equipment and Eligible Real Estate of
Australian Joy Loan Parties;

--------------------------------------------------------------------------------

     provided that Agent, in the exercise of its Permitted Discretion, may (a)
increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

     “Australian Joy Subsidiary Borrowing Limit” means the lesser of (i)
$75,000,000 or (ii) the amount of the Commitments.

     “Australian Joy Subsidiary Note” means that certain Intercompany Note dated
on or about the Closing Date, executed by Australian Joy Loan Parties in favor
of Borrower, as such promissory note may be amended from time to time thereafter
to the extent permitted under subsection 7.15.

     “Australian Joy Utilization of Surplus Capacity” means, as of the date of
determination, the portion, if any, of the Surplus Capacity then in effect
allocated by Borrower to the Australian Joy Loan Parties.

     “Australian Loan Parties” means, individually and collectively, the
Australian Joy Loan Parties and the Australian P&H Loan Parties.

     “Australian P&H Loan Parties” means, individually and collectively, each
Subsidiary of Borrower which is organized under the laws of the Commonwealth of
Australia or any state thereof and which has either executed the Australian P&H
Subsidiary Note or an Intercompany Note Guaranty thereof, which Australian P&H
Subsidiary Note or Intercompany Note Guaranty is secured by a security interest
in substantially all of such Subsidiary’s real, personal and mixed property. The
Australian P&H Loan Parties, as of the Effective Date, are so designated in
Schedule 5.1.

     “Australian P&H Subsidiary Borrowing Base” means, as at any date of
determination, an aggregate amount in Dollar Equivalents if denominated in an
Approved Foreign Currency, equal to:

      (i)   eighty-five percent (85%) of Eligible Accounts Receivable of
Australian P&H Loan Parties, plus

     (ii)   thirty-five percent (35%) of Eligible Unbilled Accounts Receivable
of Australian P&H Loan Parties, plus

     (iii)   fifty percent (50%) of Eligible Raw Materials of Australian P&H
Loan Parties, plus

     (iv)   fifty percent (50%) of Eligible Finished Goods of Australian P&H
Loan Parties, plus

     (v)   fifty percent (50%) of Eligible CEP of Australian P&H Loan Parties,
plus

     (vi)   thirty-five percent (35%) of Eligible Work-in-Process of Australian
P&H Loan Parties, plus

     (vii)   the lesser of (x) ninety percent (90%) of the Orderly Liquidation
Value of Eligible Machinery and Equipment of Australian P&H Loan Parties and (y)
an amount equal to $1,800,000 on or prior to July 30, 2002, $1,000,000 during
the period from July 31, 2002 through October 30, 2002 and zero thereafter, plus

     (viii)   the lesser of (x) sixty percent (60%) of the Appraised Fair Market
Value of Eligible Real Estate of Australian P&H Loan Parties and (y) an amount
equal to $800,000 during the period from April 30, 2002 through July 30, 2002
and zero thereafter, plus

     (ix)   fifty percent (50%) of Eligible Tools of Australian P&H Loan
Parties, minus

     (x)   the Swap Reserve applicable to the Australian P&H Loan Parties then
in effect, minus

     (xi)   the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable,
Eligible Inventory, Eligible Machinery and Equipment and Eligible Real Estate of
Australian P&H Loan Parties;

     provided that Agent, in the exercise of its Permitted Discretion, may (a)
increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

     “Australian P&H Subsidiary Borrowing Limit” means the lesser of (i)
$25,000,000 or (ii) the amount of the Commitments.

     “Australian P&H Subsidiary Note” means that certain Intercompany Note dated
on or about the Closing Date, executed by Australian P&H Loan Parties in favor
of Borrower, as such promissory note may be amended from time to time thereafter
to the extent permitted under subsection 7.15.

     “Australian P&H Utilization of Surplus Capacity” means, as of the date of
determination, the portion, if any, of the Surplus Capacity then in effect
allocated by Borrower to the Australian P&H Loan Parties.

     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute, and any
similar or comparable law of any other applicable Governmental Authority.

     “Base Rate” means, at any time, the higher of (x) the Prime Rate or (y) the
rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate.

--------------------------------------------------------------------------------

     “Base Rate Loans” means Loans bearing interest at rates determined by
reference to the Base Rate as provided in subsection 2.2A.

     “Base Rate Margin” means the margin over the Base Rate used in determining
the rate of interest of Base Rate Loans pursuant to subsection 2.2A.

     “Bill-and-Hold Agreement” means a letter or other writing from an account
debtor setting forth the material terms of such account debtor's purchase of
Inventory (including the price and terms of payment, other terms of sale,
description of the applicable asset purchased and projected delivery date) and
acknowledging that title to the applicable asset subject to such purchase
transaction has been legally transferred to such account debtor and that such
account debtor has assumed the legal risk of ownership of such asset,
irrespective of whether such asset is held by such account debtor or any other
Person, in form and substance acceptable to Agent in its reasonable discretion.

     “Blocked Account Agreement” means the Blocked Account Agreement executed
and delivered by a Concentration Bank, Agent and the applicable Loan Party,
substantially in the form of Exhibit XI annexed hereto, as such Blocked Account
Agreement may be amended, supplemented or otherwise modified from time to time,
and “Blocked Account Agreements” means all such Blocked Account Agreements,
collectively.

     “Borrower” means Joy Global Inc., a Delaware corporation.

     “Borrowing Base” means (i) with respect to all Loans and Letters of Credit,
the Consolidated Borrowing Base, (ii) with respect to Loans and the Letters of
Credit for the benefit of Domestic Loan Parties, the Domestic Borrowing Base,
(iii) with respect to Loans and Letters of Credit for the benefit of Australian
Joy Loan Parties, the Australian Joy Subsidiary Borrowing Base, (iv) with
respect to Loans and Letters of Credit for the benefit of Australian P&H Loan
Parties, the Australian P&H Subsidiary Borrowing Base, (v) with respect to Loans
and Letters of Credit for the benefit of Canadian Loan Parties, the Canadian
Subsidiary Borrowing Base, and (vi) with respect to Loans and Letters of Credit
for the benefit of UK Loan Parties, the UK Subsidiary Borrowing Base.

     “Borrowing Base Certificate” means a certificate in the form, in all
material respects, of Exhibit VII annexed hereto delivered to Lenders by
Borrower pursuant to subsection 6.1(xviii).

     “Borrowing Limitations” means each of the following limitations on the
borrowing of any Loan and the issuance of any Letter of Credit: (1) the Total
Utilization of Revolving Loan Commitments shall not exceed the lesser of (A) the
Revolving Loan Commitments or (B) the Consolidated Borrowing Base; (2) the Total
Utilization of Revolving Loan Commitments for the benefit of Domestic Loan
Parties shall not exceed the Domestic Borrowing Base minus the aggregate Surplus
Capacity allocated to Foreign Loan Parties; (3) the Total Utilization of
Revolving Loan Commitments for the benefit of Australian Joy Loan Parties shall
not exceed the lesser of (A) the Australian Joy Subsidiary Borrowing Base plus
the Australian Joy Utilization of Surplus Capacity or (B) the Australian Joy
Subsidiary Borrowing Limit; (4) the Total Utilization of Revolving Loan
Commitments for the benefit of Australian P&H Loan Parties shall not exceed the
lesser of (A) the Australian P&H Subsidiary Borrowing Base plus the Australian
P&H Utilization of Surplus Capacity or (B) the Australian P&H Subsidiary
Borrowing Limit; (5) the Total Utilization of Revolving Loan Commitments for the
benefit of Canadian Loan Parties shall not exceed the lesser of (A) the Canadian
Subsidiary Borrowing Base plus the Canadian Utilization of Surplus Capacity or
(B) the Canadian Subsidiary Borrowing Limit; and (6) the Total Utilization of
Revolving Loan Commitments for the benefit of UK Loan Parties shall not exceed
the lesser of (A) the UK Subsidiary Borrowing Base plus UK Utilization of
Surplus Capacity or (B) the UK Subsidiary Borrowing Limit.

     “Business Day” means any day excluding Saturday, Sunday and any day which
(a) with respect to credit extensions other than Letters of Credit and Loans
denominated in an Approved Foreign Currency, is a legal holiday under the laws
of the States of New York or Wisconsin or is a day on which banking institutions
located in either such state are authorized or required by law or other
governmental action to close, (b) with respect to any Letter of Credit, is a
legal holiday or a day on which banking institutions are authorized or required
by law or other governmental action under the laws of the state in which the
applicable Issuing Lender is domiciled, (c) with respect to Eurodollar Rate
Loans, is a day on which dealings in U.S. Dollar deposits are not conducted by
and between banks in the designated market for Eurodollar Rate Loans, and (d)
with respect to Loans denominated in an Approved Foreign Currency, is a legal
holiday under the laws of the State of New York or is a day on which banking
institutions located in New York are authorized or required by law or other
governmental action to close, or is a day on which dealings in deposits
denominated in the applicable Approved Foreign Currency are not carried out in
London or by Agent’s lending office in the country of such Approved Foreign
Currency or such other office as may be designated by Agent.

     “Canadian Loan Parties” means, individually and collectively, each
Subsidiary of Borrower which is organized under the laws of Canada or any
province thereof and which has either executed the Canadian Subsidiary Note or
an Intercompany Note Guaranty thereof, which Canadian Subsidiary Note or
Intercompany Note Guaranty is secured by a security interest in substantially
all of such Subsidiary’s real, personal and mixed property. The Canadian Loan
Parties, as of the Effective Date, are so designated on Schedule 5.1.

     “Canadian Subsidiary Borrowing Base” means, as at any date of
determination, an aggregate amount, in Dollar Equivalents if denominated in an
Approved Foreign Currency, equal to:

      (i)   eighty-five percent (85%) of Eligible Accounts Receivable of
Canadian Loan Parties, plus

     (ii)   thirty-five percent (35%) of Eligible Unbilled Accounts Receivable
of Canadian Loan Parties, plus

     (iii)   fifty percent (50%) of Eligible Raw Materials of Canadian Loan
Parties, plus

     (iv)   fifty percent (50%) of Eligible Finished Goods of Canadian Loan
Parties, plus

     (v)   fifty percent (50%) of Eligible CEP of Canadian Loan Parties, plus

     (vi)   thirty-five percent (35%) of Eligible Work-in-Process of Canadian
Loan Parties, plus

     (vii)   fifty percent (50%) of Eligible Tools of Canadian Loan Parties,
minus

     (viii)   the Swap Reserve applicable to the Canadian Loan Parties then in
effect, minus

     (ix)   the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable and
Eligible Inventory of Canadian Loan Parties;

     provided that Agent, in the exercise of its Permitted Discretion, may (a)
increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

     “Canadian Subsidiary Borrowing Limit” means the lesser of (i) $25,000,000
or (ii) the amount of the Commitments.

     “Canadian Subsidiary Note” means that certain Intercompany Note dated on or
about the Closing Date, executed by Canadian Loan Parties in favor of Borrower,
as such promissory note may be amended from time to time thereafter to the
extent permitted under subsection 7.15.

     “Canadian Utilization of Surplus Capacity” means, as of the date of
determination, the portion, if any, of the Surplus Capacity then in effect
allocated by Borrower to the Canadian Loan Parties.

     “Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

     “Cash” means money, currency or a credit balance in a Deposit Account.

     “Cash Equivalents” means, as at any date of determination, (i)(a)
marketable securities (1) issued or directly and unconditionally guaranteed as
to interest and principal by the United States Government or (2) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (b) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s Ratings Services (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”); (c) commercial paper maturing no more than
one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (1)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a) and (b) above, (2) has net assets of not less than
$500,000,000, and (3) has the highest rating obtainable from either S&P or
Moody#’s; (ii) with respect to any Foreign Loan Party, investments in the
applicable Approved Jurisdiction that are comparable in term and credit quality
to those described in the foregoing clauses (i)(a)-(e), as approved by Agent in
the exercise of its reasonable judgment; (iii) with respect to Borrower, such
other investments in accordance with Borrower’s Domestic Short-Term Investment
Policy dated as of June 20, 2001 in the form approved by Agent prior to the
Closing Date, and such amendments and modifications thereof as may from time to
time be approved by Agent; and (iv) with respect to Industries Insurance, Inc.
such other investments in accordance with Industries Insurance, Inc.’s
Investment Policy dated as of May 4, 1992 in the form approved by Agent prior to
the Closing Date, and such amendments and modifications thereof as may from time
to time be approved by Agent.

--------------------------------------------------------------------------------

     “CEP” means all components, goods, merchandise or spare parts (but not
including any Raw Materials or goods authorized for return) which are held for
sale or lease by a Person in connection with the servicing, maintenance or
repair of Finished Goods sold or leased by such Person under such Person’s
component exchange program or encore program, as applicable.

     “Change in Control” means any of the following: (i) any Person acting alone
or in concert with one or more other Persons shall have acquired beneficial
ownership, directly or indirectly, of Securities of Borrower (or other
Securities convertible into such Securities) representing 50% or more of the
combined voting power of all Securities of Borrower entitled to vote in the
election of members of the Governing Body of Borrower, other than Securities
having such power only by reason of the happening of a contingency; (ii) the
occurrence of a change in the composition of the Governing Body of Borrower such
that a majority of the members of any such Governing Body are not Continuing
Members; and (iii) the occurrence of any “Change in Control” as defined in the
Senior Subordinated Note Indenture. As used herein, the term “beneficially own”
or “beneficial ownership” shall have the meaning set forth in the Exchange Act
and the rules and regulations promulgated thereunder.

     “Closing Date” means July 10, 2001, the date on which the initial Loans
were made.

     “Collateral” means, collectively, all of the real, personal and mixed
property (including capital stock and other ownership interests) in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
any or all of the Obligations.

     “Collateral Access Agreement” means any landlord waiver, mortgagee waiver,
bailee letter or any similar acknowledgement agreement of any landlord,
mortgagee or bailee in respect of any Real Property Asset where any Inventory or
machinery and equipment is located or any warehouseman or processor in
possession of Inventory or machinery and equipment, substantially in the form of
Exhibit XII annexed hereto, with such changes thereto as may be agreed to by
Agent.

--------------------------------------------------------------------------------

     “Collateral Account” has the meaning assigned to that term in the Security
Agreement.

     “Collateral Documents” means the Security Agreement, the Foreign Pledge
Agreements, the Blocked Account Agreements, the Collateral Access Agreements,
the Mortgages, the Lock Box Agreements and all other instruments or documents
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to grant to Agent, on behalf of Lenders, a Lien on any real,
personal or mixed property of that Loan Party, including without limitation
Liens granted to Borrower (or to a security trustee in lieu of Borrower) under
the Intercompany Notes, the Intercompany Collateral Documents, and the
Intercompany Guaranties, which Liens have been assigned to Agent (or which
security trustee agrees to act in accordance with Agent’s instructions), as
security for any or all of the Obligations. For purposes of this Agreement,
references to “Liens in favor of Agent” shall mean and include Liens described
in the preceding sentence, whether such Liens were granted by a Loan Party
initially in favor of Agent or initially in favor of Borrower (or a security
trustee in lieu of Borrower).

     “Commercial Letter of Credit” means any letter of credit or similar
instrument issued for the purpose of providing the primary payment mechanism in
connection with the purchase of materials, goods or services by Borrower or any
of its Subsidiaries in the ordinary course of business of Borrower or such
Subsidiary.

     “Commitments” means the commitments of Lenders to make Loans as set forth
in subsection 2.1A.

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto delivered to Agent and Lenders by Borrower pursuant to
subsection 6.1(iv).

     “Concentration Accounts” means, collectively, the DBTCA Concentration
Accounts and the Other Bank Concentration Accounts.

     “Concentration Bank” means DBTCA or any commercial bank satisfactory to
Agent at which any Loan Party maintains a Concentration Account.

     “Conforming Leasehold Interest” means any Recorded Leasehold Interest as to
which the lessor has agreed in writing for the benefit of Agent (which writing
has been delivered to Agent), whether under the terms of the applicable lease,
under the terms of a Landlord Consent and Estoppel, or otherwise, to the matters
described in the definition of “Landlord Consent and Estoppel”, which interest,
if a subleasehold or sub-subleasehold interest, is not subject to any contrary
restrictions contained in a superior lease or sublease.

--------------------------------------------------------------------------------

     “Consolidated Borrowing Base” means, as at any date of determination, an
aggregate amount equal to the sum of (i) the Domestic Borrowing Base, (ii) the
Australian Joy Subsidiary Borrowing Base, (iii) the Australian P&H Subsidiary
Borrowing Base, (iv) the Canadian Subsidiary Borrowing Base, and (v) the UK
Subsidiary Borrowing Base; provided that, irrespective of the aggregate amount
of Unbilled Accounts Receivable contained in the Consolidated Borrowing Base,
the aggregate amount of Loan proceeds advanced with respect to aggregate
Unbilled Accounts Receivable shall not at any time exceed $12,000,000; and
provided further that the aggregate amounts of Eligible Machinery and Equipment
and Eligible Real Estate contained in the Consolidated Borrowing Base shall not,
as of the dates set forth below, exceed the correlative amount indicated:

DatesMaximum Amount Eligible Real Estate April 30, 2002 - July 30,
2002$10,000,000 July 31, 2002 and thereafter$0 Eligible Machinery & Equipment
Closing - July 30, 2002$40,000,000 July 31, 2002 - October 30, 2002$25,000,000
October 31, 2002 and thereafter$0

     “Consolidated Capital Expenditures” means, for any period, the aggregate of
all expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Leases which is capitalized on
the consolidated balance sheet of Borrower and its Subsidiaries) by Borrower and
its Subsidiaries during that period that, in conformity with GAAP, are included
in “additions to property, plant or equipment” or comparable items reflected in
the consolidated statement of cash flows of Borrower and its Subsidiaries.

     “Consolidated Current Assets” means, as at any date of determination, the
total assets of Borrower and its Subsidiaries on a consolidated basis which may
properly be classified as current assets in conformity with GAAP, but excluding
Cash and Cash Equivalents.

     “Consolidated Current Liabilities” means, as at any date of determination,
the total liabilities of Borrower and its Subsidiaries on a consolidated basis
which may properly be classified as current liabilities in conformity with GAAP.

     “Consolidated EBITDA” means, for any period, the sum, without duplication,
of the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, (vi)(a) pre-emergence
reorganization expenses (as determined in conformity with GAAP) related to the
Borrower’s bankruptcy proceeding which concluded on or about the Closing Date,
and (b) post-emergence reorganization expenses (in conformity with GAAP as it
would apply if such expenses were incurred pre-emergence) related to the
Borrower’s bankruptcy proceeding which concluded on or about the Closing Date,
up to a maximum aggregate amount under the foregoing clause (b) of $3,000,000,
and (vii) other non-cash items deducted in the calculation of Consolidated Net
Income (other than any such non-cash item to the extent that it represents an
accrual of or reserve for cash expenditure in any future period) less other
non-cash items added in the calculation of Consolidated Net Income (other than
any such non-cash item to the extent that it will result in the receipt of cash
payments in any future period), all of the foregoing as determined on a
consolidated basis for Borrower and its Subsidiaries in conformity with GAAP.

--------------------------------------------------------------------------------

     “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Borrower and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Borrower and
its Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Interest Rate Agreements of the type
described in clause (i) of the definition of “Interest Rate Agreements” in this
subsection 1.1, but excluding however the amortization of any fees and expenses
payable in connection with the consummation of the transactions contemplated by
(a) the Original Credit Agreement, including the First Amendment thereto, (b)
this Amended and Restated Credit Agreement and (c) the issuance of the Senior
Subordinated Notes.

     “Consolidated Leverage Ratio” means, as at any date, the ratio of (a)
Consolidated Total Debt as at such date to (b) Consolidated EBITDA for the
consecutive four Fiscal Quarters ending on the last day of the most recently
ended Fiscal Quarter.

     “Consolidated Net Income” means, for any period, the net income (or loss)
of Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP; provided that
there shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Borrower) in which any other Person (other than Borrower or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Borrower or is
merged into or consolidated with Borrower or any of its Subsidiaries or that
Person's assets are acquired by Borrower or any of its Subsidiaries, (iii) the
income of any Subsidiary of Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary; provided that the income of Borrower's
Subsidiaries in the United Kingdom which would otherwise be excluded hereunder
as a result of statutes, rules or governmental regulations restricting the
declaration or payment of dividends due to deficits in such Subsidiaries’
capital accounts, to insufficient capital or surplus or similar restrictions
shall nonetheless be includible for purposes of determining Consolidated Net
Income to the extent that the aggregate intercompany loans owed by such UK
Subsidiaries to Borrower and Guarantors are greater than such income, (iv) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (v) (to the extent not included in clauses (i) through
(iv) above) any net extraordinary non-cash gains or net non-cash extraordinary
losses.

     “Consolidated Rental Payments” means, for any period, the aggregate amount
of all rents paid or payable by Borrower and its Subsidiaries on a consolidated
basis during that period under all Capital Leases and Operating Leases (other
than Third Party Financings) to which Borrower or any of its Subsidiaries is a
party as lessee.

--------------------------------------------------------------------------------

     “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

     “Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.

     “Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that such amount shall be adjusted to eliminate the effect of non-cash
adjustments as a result of fresh-start accounting in connection with, and to
exclude any reclassification of debt resulting from, the emergence of Borrower
and certain of its Subsidiaries from the Borrower’s bankruptcy proceeding which
concluded on or about the Closing Date.

     “Consolidating” means, with respect to the presentation of financial
information, consolidating for Borrower’s surface mining equipment and
underground mining equipment businesses.

     “Contingent Obligation”, as applied to any Person, means, without
duplication, any direct or indirect liability, contingent or otherwise, of that
Person (i) with respect to any Indebtedness, lease, dividend or other obligation
of another if the primary purpose or intent thereof by the Person incurring the
Contingent Obligation is to provide assurance to the obligee of such obligation
of another that such obligation of another will be paid or discharged, or that
any agreements relating thereto will be complied with, or that the holders of
such obligation will be protected (in whole or in part) against loss in respect
thereof, (ii) with respect to any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings, or (iii) under Hedge Agreements. Contingent Obligations shall include,
without limitation, (a) the direct or indirect guaranty, endorsement (otherwise
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse (to the extent of such recourse) or sale with recourse
(to the extent of such recourse) by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (X) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (Y) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (X) or (Y)
of this sentence, the primary purpose or intent thereof is as described in the
preceding sentence. Contingent Obligations shall not include product or
performance warranties or other contractual obligations given by a Person in
connection with the sale of such Person’s products or services in the ordinary
course of such Person#’s business. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so guaranteed or otherwise supported
or, if less, the amount to which such Contingent Obligation is specifically
limited.

--------------------------------------------------------------------------------

     “Continuing Member” means, as of any date of determination any member of
the Governing Body of Borrower who (i) was a member of such Governing Body on
the Closing Date or (ii) was nominated for election or elected to such Governing
Body with the affirmative vote of a majority of the members who were either
members of such Governing Body on the Closing Date or whose nomination or
election was previously so approved.

     “Contractual Obligation”, as applied to any Person, means any material
provision of any Security issued by that Person or of any material indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

     “Daily Funding Lender” means Agent, in its individual capacity as a Lender
hereunder.

     “DBTCA” has the meaning assigned to that term in the introduction to this
Agreement.

     “DBTCA Account” means an account maintained by Agent at DBTCA into which
the applicable Concentration Banks are instructed to automatically transfer
funds on deposit in the applicable Concentration Accounts pursuant to the terms
of the applicable Blocked Account Agreement, if any.

     “DBTCA Concentration Account” means an account under the exclusive dominion
and control of Agent that is maintained by any Loan Party with DBTCA into which
the applicable Lock Box Banks are instructed to transfer funds on deposit in the
Lock Box Accounts pursuant to the terms of the Lock Box Agreements.

     “Deposit Account” means a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.

     “Dilution” means, for any period with respect to all Loan Parties, the
fraction, expressed as a percentage, the numerator of which is the aggregate
amount of reductions in the Accounts of the Loan Parties for such period other
than by reason of dollar-for-dollar cash payment, and the denominator of which
is the aggregate dollar amount of the sales of the Loan Parties for such period.

     “Dilution Reserves” means, as of any date of determination, such reserves
as Agent may from time to time establish and revise with respect to the Loan
Parties in its Permitted Discretion in such amounts as Agent may determine in
its Permitted Discretion to reflect the Dilution as of such date with respect to
the Accounts of such Loan Parties for the immediately preceding three-month
period to the extent such Dilution exceeds five percent (5%).

     “Dollar Equivalents” means U.S. Dollars or, on any date when an amount
expressed in a currency other than U.S. Dollars is to be determined in U.S.
Dollars, an equivalent amount of U.S. Dollars determined at the nominal rate of
exchange quoted by Agent in New York City, not later than 9:00 A.M. (New York
time) on the date of determination, to prime banks in New York City for the spot
purchase in the New York foreign exchange market of U.S. Dollars with such other
currency.

--------------------------------------------------------------------------------

     “Dollars”, “U.S. Dollars” and the sign “$” mean the lawful money of the
United States of America.

     “Domestic Borrowing Base” means, as at any date of determination, an
aggregate amount, in Dollar Equivalents if denominated in an Approved Foreign
Currency, equal to:

      (i)   eighty-five percent (85%) of Eligible Accounts Receivable of
Domestic Loan Parties, plus

     (ii)   thirty-five percent (35%) of Eligible Unbilled Accounts Receivable
of Domestic Loan Parties, plus

     (iii)   fifty percent (50%) of Eligible Raw Materials of Domestic Loan
Parties, plus

     (iv)   fifty percent (50%) of Eligible Finished Goods of Domestic Loan
Parties, plus

     (v)   fifty percent (50%) of Eligible CEP of Domestic Loan Parties, plus

     (vi)   thirty-five percent (35%) of Eligible Work-in-Process of Domestic
Loan Parties, plus

     (vii)   fifty percent (50%) of Eligible Tools of Domestic Loan Parties,
plus

     (viii)   the lesser of (x) ninety percent (90%) of the Orderly Liquidation
Value of Eligible Machinery and Equipment of Domestic Loan Parties and (y) an
amount equal to $33,000,000 on or prior to July 30, 2002, $21,000,000 during the
period from July 31, 2002 through October 30, 2002 and zero thereafter, plus

     (ix)   the lesser of (x) sixty percent (60%) of the Appraised Fair Market
Value of Eligible Real Estate of Domestic Loan Parties and (y) an amount equal
to $7,000,000 during the period from April 30, 2002 through July 30, 2002 and
zero thereafter, minus

     (x)   the Swap Reserve applicable to the Domestic Loan Parties then in
effect; minus

     (xi)   the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable,
Eligible Inventory, Eligible Machinery and Equipment and Eligible Real Estate of
Domestic Loan Parties;

--------------------------------------------------------------------------------

     provided that Agent, in the exercise of its Permitted Discretion, may (a)
increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

     “Domestic Loan Parties” means Borrower and Guarantors.

     “Domestic Subsidiary” means any Subsidiary of any Person that is
incorporated or organized under the laws of the United States of America, any
state thereof or in the District of Columbia.

     “ECU” means the European Currency Unit that is from time to time used as
the unit of account of the EU and, in the event of any change to the ECU as may
be made by the EU from time to time, the definition of “ECU” used herein shall
be changed accordingly.

     “Effective Date” means the date on which this Agreement became effective in
accordance with the terms of the Second Amendment to Credit Agreement dated as
of June 25, 2002, by and among Borrower, Agent and the Lenders signatory
thereto.

     “Eligible Accounts Receivable” means, with respect to any Person, Accounts
of such Person deemed by Agent in the exercise of its Permitted Discretion to be
eligible for inclusion in the calculation of the applicable Borrowing Base. In
determining the amount to be so included, the face amount of such Accounts shall
be reduced by the amount of the applicable portion of the Static Reserve then in
effect. Unless otherwise approved in writing by all Lenders, an Account shall
not be an Eligible Account Receivable if:

      (a)   it arises out of a sale made by such Person to an Affiliate of such
Person; or

     (b)   (i) it is unpaid more than 60 days from the original payment due
date, in the case of a due-dating aged Account on which the terms of payment do
not exceed 30 days, (ii) it is unpaid more than 90 days from original invoice
date, in the case of an invoice-dating aged Account on which the terms of
payment do not exceed 30 days, and (iii) in the case of an Account with extended
payment terms that exceed 30 days from the date of invoice, it is unpaid upon
the earlier to occur of (x) more than 30 days after the original payment due
date or (y) more than 120 days after the date of invoice; or

     (c)   it is from the same account debtor or its Affiliate and fifty percent
(50%) or more of all Accounts from that account debtor (and its Affiliates) are
ineligible under (b) above; or

     (d)   when aggregated with all other Accounts of an account debtor, such
Account exceeds 10% in face value of all Accounts of such Person then
outstanding, as determined on a consolidated basis for Borrower and all other
Loan Parties, but only to the extent of such excess, unless such excess is
supported by an irrevocable letter of credit satisfactory to Agent (as to form,
substance and issuer) and assigned to and directly drawable by Agent; or

     (e)   the account debtor for such Account is a creditor of such Loan Party,
has or has asserted a right of setoff against such Person, or has disputed its
liability or otherwise has made any claim with respect to such Account or any
other Account which has not been resolved, in each case to the extent of the
amount owed by such Person to such account debtor, the amount of such actual or
asserted right of setoff, or the amount of such dispute or claim, as the case
may be; or

     (f)   the account debtor is (or its assets are) the subject of an
Insolvency Event; or

     (g)   (i) such Account is not payable in U.S. Dollars or in an Approved
Foreign Currency or (ii) the account debtor for such Account is located outside
of an Approved Jurisdiction; except in each case to the extent that such Account
is supported by an irrevocable letter of credit or insurance satisfactory to
Agent (as to form, substance and issuer or insurer) and assigned to and, in the
case of a letter of credit, directly drawable by Agent; or

     (h)   the sale to the account debtor is on a bill-and-hold, guarantied
sale, sale-and-return, sale on approval or consignment basis or made pursuant to
any other written agreement providing for repurchase or return other than any
transaction subject to a Bill-and-Hold Agreement; or

     (i)   the account debtor is any federal, state, local, provincial or other
comparable or similar Government Authority, provided that if such account debtor
is the United States of America or any department, agency or instrumentality
thereof, such Account shall not be ineligible solely as a result of this clause
(i) if the applicable Person duly assigns its rights to payment of such Account
to Agent pursuant to the Assignment of Claims Act of 1940, as amended (31
U.S.C.ss.ss.3727 et seq.); or

     (j)   the goods giving rise to such Account have not been shipped and
delivered to the account debtor (other than goods subject to a Bill-and-Hold
Agreement), the services giving rise to such Account have not been performed, or
such Account otherwise does not represent a final sale; or

     (k)   such Account does not comply with all Requirements of Law, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve
System or any comparable or similar laws now or hereafter in effect in any other
Approved Jurisdiction; or

     (l)   such Account is subject to any adverse security deposit or other
similar advance made by or for the benefit of the applicable account debtor but
only to the extent of such adverse security deposit, progress payment or similar
advance; or

     (m)   it is not subject to a valid and perfected First Priority Lien in
favor of Agent or does not otherwise conform to the representations and
warranties contained in the Loan Documents;

provided that Agent, in the exercise of its Permitted Discretion, may impose
additional restrictions (or may, in the exercise of its reasonable discretion,
eliminate the same) to the standards of eligibility set forth in this
definition. For purposes of clause (b) above, whether an Account is “due-dated”
or “invoice-dated” shall be determined based upon the classification of such
Account on the Borrower’s or its Subsidiaries’ aged analysis reports as prepared
in a manner consistent with historical practices and procedures. In determining
the aggregate amount of Accounts from the same account debtor and Affiliates
thereof that are unpaid more than 60 days from the due date pursuant to clause
(c) above, there shall be excluded the amount of any net credit balances due and
owing to the account debtor in respect of Account balances that are so unpaid.

     “Eligible Assignee” means (A) (i) a commercial bank organized under the
laws of the United States or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (x) such bank is
acting through a branch or agency located in the United States or (y) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (iv) any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which regularly extends credit or buys
loans of the general type made pursuant to this Agreement as one of its
businesses including, but not limited to, insurance companies, mutual funds and
lease financing companies, in each case (under clauses (i) through (iv) above)
that is reasonably acceptable to Agent; and (B) any Lender, any Affiliate of any
Lender and any Affiliated Fund of any Lender; provided that neither Borrower nor
any Affiliate of Borrower shall be an Eligible Assignee.

     “Eligible CEP” means CEP which constitute Eligible Inventory.

     “Eligible Finished Goods” means Finished Goods which constitute Eligible
Inventory.

     “Eligible Inventory” means, with respect to any Person, the aggregate
amount of Raw Materials, Finished Goods, CEP, Tools and Work-in-Process of such
Person deemed by Agent in the exercise of its Permitted Discretion to be
eligible for inclusion in the calculation of the Borrowing Base. In determining
the amount to be so included, Raw Materials, Finished Goods, CEP, Tools and
Work-in-Process shall be valued at the lower of cost or market on a first-in,
first-out basis consistent with such Person’s historical practices net of any
shipping or freight allowances and net of any freight charges included in Raw
Materials (capped at 2% of the Raw Materials cost), and such amounts shall be
reduced by the applicable portion of the Static Reserve then in effect. Unless
otherwise approved in writing by all Lenders, an item of Raw Materials, Finished
Goods, CEP, Tools or Work-in-Process shall not be included in Eligible Inventory
if:

--------------------------------------------------------------------------------

      (a)   it is not owned solely by such Person or such Person does not have
good, valid and marketable title thereto; or

     (b)   it is not located in an Approved Jurisdiction; or

     (c)   it is not located on property owned or leased by such Person or in a
contract warehouse or property owned or leased by a customer of such Person, in
each case subject to a Collateral Access Agreement executed by any applicable
mortgagee, lessor or contract warehouseman or customer, as the case may be, and
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises (provided that the failure to deliver any Collateral
Access Agreement required under this definition shall not render the applicable
item ineligible with respect to items located in a leased warehouse or on leased
property in or on which the aggregate amount of such items (valued in accordance
with this definition) is less than $5,000,000, to the extent Agent establishes
reserves in an amount at least equal to three (3) months' rent payable
thereunder); or

     (d)   it is not subject to a valid and perfected First Priority Lien in
favor of Agent except, with respect to Raw Materials, Finished Goods, CEP, Tools
and Work-in-Process stored at sites described in clause (c) above, for Liens for
unpaid rent or normal and customary warehousing charges; or

     (e)   except with respect to Work-in-Process, it consists of goods returned
or rejected by such Person’s customers or goods in transit to third parties
(other than to sites covered by a Collateral Access Agreement); or

     (f)   it does not otherwise conform to the representations and warranties
contained in the Loan Documents;

     (g)   except with respect to Work-in-Process, it consists of goods subject
to a Bill-and-Hold Agreement;

     (h)   it constitutes profit generated, consistent with such Person’s
historical accounting practices, as the result of the sale of Inventory to, from
or between such Person or any Subsidiary of such Person and any of the
Subsidiaries of such Person; or

     (i)   it is obsolete or slow-moving (as determined in accordance with the
historical practices of such Person and its Subsidiaries).

provided that Agent, in the exercise of its Permitted Discretion, may impose
additional restrictions (or may, in the exercise of its reasonable discretion,
eliminate the same) to the standards of eligibility set forth in this
definition.

--------------------------------------------------------------------------------

     “Eligible Machinery and Equipment” means with respect to any Person, the
aggregate amount of machinery and equipment of such Person, valued at the
Orderly Liquidation Value of such machinery and equipment; provided that, unless
otherwise approved in writing by all Lenders, an item of machinery and equipment
shall not be included in Eligible Machinery and Equipment if it is not subject
to a valid and perfected First Priority Lien in favor of Agent or does not
otherwise conform to the representations and warranties contained in the Loan
Documents; provided further that Agent, in the exercise of its Permitted
Discretion, may impose additional restrictions (or may in the exercise of its
reasonable discretion eliminate the same) to the standards of eligibility set
forth in this definition.

     “Eligible Raw Materials” means Raw Materials which constitute Eligible
Inventory.

     “Eligible Real Estate” means, with respect to any Person, the aggregate
amount of Real Property Assets of such Person, valued at the Appraised Fair
Market Value of Eligible Real Estate; provided that, unless otherwise approved
in writing by all Lenders, an item of Real Property Assets shall not be included
in Eligible Real Estate if it is not subject to a valid and perfected First
Priority Lien in favor of Agent or does not otherwise conform to the
representations and warranties contained in the Loan Documents; provided further
that (i) until such time as Agent receives a title report on the Bromyard Road,
Worcester, United Kingdom, properties establishing to its satisfaction that
there are no prior encumbrances on such properties other than any encumbrances
approved by Agent in its discretion, such properties shall be excluded from the
UK Subsidiary Borrowing Base, and (ii) Agent, in the exercise of its Permitted
Discretion, may impose additional restrictions (or may in the exercise of its
reasonable discretion eliminate the same) to the standards of eligibility set
forth in this definition.

     “Eligible Tools” means Tools which constitute Eligible Inventory.

     “Eligible Unbilled Accounts Receivable” means with respect to any Person,
the accumulated work in progress costs under percentage-of-completion contracts
that have been recognized in accordance with GAAP as cost of sales that are not
yet able to be billed to the customer under the terms of the applicable
contract, as deemed by Agent in the exercise of its Permitted Discretion to be
eligible for inclusion in the calculation of the Borrowing Base. Unless
otherwise approved in writing by all Lenders, an item of unbilled accounts
receivable shall not be included in Eligible Unbilled Accounts Receivable if it
is not subject to a valid and perfected First Priority Lien in favor of Agent,
does not otherwise conform to the representations and warranties contained in
the Loan Documents or to the extent constituting an Advance Payment Liability;
provided that Agent, in the exercise of its Permitted Discretion, may impose
additional restrictions (or may in the exercise of its reasonable discretion
eliminate the same) to the standards of eligibility set forth in this
definition. In determining the amount to be so included, the face amount of such
Accounts shall be reduced by the amount of the applicable portion of the Static
Reserve then in effect.

     “Eligible Work-in-Process” means Work-in-Process which constitutes Eligible
Inventory.

--------------------------------------------------------------------------------

     “Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Borrower,
any of the Subsidiaries of Borrower or any of their respective ERISA Affiliates.

     “Environmental Claim” means any notice of violation, claim, action, suit,
enforcement proceeding or directive, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

     “Environmental Laws” means any and all current or future statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Government Authorities or common law duties or
obligations relating to (i) environmental matters, including those relating to
any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene or the protection of human, plant or animal
health or welfare, in any manner applicable to Borrower or any of its
Subsidiaries or any Facility.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto and any similar or
comparable law of any other applicable Governmental Authority.

     “ERISA Affiliate” means, as applied to any Person, (i) any corporation that
is a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of a Person or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of such Person or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of such Person or such Subsidiary and with respect to
liabilities arising after such period for which such Person or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.

     “ERISA Event” means (i) a “reportable event” within the meaning of Section
4043 of ERISA and the regulations issued thereunder with respect to any Pension
Plan (excluding those for which the provision for 30-day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(d) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 412(m) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Borrower, any of the Subsidiaries of Borrower or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Borrower, any of the Subsidiaries of Borrower or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vii) the withdrawal of Borrower,
any of the Subsidiaries of Borrower or any of their respective ERISA Affiliates
in a complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA) from any Multiemployer Plan if there is any potential liability
therefor, or the receipt by Borrower, any of the Subsidiaries of Borrower or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against Borrower, any of the Subsidiaries of Borrower or
any of their respective ERISA Affiliates in connection with any Employee Benefit
Plan; (ix) receipt from the Internal Revenue Service of notice of the failure of
any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Internal Revenue Code) to qualify under Section
401(a) of the Internal Revenue Code, or the failure of any trust forming part of
any Pension Plan to qualify for exemption from taxation under Section 501(a) of
the Internal Revenue Code; or (x) the imposition of a Lien pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan.

--------------------------------------------------------------------------------

     “Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Adjusted Eurodollar Rate as provided in subsection 2.2A, which
may be denominated in U.S. Dollars or an Approved Foreign Currency. Eurodollar
Rate Loans include all Foreign Currency Loans.

     “Eurodollar Rate Margin” means the margin over the Adjusted Eurodollar Rate
used in determining the rate of interest of Eurodollar Rate Loans pursuant to
subsection 2.2A.

     “Event of Default” means each of the events set forth in Section 8.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

     “Exchange Rate” means, on any date when an amount expressed in a currency
other than U.S. Dollars is to be determined, the nominal spot rate of exchange
quoted by Agent in the New York foreign exchange market for the purchase of such
currency in exchange for U.S. Dollars.

     “Facilities” means all real property (including, without limitation, all
buildings, fixtures or other improvements located thereon) and related
facilities now, hereafter or heretofore owned, leased, operated or used by
Borrower or any of the Subsidiaries of Borrower or any of their respective
predecessors or Affiliates.

--------------------------------------------------------------------------------

     “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by Agent.

     “Financial Plan” has the meaning assigned to that term in subsection
6.1(xii).

     “Finished Goods” means completed finished goods which are held for sale or
lease by a Person, including those held for display or demonstration, but not
including any Raw Materials, components, Work-in-Process, CEP or materials used
or consumed or to be used or consumed in the business of such Person.

     “First Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that (i) such Lien has
priority over any other Lien (other than Permitted Encumbrances) on such
Collateral and (ii) such Lien is the only Lien (other than Permitted
Encumbrances and Liens permitted pursuant to subsection 7.2) to which such
Collateral is subject.

     “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

     “Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending
on the Saturday closest to October 31 of each calendar year.

     “Fleet” means Fleet Capital Corporation or, with respect to Letters of
Credit, its Affiliate, Fleet National Bank - Atlanta, to the extent Fleet
National Bank - Atlanta has executed a signature page hereto.

     “Flood Hazard Property” means property subject to a Mortgage located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

     “Foreign Borrowing Sublimits” means, individually and collectively, the
Australian Joy Subsidiary Borrowing Limit, the Australian P&H Subsidiary
Borrowing Limit, the Canadian Subsidiary Borrowing Limit and the UK Subsidiary
Borrowing Limit.

     “Foreign Currency Lender” means Lenders that have Foreign Currency Loan
Commitments or that have made Foreign Currency Loans, together with their
successors and permitted assigns pursuant to subsection 10.1.

     “Foreign Currency Loan” means Revolving Loans made by Foreign Currency
Lenders denominated in an Approved Foreign Currency pursuant to subsection
2.1A(iv).

--------------------------------------------------------------------------------

     “Foreign Currency Loan Commitment” means the commitment of a Foreign
Currency Lender to make Foreign Currency Loans to Borrower pursuant to
subsection 2.1A(iv), and “Foreign Currency Loan Commitments” means such
commitments of all such Lenders in the aggregate.

     “Foreign Currency Participant” has the meaning set forth in subsection
2.1A(v).

     “Foreign Currency Participation” has the meaning set forth in subsection
2.1A(v).

     “Foreign Loan Parties” means, individually and collectively, the Australian
Loan Parties, the Canadian Loan Parties and the UK Loan Parties.

     “Foreign Pledge Agreement” means each pledge agreement or similar
instrument governed by the laws of a country other than the United States,
executed in accordance with subsection 6.9 by Borrower or any Guarantor that
owns capital stock or other ownership interests of one or more Foreign
Subsidiaries, in form and substance reasonably satisfactory to Agent, as such
Foreign Pledge Agreement may be amended, supplemented or otherwise modified from
time to time.

     “Foreign Subsidiary” means any Subsidiary of a Person that is not a
Domestic Subsidiary of such Person.

     “Fronting Lender” means DBTCA.

     “Funding and Payment Office” means (i) the office of Agent located at 90
Hudson Street, Jersey City, New Jersey, 07302, or (ii) such other office of
Agent as may from time to time hereafter be designated as such in a written
notice delivered by Agent to Borrower and each Lender.

     “Funding Date” means the date of the funding of a Loan.

     “GAAP” means, subject to the limitations on the application thereof set
forth in subsection 1.2, generally accepted accounting principles set forth in
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, in each case as the same are applicable to the circumstances as of
the date of determination.

     “Governing Body” means the board of directors or other body having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.

     “Government Authority” means any national, federal, state or local
governmental or regulatory body, commission, central bank, board, bureau, organ
or instrumentality or any political subdivision or department thereof, or any
court, located in the United States or in any other applicable jurisdiction
outside of the United States.

--------------------------------------------------------------------------------

     “Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, consent order or consent decree of or from, or
notice to, any Government Authority.

     “Guaranty” means the Guaranty or Guaranties executed and delivered on the
Closing Date by the existing Domestic Subsidiaries of Borrower other than any
Immaterial Subsidiary and other than Industries Insurance, Inc. and to be
executed and delivered by each additional Domestic Subsidiary of Borrower other
than any Immaterial Subsidiary from time to time thereafter in accordance with
subsection 6.9A, substantially in the form of Exhibit XV annexed hereto, as such
Guaranty may be amended, supplemented or otherwise modified from time to time.

     “Guarantors” means, at any time, individually and collectively, each of the
Domestic Subsidiaries of Borrower that is then a party to the Guaranty,
including such Subsidiaries that may become a party to the Guaranty pursuant to
the provisions of subsection 6.9A hereof.

     “Hazardous Materials” means (i) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) polychlorinated
biphenyls; (ix) pesticides; and (x) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Government
Authority.

     “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

     “Headquarters Sale” shall mean the sale by Borrower of its former corporate
headquarters building located at 3600 South Lake Drive, St. Francis, Wisconsin.

--------------------------------------------------------------------------------

     “Hedge Agreement” means an Interest Rate Agreement designed to hedge
against fluctuations in, as applicable, interest rates or currency values.

     “HULC” means Harnischfeger ULC, an unlimited liability company organized
under the laws of the United Kingdom.

     “Immaterial Subsidiary” means any Subsidiary of the Borrower identified as
an Immaterial Domestic or Foreign Subsidiary on Schedule 5.1 and any Subsidiary
of the Borrower formed or acquired after the Closing Date and designated as an
Immaterial Subsidiary on Schedule 5.1, which Subsidiary, (a) does not own assets
with an aggregate value of greater than $250,000, (b) does not generate revenues
of greater than $500,000 in any single Fiscal Year, and (c) is not actively
engaged in any ongoing business or operations, the assets and revenues of which
are not encumbered or otherwise subject to any claim in favor of any third party
and which has no indebtedness or other liabilities, contingent or otherwise,
other than any liabilities under any intercompany notes to Borrower and its
Subsidiaries and tax liabilities to the extent permitted pursuant to subsections
5.7 and 6.3; provided that all Immaterial Subsidiaries in the aggregate do not
own assets with an aggregate value of greater than $5,000,000 or generate
revenues of greater than $5,000,000 in any single Fiscal Year or such amount in
excess of $5,000,000 as may be approved in writing by Agent. For purposes of
calculating the aggregate value of the assets and revenues of any Immaterial
Subsidiary under this definition, the value of any such intercompany promissory
note held as of the Closing Date (but not the proceeds of any payments thereon
other than regularly scheduled interest payments on intercompany promissory
notes) may be excluded.

     “Indebtedness” as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (including without
limitation the aggregate amount of all unreimbursed drawings under letters of
credit honored by issuing lenders), (iv) any obligation owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument, and (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person (provided that if
such Indebtedness is solely non-recourse, the amount of such Indebtedness shall
be deemed not to exceed the value of the applicable property or asset).
Obligations under Interest Rate Agreements constitute (X) in the case of Hedge
Agreements, Contingent Obligations, and (Y) in all other cases, Investments, and
in neither case constitute Indebtedness.

     “Indemnitee” has the meaning assigned to that term in subsection 10.3.

     “Insolvency Event” means, with respect to any Person, the occurrence of any
of the events described in subsection 8.6 or 8.7; provided that, solely for
purposes of this definition, any references to Borrower or any of its
Subsidiaries in subsection 8.6 or 8.7 shall be deemed to be a reference to such
Person.

--------------------------------------------------------------------------------

     “Insolvency Laws” means the Bankruptcy Code or any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect in the United
States of America or any state thereof or any comparable or similar laws now or
hereafter in effect in any jurisdiction outside of the United States.

     “Intellectual Property” means all patents, trademarks, trade names,
copyrights, technology, software, know-how and processes used in or necessary
for the conduct of the business of Borrower and its Subsidiaries as currently
conducted that are material to the financial condition, business or operations
of Borrower and its Subsidiaries, taken as a whole.

     “Intercompany Collateral Documents” means all such agreements, documents
and instruments that, in Agent’s reasonable judgment, are required (a) to
evidence a First Priority Lien in favor of Borrower (or a security trustee in
lieu of Borrower) in substantially all real, personal and mixed property of each
of the Foreign Loan Parties as security for such Person’s obligations under the
Intercompany Notes and (b) to evidence a First Priority Lien in favor of
Borrower (or a security trustee in lieu of Borrower) in substantially all real,
personal and mixed property of each Intercompany Note Guarantor as security for
such Intercompany Note Guarantor’s obligations under the Intercompany Note
Guaranties to which it is party, all in form and substance reasonably
satisfactory to Agent, as such Intercompany Collateral Documents may be amended,
supplemented or otherwise modified from time to time to the extent permitted
under subsection 7.15.

     “Intercompany Loans” means the proceeds of Loans advanced by Borrower to a
Foreign Loan Party under an Intercompany Note.

     “Intercompany Notes” means those certain promissory notes made by each of
the Foreign Loan Parties to the order of Borrower, substantially in the form of
Exhibit V annexed hereto or as otherwise approved by Agent, and evidencing such
Person’s obligations to repay the credit extensions made by Borrower to such
Person pursuant to subsection 2.5A hereof, as such Intercompany Notes may be
amended, supplemented or otherwise modified from time to time to the extent
permitted under subsection 7.15.

     “Intercompany Note Guarantors” means, individually and collectively, each
Subsidiary of each Foreign Loan Party that is a party to the Intercompany Note
Guaranty.

     “Intercompany Note Guaranty” means that Intercompany Note Guaranty or
Intercompany Note Guaranties executed and delivered on the Closing Date by the
Intercompany Note Guarantors and to be executed and delivered by each additional
Intercompany Note Guarantor from time to time thereafter in accordance with
subsection 6.9A, substantially in the form of Exhibit XV hereto (with such
changes as may be necessary or appropriate) or as otherwise approved by Agent,
as such Intercompany Note Guaranty may be amended, supplemented or otherwise
modified from time to time to the extent permitted under subsection 7.15.

     “Interest Payment Date” means (i) with respect to any Base Rate Loan, the
first Business Day of each calendar month, commencing on the first such date to
occur after the Closing Date, and (ii) with respect to any Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided that in
the case of each Interest Period of six months or more “Interest Payment Date”
shall also include the date that is three months after the commencement of such
Interest Period.

--------------------------------------------------------------------------------

     “Interest Period” has the meaning assigned to that term in subsection 2.2B.

     “Interest Rate Agreement” means (i) any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement, or (ii) any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, in each case to which Borrower or any of its
Subsidiaries is a party.

     “Interest Rate Determination Date” means, with respect to any Interest
Period, the second Business Day prior to the first day of such Interest Period.

     “Interest Rate Exchanger” means any Lender that has entered into a Lender
Interest Rate Agreement pursuant to the terms of this Agreement.

     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter, and any successor statute
and any similar or comparable law of any other applicable Governmental
Authority.

     “Inventory” means, with respect to any Person, all goods, merchandise and
other personal property which are held by such Person for sale or lease,
including those held for display or demonstration in the normal course of
business, including without limitation, Raw Materials, Work-in-Process, Finished
Goods, CEP and Tools.

     “Investment” means (i) any direct or indirect purchase or other acquisition
by Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Borrower), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Borrower from any Person other than Borrower or any
Guarantor that is a wholly-owned Subsidiary of Borrower, of any equity
Securities of such Subsidiary, (iii) any direct or indirect loan, advance (other
than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by Borrower or any of its Subsidiaries to any other Person
(other than a Guarantor), including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business, or (iv) Interest Rate
Agreements not constituting Hedge Agreements. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

     “Issuing Lender” means, with respect to any Letter of Credit, the Lender
that agrees or is otherwise obligated to issue such Letter of Credit, determined
as provided in subsection 3.1B(ii); provided that any Issuing Lender may be an
Affiliate of DBTCA so long as (i) DBTCA or Fleet is a Lender under this
Agreement and (ii) such Affiliate shall have executed a counterpart of this
Agreement on or prior to the date of any issuance of any Letter of Credit by
such Affiliate.

--------------------------------------------------------------------------------

     “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided
that in no event shall any Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

     “Landlord Consent and Estoppel” means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, reasonably satisfactory in form and substance to Agent,
pursuant to which such lessor agrees, for the benefit of Agent, (i) that without
any further consent of such lessor or any further action on the part of the Loan
Party holding such Leasehold Property, such Leasehold Property may be encumbered
pursuant to a Mortgage and may be assigned to the purchaser at a foreclosure
sale or in a transfer in lieu of such a sale (and to a subsequent third party
assignee if Agent, any Lender, or an Affiliate of either so acquires such
Leasehold Property), (ii) that such lessor shall not terminate such lease as a
result of a default by such Loan Party thereunder without first giving Agent
notice of such default and at least 60 days (or, if such default cannot
reasonably be cured by Agent within such period, such longer period as may
reasonably be required) to cure such default, (iii) to the matters contained in
a Collateral Access Agreement, and (iv) to such other matters relating to such
Leasehold Property as Agent may reasonably request.

     “Leasehold Property” means any leasehold interest of any Loan Party as
lessee under any lease of real property, other than any such leasehold interest
designated from time to time by Agent in its reasonable discretion as not being
required to be included in the Collateral.

     “Lender” and “Lenders” means the Persons identified as “Lenders” and listed
on the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include DBTCA as an Issuing Lender unless the context otherwise requires;
provided that the term “Lenders”, when used in the context of a particular
Commitment, shall mean Lenders having that Commitment.

     “Lender Interest Rate Agreement” means any Interest Rate Agreement with
respect to the Loans entered into by Borrower and one or more Lenders pursuant
to the terms of this Agreement. Any Lender may, from time to time, in its sole
and absolute discretion, and as approved by Agent in its reasonable discretion,
enter into one or more Lender Interest Rate Agreements. Each Lender Interest
Rate Agreement shall constitute a Loan Document for purposes of this Agreement.

     “Letter of Credit” or “Letters of Credit” means Commercial Letters of
Credit and Standby Letters of Credit issued or to be issued by Issuing Lenders
for the account of Borrower pursuant to subsection 3.1.

     “Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Borrower.

--------------------------------------------------------------------------------

     “Lien” means any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

     “Loan” or “Loans” means one or more of the Revolving Loans.

     “Loan Documents” means this Agreement, the Notes, the Letters of Credit
(and any applications for, or reimbursement agreements or other documents or
certificates executed by Borrower in favor of an Issuing Lender relating to, the
Letters of Credit), the Guaranties, the Intercompany Notes, Intercompany Note
Guaranties, the Lender Interest Rate Agreements, the Collateral Documents, the
Intercompany Collateral Documents and the Security Trust Deed.

     “Loan Parties” means any of the Borrower or any Subsidiary of Borrower
executing a Loan Document but excluding any Immaterial Subsidiary and Industries
Insurance, Inc.

     “Lock Box” means a lockbox maintained by any Loan Party pursuant to
arrangements satisfactory to Agent.

     “Lock Box Account” means a Deposit Account under the exclusive dominion and
control of Agent that is maintained by any Loan Party with a Lock Box Bank
pursuant to a Lock Box Agreement.

     “Lock Box Agreement” means a Lock Box Agreement executed and delivered by a
Lock Box Bank, Agent and the applicable Loan Party, substantially in the form of
Exhibit XIII annexed hereto, as such Lock Box Agreement may be amended,
supplemented or otherwise modified from time to time, and “Lock Box Agreements”
means all such Lock Box Agreements, collectively.

     “Lock Box Bank” means Agent or an Affiliate thereof, or in Agent’s sole and
absolute discretion, another commercial bank satisfactory to Agent, at which any
Loan Party maintains a Lock Box Account.

     “Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.1.

     “Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

     “Mark-to-Market Adjustment Amount” means the fluctuating credit exposure of
an Interest Rate Exchanger under a Lender Interest Rate Agreement based upon
increases or decreases in the interest rate or currency values, as applicable,
and determined as of the last day of Borrower’s most recently completed fiscal
month, but in no event less frequently than once every 40 calendar days. Each
Interest Rate Exchanger shall provide to the Agent a certificate containing the
calculation of the Mark-to-Market Adjustment Amount under the related Lender
Interest Rate Agreement in reasonable detail not less frequently than monthly.

--------------------------------------------------------------------------------

     “Material Adverse Effect” means (i) a material adverse effect upon the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower and its Subsidiaries, taken as a whole, or (ii) the
impairment in any material respect of the ability of any Loan Party to perform,
or of Agent or Lenders to enforce, the Obligations.

     “Material Contract” means any contract or other arrangement to which
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.

     “Maximum Acquisition Amount” has the meaning set forth in subsection
7.3(vi).

     “Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in such form as may be reasonably approved by Agent, in
each case with such changes thereto as may be recommended by Agent's local
counsel based on local laws or customary local mortgage or deed of trust
practices, or (ii) at Agent's option, in the case of a Mortgaged Property, an
amendment to an existing Mortgage, in form reasonably satisfactory to Agent,
adding such Mortgaged Property to the Real Property Assets encumbered by such
existing Mortgage, in either case as such security instrument or amendment may
be amended, supplemented or otherwise modified from time to time.

     “Mortgaged Property” has the meaning set forth in subsection 6.10B.

     “Multiemployer Plan” means any Employee Benefit Plan that is a
“multiemployer plan” as defined in Section 3(37) of ERISA.

     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash
payments (including any Cash received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred by the Borrower or any of its Subsidiaries in connection with such
Asset Sale, including (i) income taxes reasonably estimated to be actually
payable by the Borrower or any of its Subsidiaries within two years of the date
of such Asset Sale as a result of any gain recognized in connection with such
Asset Sale and (ii) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness permitted hereby (other than
the Loans) of the Borrower or any of its Subsidiaries that is secured by a Lien
on the stock or assets in question and that is required to be repaid under the
terms thereof or under applicable law as a result of such Asset Sale.

     “Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Borrower or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Borrower or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of (i)
any actual and reasonable costs incurred by Borrower or any of its Subsidiaries
in connection with the adjustment or settlement of any claims of Borrower or
such Subsidiary in respect thereof, (ii) income taxes reasonably estimated to be
actually payable within two years of the date of such casualty, condemnation or
other taking of such assets, and (iii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness
permitted hereby (other than the Loans) that is secured by a Lien on the asset
in question and that is required to be repaid under the terms thereof or under
applicable law as a result of such casualty, condemnation or other taking of
such assets.

--------------------------------------------------------------------------------

     “Non-US Lender” has the meaning assigned to that term in subsection
2.7B(iii)(a).

     “Notes” means one or more of the Revolving Notes.

     “Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Borrower to Agent pursuant to subsection 2.1B with
respect to a proposed borrowing.

     “Notice of Conversion/Continuation” means a notice substantially in the
form of Exhibit II annexed hereto delivered by Borrower to Agent pursuant to
subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

     “Obligations” means all obligations of every nature of each Loan Party from
time to time owed to Agent, Lenders or any of them under the Loan Documents,
whether for principal, interest (including interest accruing on or after the
occurrence of an Insolvency Event), reimbursement of amounts drawn under Letters
of Credit, fees, expenses, indemnification or otherwise.

     “Officer” means the president, chief executive officer, a vice president,
chief financial officer, treasurer, assistant treasurer, general partner (if an
individual), managing member (if an individual) or other individual appointed by
the Governing Body or the Organizational Documents of a corporation,
partnership, trust or limited liability company to serve in a similar capacity
as the foregoing.

     “Officer’s Certificate” means, as applied to any Person that is a
corporation, partnership, trust or limited liability company, a certificate
executed on behalf of such Person by one or more Officers of such Person or one
or more Officers of a general partner or a managing member if such general
partner or managing member is a corporation, partnership, trust or limited
liability company.

     “Operating Lease” means, as applied to any Person, any lease (including,
without limitation, leases that may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease under which that Person is the lessor.

     “Orderly Liquidation Value” means a professional opinion of the estimated
most probable price that the subject personal property could typically realize
at a privately negotiated sale between a willing buyer and a willing seller,
properly advertised and professionally managed, by a seller obligated to sell
over an approximate six to nine month time period.

--------------------------------------------------------------------------------

     “Organizational Documents” means the documents (including Bylaws, if
applicable) pursuant to which a Person that is a corporation, partnership, trust
or limited liability company is organized.

     “Other Bank Concentration Account” means an account under the exclusive
dominion and control of Agent that is maintained by any Loan Party with a Bank
(other than DBTCA) that is satisfactory to Agent pursuant to a Blocked Account
Agreement into which the applicable Lock Box Banks are instructed to transfer
funds on deposit in the Lock Box Accounts pursuant to the terms of the Lock Box
Agreements.

     “Overnight Rate” means, for any day, (a) with respect to payments in U.S.
Dollars, the Federal Funds Rate and (b) with respect to payments in Approved
Foreign Currencies, the rate of interest per annum at which overnight deposits
in the applicable Approved Foreign Currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by DBTCA’s principal office in London to major banks in the London
or other applicable offshore interbank market.

     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to Section 412 of the Internal Revenue Code or Section
302 of ERISA.

     “Permitted Acquisition” means any acquisition, whether by purchase, merger,
reorganization or any other method, by Borrower or any of its Subsidiaries of
(x) another Person (other than Borrower or any of its Subsidiaries) which is
engaged primarily in a Related Business or (y) the assets or other property of
another Person (other than Borrower or any of its Subsidiaries) relating to a
Related Business; provided that any such Permitted Acquisition shall be subject
to subsection 7.3(vi) and is in addition to any Consolidated Capital
Expenditures permitted by subsection 7.8.

     “Permitted Discount Receivable Sales” means the sale, without recourse, of
any account receivable at a discount or for less than the face value thereof (i)
if such account receivable is supported by an irrevocable commercial letter of
credit in the face amount of the full face value of such account, (ii) if such
account receivable reflects the purchase price component of equipment sold in
connection with the Life Cycle Management Program of Borrower or any of its
Subsidiaries, to the extent approved by Agent, which approval, if given, will
determine any required default-related reserves or (iii) if approved by Agent.

     “Permitted Discretion” means Agent’s good faith judgment based upon any
material factor which it believes in good faith: (i) will or could reasonably be
expected to adversely affect in any material respect the value of any
Collateral, the enforceability or priority of Agent’s Liens thereon or the
amount which Agent and Lenders would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests that any collateral report or financial
information delivered to Agent by any Person on behalf of any Loan Party is
incomplete, inaccurate or misleading in any material respect; (iii) materially
increases the likelihood of a bankruptcy, reorganization or other insolvency
proceeding involving Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or any of the Collateral; or (iv) creates or reasonably could be
expected to create a Potential Event of Default or Event of Default. In
exercising such judgment, Agent may consider such factors already included in or
tested by the definitions of Eligible Accounts Receivable, Eligible Unbilled
Accounts Receivable, Eligible Inventory, Eligible Machinery and Equipment or
Eligible Real Estate as well as any of the following: (a) the financial and
business climate of any Loan Party’s industry and general macroeconomic
conditions, (b) changes in collection history and dilution with respect to Loan
Parties’ Accounts, (c) changes in demand for, and pricing of, Loan Parties’
Inventory, (d) changes in any concentration of risk with respect to such
Accounts or Inventory, and (e) any other factors that adversely change in any
material respect the credit risk of lending to Borrower on the security of such
Accounts or Inventory. The burden of establishing lack of good faith shall be on
Borrower.

--------------------------------------------------------------------------------

     “Permitted Encumbrances” means the following types of Liens (excluding any
such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or by ERISA, any such Lien relating to or imposed in connection
with any Environmental Claim, and any such Lien expressly prohibited by any
applicable terms of any of the Collateral Documents):

      (i)   Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;

     (ii)   statutory Liens of landlords, statutory Liens and rights of set-off
of banks, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;

     (iii)   Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money and exclusive of
Liens securing progress payments, adverse security deposits or similar advances
made by customers), so long as no foreclosure, sale or similar proceedings have
been commenced with respect to any portion of the Collateral on account thereof;

     (iv)   any attachment or judgment Lien not constituting an Event of Default
under subsection 8.8;

     (v)   leases or subleases granted to third parties in accordance with any
applicable terms of the Collateral Documents and not interfering in any material
respect with the ordinary conduct of the business of Borrower or any of its
Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Obligations;

     (vi)   easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries or result in a material diminution in the
value of any Collateral as security for the Obligations;

     (vii)   any (a) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement, (b) restriction or encumbrance that the
interest or title of such lessor or sublessor may be subject to, or
(c) subordination of the interest of the lessee or sublessee under such lease to
any restriction or encumbrance referred to in the preceding clause (b), so long
as the holder of such restriction or encumbrance agrees to recognize the rights
of such lessee or sublessee under such lease;

     (viii)   Liens arising from filing UCC financing statements relating solely
to leases not prohibited by this Agreement;

     (ix)   Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

     (x)   any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

     (xi)   Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Borrower and its
Subsidiaries; and

     (xii)   licenses of patents, trademarks and other intellectual property
rights granted by Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Borrower or such Subsidiary.

     “Permitted Transferees” means, with respect to any Person, (i) any
Affiliate of such Person, (ii) the heirs, executors, administrators,
testamentary trustees, legatees or beneficiaries of any such Person or (iii) a
trust, the beneficiaries of which, or a corporation or partnership, the
stockholders or general or limited partners of which, include only such Person
or his or her spouse or lineal descendants, in each case to whom such Person has
transferred the beneficial ownership of any Securities of Borrower.

--------------------------------------------------------------------------------

     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

     “Pledged Collateral” means collectively, the “Pledged Collateral” as
defined in the Security Agreement, the Intercompany Collateral Documents and any
Foreign Pledge Agreement.

     “Potential Event of Default” means a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.

     “Pricing Certificate” means an Officer’s Certificate of Borrower certifying
the Consolidated Leverage Ratio as of the last day of any Fiscal Quarter and
setting forth the calculation of such Consolidated Leverage Ratio in reasonable
detail, which Officer’s Certificate may be delivered to Agent at any time on or
after the date of delivery by Borrower of the Compliance Certificate with
respect to the period ending on the last day of such Fiscal Quarter pursuant to
subsection 6.1(iv).

     “Primary Subsidiaries” means, individually and collectively, Joy
Technologies Inc., a Delaware corporation, doing business as Joy Mining
Machinery, and Harnischfeger Corporation, a Delaware corporation, doing business
as P&H Mining Equipment.

     “Prime Rate” means the rate that DBTCA announces from time to time as its
prime lending rate in the United States for Dollar denominated loans, as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
DBTCA or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

     “Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

     “Pro Forma Basis” means, as of any date of determination, that the
compliance of Borrower with the financial covenants set forth in subsections
7.6A and 7.6B as of the last day of the four Fiscal Quarter period most recently
ended prior to such date of determination for which the relevant financial
information is available (the “Compliance Period”), after giving effect on a pro
forma basis to any Permitted Acquisitions made during such Compliance Period and
any dispositions (a “Disposition”) made during such Compliance Period (provided
that Dispositions shall not include (1) sales of assets for less than $1,000,000
up to a maximum aggregate amount for all such excluded sales under this clause
(1) of $10,000,000, (2) sales of inventory in the ordinary course of business,
and (3) dispositions of obsolete, worn out or surplus property or equipment)
will be determined on the following basis:

      (i)   any Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries in connection with such Permitted Acquisitions and any Indebtedness
repaid in connection with such Permitted Acquisitions or Dispositions shall be
deemed to have been incurred or repaid, respectively, as of the first day of the
Compliance Period;

     (ii)   if such Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries in connection with such Permitted Acquisitions has a floating or
formula rate, then the rate of interest for such Indebtedness for the applicable
period shall be computed as if the rate in effect for such Indebtedness on the
relevant measurement date had been the applicable rate for the entire applicable
period;

     (iii)   income statement items (whether positive or negative) attributable
to the property or business acquired or disposed of in such Permitted
Acquisitions or Dispositions shall be included as if such acquisitions or
Dispositions took place on the first day of such Compliance Period on a pro
forma basis; and

     (iv)   any historical extraordinary non-recurring costs or expenses or
other verifiable costs or expenses that will not continue after the acquisition
or disposition date may be eliminated and other expenses and cost reductions may
be reflected on a basis consistent with Regulation S-X promulgated by the
Securities and Exchange Commission.

     All pro forma adjustments shall be approved by the Agent, such approval not
to be unreasonably withheld.

     “Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Revolving Loan Commitment or the Revolving Loans of any
Lender or any Letters of Credit issued or participations therein purchased by
any Lender, the percentage obtained by dividing (x) the Revolving Loan Exposure
of that Lender by (y) the aggregate Revolving Loan Exposure of all Lenders, in
any such case as the applicable percentage may be adjusted by assignments
permitted pursuant to subsection 10.1 or required pursuant to subsection 10.5 or
increases permitted pursuant to subsection 2.1A(iii). The Pro Rata Share of each
Lender for purposes of the preceding sentence as of the date hereof is set forth
opposite the name of that Lender in Schedule 2.1 annexed hereto.

     “PTO” means the United States Patent and Trademark Office or any similar
office or registry in any applicable jurisdiction or any successor or substitute
office in which filings are necessary or, in the opinion of Agent, desirable in
order to create or perfect Liens on any Collateral consisting of Intellectual
Property.

     “Raw Materials” means all raw materials or supplies to be used or consumed
in the production, manufacture, packing or shipping of Finished Goods by a
Person in the ordinary course of business prior to such use or consumption.

     “Real Property Asset” means, at any time of determination, any interest
then owned by Borrower or any Guarantor in any real property.

     “Recorded Leasehold Interest” means a Leasehold Property with respect to
which a Record Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in Agent's reasonable judgment, to give constructive
notice of such Leasehold Property to third-party purchasers and encumbrancers of
the affected real property. For purposes of this definition, the term “Record
Document” means, with respect to any Leasehold Property, (a) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (b) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Agent.

--------------------------------------------------------------------------------

     “Register” has the meaning assigned to that term in subsection 2.1E.

     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

     “Reimbursement Date” has the meaning assigned to that term in subsection
3.3B.

     “Related Agreements” means, individually and collectively, the Australian
Joy Subsidiary Note and related Intercompany Collateral Documents and
Intercompany Note Guaranty, the Australian P&H Subsidiary Note and related
Intercompany Collateral Documents and Intercompany Note Guaranty, the Canadian
Subsidiary Note and related Intercompany Collateral Documents and Intercompany
Note Guaranty, the UK Subsidiary Note and related Intercompany Collateral
Documents and Intercompany Note Guaranty and the Security Trust Deed, all
agreements, documents and instruments governing or executed in connection with
the Senior Subordinated Notes, and all other agreements and instruments
delivered pursuant to or in connection with any of the foregoing, including any
purchase agreement or registration rights agreement.

     “Related Business” means any business in which the Borrower or its
Subsidiaries was engaged on the Effective Date and any business related,
ancillary or complementary to any business of the Borrower or its Subsidiaries
in which the Borrower or its Subsidiaries was engaged on the Effective Date or a
reasonable extension, development or expansion of the business in which the
Borrower or its Subsidiaries was engaged as of the Effective Date.

     “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the environment (including, without
limitation, the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), or into or out of any
Facility, including the movement of any Hazardous Materials through the air,
soil, surface water, groundwater or property.

     “Request for Issuance of Letter of Credit” means a request substantially in
the form of Exhibit III annexed hereto delivered by Borrower to Agent pursuant
to subsection 3.1B(i) with respect to the proposed issuance of a Letter of
Credit.

     “Required Reserves” means, individually and collectively, the aggregate
amount of reserves, if any, established by Agent in the exercise of its
Permitted Discretion, including without limitation any reserves established by
Agent with respect to credit facilities permitted pursuant to subsection 7.1(x),
with respect to potential exposures to preferential creditors as a result of
Agent’s obtaining floating charges rather than fixed charges over certain
collateral, and with respect to Foreign Currency Loans, against any Eligible
Accounts Receivable, Eligible Unbilled Accounts Receivable, Eligible Inventory,
Eligible Machinery and Equipment and Eligible Real Estate.

--------------------------------------------------------------------------------

     “Requirement of Law” means (a) the certificates or articles of
incorporation, by-laws and other organizational or governing documents of a
Person, (b) any law, treaty, rule, regulation or determination of an arbitrator,
court or other governmental authority, or (c) any franchise, license, lease,
permit, certificate, authorization, qualification, easement, right of way, right
or approval binding on a Person or any of its property.

     “Requisite Lenders” means Lenders having or holding more than 50% of the
aggregate Revolving Loan Exposure of all Lenders.

     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of Borrower now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Borrower now or hereafter outstanding, and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness.

     “Revolving Lender” means a Lender that has a Revolving Loan Commitment
and/or that has an outstanding Revolving Loan.

     “Revolving Loan Commitment” means the commitment of a Lender to make
Revolving Loans to Borrower pursuant to subsection 2.1A, and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

     “Revolving Loan Commitment Termination Date” means October 31, 2005;
provided, that if each Lender has consented to this Agreement, the “Revolving
Loan Commitment Termination Date” shall mean April 30, 2007.

     “Revolving Loan Exposure” means, with respect to any Lender as of any date
of determination (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender plus (b) in the event that Lender
is an Issuing Lender, the aggregate Letter of Credit Usage in respect of all
Letters of Credit issued by that Lender (in each case net of any participations
purchased by other Lenders in such Letters of Credit or in any unreimbursed
drawings thereunder) plus (c) the aggregate amount of all participations
purchased by that Lender in any outstanding Letters of Credit or any
unreimbursed drawings under any Letters of Credit.

--------------------------------------------------------------------------------

     “Revolving Loans” means the Loans made by Lenders to Borrower pursuant to
subsection 2.1.

     “Revolving Notes” means (i) the promissory notes of Borrower issued
pursuant to subsection 2.1F on the Closing Date and (ii) any promissory notes
issued by Borrower pursuant to the last sentence of subsection 10.1B(i) in
connection with assignments of the Revolving Loan Commitments and Revolving
Loans of any Lenders, in each case substantially in the form of Exhibit IV
annexed hereto, as they may be amended, supplemented or otherwise modified from
time to time.

     “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.

     “Security Agreement” means the Security Agreement, substantially in the
form of Exhibit XIV annexed hereto, executed and delivered by Borrower and
Guarantors, in each case as such Security Agreement may thereafter be amended,
supplemented or otherwise modified from time to time.

     “Security Trust Deed” has the meaning assigned to that term in subsection
9.4B.

     “Senior Subordinated Note Indenture” means that certain Indenture dated
March 18, 2002, by and among Borrower, as Issuer, the Guarantors named therein
and Wells Fargo Bank Minnesota, N.A., as Trustee, relating the Senior
Subordinated Notes, as such Indenture may be amended or supplemented from time
to time to the extent permitted pursuant to subsection 7.15.

     “Senior Subordinated Notes” has the meaning assigned to that term in the
recitals to this Agreement.

     “Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

--------------------------------------------------------------------------------

     “Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of Borrower or
any of its Subsidiaries in respect of industrial revenue or development bonds or
financings, (ii) workers’ compensation liabilities of Borrower or any of its
Subsidiaries, (iii) the obligations of third party insurers of Borrower or any
of its Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third party insurers, (iv) obligations with respect to Capital Leases or
Operating Leases of Borrower or any of its Subsidiaries, (v) bid bonds, (vi)
contingent reimbursement obligations with respect to progress payments, (vii)
performance, warranty, payment, deposit or surety obligations of Borrower or any
of its Subsidiaries, in any case if required by law or governmental rule or
regulation or in accordance with custom and practice in the industry, (viii)
obligations of Borrower or any of its Subsidiaries in respect of Hedge
Agreements that are Lender Interest Rate Agreements, and (ix) other obligations
of Borrower and its Subsidiaries as may be approved by Agent and Issuing Lender
from time to time in writing and which is not otherwise prohibited under this
Agreement; provided that Standby Letters of Credit may not be issued for the
purpose of supporting (a) trade payables (other than with respect to an existing
customer in China in accordance with past practices of Borrower) or (b) any
Indebtedness constituting “antecedent debt” (as that term is used in Section 547
of the Bankruptcy Code) other than with respect to letters of credit outstanding
on the Closing Date.

     “Static Reserve” shall mean the reserve for doubtful accounts, returns,
discounts, deductions, claims, credits, charges, value added taxes, warranty
claims and other allowances, and for goods that are not first quality (except
with respect to CEP), in effect from time to time, as established by Agent in
accordance with the terms hereof, against Eligible Accounts Receivable, Eligible
Unbilled Accounts Receivable and Eligible Inventory. Agent shall establish the
Static Reserve from time to time (and notify Borrower of the same) based on
inspections and audits conducted pursuant to subsection 6.5 hereof and other
information received from Borrower pursuant to the terms hereof.

     “Subordinated Indebtedness” means (i) the Senior Subordinated Notes and
(ii) any Indebtedness of Borrower (other than Indebtedness to any of its
Subsidiaries) that is subordinated in right of payment to the Obligations
pursuant to documentation containing maturities, amortization schedules,
covenants, defaults, remedies, subordination provisions and other material terms
in form and substance reasonably satisfactory to Agent and Requisite Lenders.

     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, Joint Venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the members of the Governing Body is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person or a combination thereof.

--------------------------------------------------------------------------------

     “Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

     “Surplus Capacity” means, as of the date of determination, the amount, if a
positive number, equal to the Domestic Borrowing Base minus the Total
Utilization of Revolving Loan Commitments for the benefit of Domestic Loan
Parties. As of any date of determination, the Surplus Capacity available for
application by Borrower for the benefit of any Foreign Loan Party shall be
reduced by the aggregate amount of Surplus Capacity previously allocated by
Borrower for the benefit of all other Foreign Loan Parties.

     “Swap Reserve” means the fluctuating reserve established by Agent against
the applicable Borrowing Base in an amount equal to the aggregate Mark-to-Market
Adjustment Amounts under all applicable Lender Interest Rate Agreements then
outstanding. Agent shall adjust each Swap Reserve to reflect any change in any
Mark-to-Market Adjustment Amount under a Lender Interest Rate Agreement as set
forth in a certificate of the related Interest Rate Exchanger.

     “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed, including interest, penalties, additions to tax and any similar
liabilities with respect thereto; except that, in the case of a Lender, there
shall be excluded (1) taxes that are imposed on the overall net income or net
profits (including franchise taxes imposed in lieu thereof) (i) by the United
States, (ii) by any other Government Authority under the laws of which the
Lender is organized or has its principal office or maintains its applicable
lending office, or (iii) by any jurisdiction solely as a result of a present or
former connection between the Lender and such jurisdiction (other than any such
connection arising solely from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced any of the
Loan Documents), and (2) any branch profits taxes imposed by the United States
or any similar tax imposed by any Governmental Authority in any other
jurisdiction in which the Lender is located.

     “Third Party Financings” means a transaction or series of transactions in
the ordinary course of business of Borrower or any of its Subsidiaries pursuant
to which (i) a Person who is not an Affiliate of Borrower takes title to certain
specified items of machinery or equipment in consideration of such Person’s
payment to Borrower or a Subsidiary of Borrower, in cash, of the fair market
value of such machinery or equipment and enters into a lease or similar
agreement (the “Equipment Lease”) with Borrower or a Subsidiary, (ii) Borrower
or such Subsidiary enters into a sub-lease or similar agreement (the “Equipment
Sub-Lease”) to provide a customer of Borrower or such Subsidiary with the use of
or services relating to such items of machinery or equipment and (iii) other
than with respect to customary warranty obligations, the Borrower’s or such
Subsidiary’s obligations on the Equipment Lease, including without limitation
the obligation to make rental payments or to meet other financial obligations on
the Equipment Lease, is contingent on the customer’s making such rental payments
or meeting such financial obligations under the Equipment Sub-Lease, and the
Borrower or such Subsidiary is not otherwise liable for performance under the
Equipment Lease if such customer fails to perform its obligations under such
Equipment Sub-Lease.

--------------------------------------------------------------------------------

     “Title Company” means one or more title insurance companies reasonably
satisfactory to Agent.

     “Tools” means items held by Borrower or a Loan Party and properly
classified as “Tools” in accordance with such Person’s historical
classification.

     “Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans made to Borrower plus (ii) the Letter of Credit Usage with
respect to all Letters of Credit issued for the account of Borrower and its
Subsidiaries.

     “Transaction Costs” means the fees, costs and expenses payable by any Loan
Party on or before the Closing Date in connection with the transactions
contemplated by the Loan Documents.

     “UCC” means the Uniform Commercial Code and Personal Property Security Act
(or any similar or equivalent legislation) as in effect at any relevant time in
any applicable jurisdiction.

     “UK Loan Parties” means, individually and collectively, each Subsidiary of
Borrower which is organized under the laws of the United Kingdom or any
political subdivision thereof and which has either executed the UK Subsidiary
Note or an Intercompany Note Guaranty thereof, which UK Subsidiary Note or
Intercompany Note Guaranty is secured by a security interest in substantially
all of such Subsidiary’s real, personal and mixed property. The UK Loan Parties,
as of the Effective Date, are so designated on Schedule 5.1.

     “UK Restructuring” means the restructuring transactions described in the UK
Restructuring Memorandum, if and to the extent approved in writing by Agent in
its discretion, provided that (i) the UK Restructuring shall not involve the
liquidation of any Subsidiary without the prior written consent of Agent in each
instance, and (ii) in connection with the UK Restructuring, each of
Harnischfeger Finance, LLC, Harnischfeger Finance (Barbados), Inc., and
Harnischfeger Holdings Ltd. shall, at Agent’s election, promptly become UK Loan
Parties in accordance with subsection 6.9C and other terms of this Agreement.

     “UK Restructuring Memorandum” means that certain memorandum regarding the
restructuring of Borrower’s United Kingdom Subsidiaries prepared by Arthur
Andersen LLP and dated May 17, 2001.

     “UK Subsidiary Borrowing Base” means, means, as at any date of
determination, an aggregate amount, in Dollar Equivalents if denominated in an
Approved Foreign Currency, equal to:

      (i)   eighty-five percent (85%) of Eligible Accounts Receivable of UK Loan
Parties, plus

     (ii)   thirty-five percent (35%) of Eligible Unbilled Accounts Receivable
of UK Loan Parties, plus

     (iii)   fifty percent (50%) of Eligible Raw Materials of UK Loan Parties,
plus

     (iv)   fifty percent (50%) of Eligible Finished Goods of UK Loan Parties,
plus

     (v)   fifty percent (50%) of Eligible CEP of UK Loan Parties, plus

     (vi)   thirty-five percent (35%) of Eligible Work-in-Process of UK Loan
Parties, plus

     (vii)   the lesser of (x) ninety percent (90%) of the Orderly Liquidation
Value of Eligible Machinery and Equipment of UK Loan Parties and (y) an amount
equal to $3,500,000 on or prior to July 30, 2002, $2,000,000 during the period
from July 31, 2002 through October 30, 2002 and zero thereafter, plus

     (viii)   the lesser of (x) sixty percent (60%) of the Appraised Fair Market
Value of Eligible Real Estate of UK Loan Parties and (y) an amount equal to
$1,500,000 during the period from April 30, 2002 through July 30, 2002 and zero
thereafter, plus

     (ix)   fifty percent (50%) of Eligible Tools of UK Loan Parties, minus

     (x)   the Swap Reserve applicable to the UK Loan Parties then in effect,
minus

     (xi)   the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable,
Eligible Inventory, Eligible Machinery and Equipment and Eligible Real Estate of
UK Loan Parties;

     provided that Agent, in the exercise of its Permitted Discretion, may (a)
increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

     “UK Subsidiary Borrowing Limit” means the lesser of (i) $50,000,000 or (ii)
the amount of the Commitments.

     “UK Subsidiary Note” means that certain Intercompany Note dated on or about
the Closing Date, executed by UK Loan Parties in favor of Borrower, as such
promissory note may be amended from time to time thereafter to the extent
permitted under subsection 7.15.

--------------------------------------------------------------------------------

     “UK Utilization of Surplus Capacity” means, as of the date of
determination, the portion, if any, of the Surplus Capacity then in effect
allocated by Borrower to the UK Loan Parties.

     “Work-in-Process” means goods to be sold by a Person in the normal course
of business, which are at the time of determination in the process of being
manufactured by such Person and which, as of the date of determination, is shown
on the perpetual inventory records or equivalent reporting in accordance with
such Person’s historical classification as work-in-process. Work-in-Process
shall not include goods covered by Eligible Unbilled Accounts Receivable.

          1.2       Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement.

     Except as otherwise expressly provided in this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (ii), (iii) and (xii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP as in effect on the date of determination, applied in a manner consistent
with that used in preparing the financial statements referred to in subsection
5.3. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and Borrower,
Agent or Requisite Lenders shall so request, Agent, Lenders and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Borrower shall provide to Agent and Lenders reconciliation
statements provided for in subsection 6.1(v).

          1.3       Other Definitional Provisions.

                      A.      References to “Sections” and “subsections” shall
be to Sections and subsections, respectively, of this Agreement unless otherwise
specifically provided.

                      B.      Any of the terms defined in subsection 1.1 may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.

                      C.      An Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in accordance with
subsection 10.6 hereof or cured in accordance with the terms hereof.

                      D.      The use in any of the Loan Documents of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

--------------------------------------------------------------------------------

                      E.      All Exhibits, Schedules and the like annexed to
this Agreement, and all Recitals to this Agreement, are incorporated into this
Agreement as if set forth in full.

          1.4       Foreign Currency Credit Extensions; Currency Equivalents.

     With respect to each borrowing, conversion or continuation of any Loans
denominated in an Approved Foreign Currency or with respect to any issuance of
or reimbursement of a drawing on a Letter of Credit denominated in a currency
other than U.S. Dollars or on such additional dates as may be specified by Agent
or Requisite Lenders, the Agent shall determine the Dollar Equivalent of such
Approved Foreign Currency or other foreign currencies. Except as may be
otherwise provided for herein, the applicable amount of any currency for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Agent.

Section 2.      AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

          2.1       Commitments; Making of Loans; the Register; Notes.

                      A.      Commitments.   Subject to the terms and conditions
of this Agreement and in reliance upon the representations and warranties of
Borrower herein set forth, each Lender having a Revolving Loan Commitment hereby
severally agrees to make the Loans described in this subsection 2.1A.

      (i)    [Reserved].

     (ii)   Revolving Loan Commitments. Each Lender severally agrees, subject to
the limitations set forth below, to lend to Borrower from time to time during
the period from the Closing Date to but excluding the Revolving Loan Commitment
Termination Date an aggregate amount not exceeding its Pro Rata Share of the
aggregate amount of the Revolving Loan Commitments to be used for the purposes
identified in subsection 2.5A. The original amount of each Lender’s Revolving
Loan Commitment is set forth opposite its name on Schedule 2.1 annexed hereto
and the aggregate original amount of the Revolving Loan Commitments is
$250,000,000; provided that the Revolving Loan Commitments of Lenders shall be
adjusted to give effect to any assignments of the Revolving Loan Commitments
pursuant to subsection 10.1B; and provided, further that the amount of the
Revolving Loan Commitments shall be reduced from time to time by the amount of
any reductions thereto made pursuant to subsection 2.4 or 6.4C and increased
from time to time by the amount of any increases thereto made pursuant to
subsection 2.1A(iii). Each Lender’s Revolving Loan Commitment shall expire on
the Revolving Loan Commitment Termination Date and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be paid in full no later than that date.
Subject to the provisions of subsection 2.4A, amounts borrowed under this
subsection 2.1A(ii) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.

          Anything contained in this Agreement to the contrary notwithstanding,
the Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitations that, (a) after giving effect to any requested Revolving Loan, no
Borrowing Limitation shall be exceeded, and (b) the aggregate amount of all
Revolving Loans that are Foreign Currency Loans shall not exceed the Dollar
Equivalent of $25,000,000.

     (iii)   “Additional Revolving Loan Commitments.” Provided that each Lender
has consented to this Agreement: at any time, so long as no Event of Default or
Potential Event of Default has occurred and is continuing and the Consolidated
Borrowing Base is not less than the Revolving Loan Commitments after giving
effect to the proposed increase, Borrower may, by notice to the Agent, request
that, on the terms and subject to the conditions contained in this Agreement,
the Lenders and/or other financial institutions not then a party to this
Agreement that are approved by the Agent (which approval shall not be
unreasonably withheld) provide additional Revolving Loan Commitments; provided
that (1) such additional Revolving Loan Commitments shall not exceed an
aggregate amount of $75,000,000 and (2) Company shall deliver to Agent an
Officer's Certificate (a) detailing all Indebtedness (including, without
limitation, Indebtedness under this Agreement) which Company has classified as
being incurred pursuant to clause (1) of paragraph (b) of Section 4.03 of the
Senior Subordinated Note Indenture, (b) specifying the manner in which Company
intends to classify the increase in Indebtedness being requested by Company
pursuant to this subsection 2.1A(iii), which classification shall be
satisfactory in form and substance to Agent, and (c) covenanting that, upon
approval by Agent of any such classification, Company will not thereafter change
the classification of any such item of Indebtedness under this Agreement without
the prior approval of Agent. Upon receipt of such notice, Agent shall use
commercially reasonable efforts to arrange for the Lenders or other financial
institutions acceptable to Agent to provide such additional Revolving Loan
Commitments. Nothing contained in this subsection 2.1A(iii) or otherwise in this
Agreement is intended to commit any Lender or Agent to provide any portion of
any such additional Revolving Loan Commitments. If and to the extent that any
Lenders and/or other financial institutions agree, in their sole discretion, to
provide any such additional Revolving Loan Commitments, (a) any such financial
institution not then a party to this Agreement shall execute a counterpart
signature page to this Agreement and deliver originally executed copies of such
signature page to Borrower and Agent, (b) the Revolving Loan Commitment amount
shall be increased by the amount of the additional Revolving Loan Commitments
agreed to be so provided, (c) the Pro Rata Shares of the respective Lenders in
respect of the Revolving Loan Commitments shall be proportionally adjusted, (d)
at such time and in such manner as Borrower and Agent shall agree (it being
understood that Borrower and Agent will use all commercially reasonable efforts
to avoid the prepayment or assignment of any Eurodollar Rate Loan on a day other
than the last day of the Interest Period applicable thereto), the Lenders shall
assign and assume outstanding Revolving Loans and participations in outstanding
Letters of Credit so as to cause the amount of such Revolving Loans and
participations in Letters of Credit held by each Lender to conform to the
respective percentages of the applicable Revolving Loan Commitments of the
Lenders and (e) Borrower shall execute and deliver any additional Notes or other
amendments or modifications to this Agreement or any other Loan Document as
Agent may reasonably request.

     (iv)   Foreign Currency Loan Commitments. Each Foreign Currency Lender
severally agrees, subject to the limitations set forth below, to make a portion
of its Revolving Loan Commitments available to Borrower from time to time during
the period from the Effective Date to but excluding the Revolving Loan
Commitment Termination Date by making Foreign Currency Loans to Borrower in an
aggregate amount not exceeding its Pro Rata Share of the aggregate amount of the
Dollar Equivalent of the Foreign Currency Loan Commitments. The original amount
of the Dollar Equivalent of each Foreign Currency Lender’s Foreign Currency Loan
Commitment is set forth opposite its name on Schedule 2.1 annexed hereto (the
Foreign Currency Loan Commitment of Fronting Lender being equal to the
difference between (x) the aggregate Dollar Equivalent of the Foreign Currency
Loan Commitments and (y) the aggregate Dollar Equivalent of the Foreign Currency
Loan Commitments of the Foreign Currency Lenders other than the Fronting Lender,
notwithstanding the fact that such Foreign Currency Loans, when aggregated with
Fronting Lender’s outstanding Revolving Loans and its Pro Rata Share of the
Letter of Credit Usage then in effect, may exceed Fronting Lender’s Revolving
Loan Commitment). The aggregate original amount of the Dollar Equivalent of the
Foreign Currency Loan Commitments is $25,000,000; provided that the Foreign
Currency Loan Commitments of Lenders shall be adjusted to give effect to any
assignments of the Foreign Currency Loan Commitments pursuant to subsection
10.1B; and provided further that any reduction of the Revolving Loan Commitments
pursuant to subsection 2.4 or 6.4C which reduces the aggregate Revolving Loan
Commitments to an amount less than the then-current Dollar Equivalent of the
Foreign Currency Loan Commitments shall result in an automatic corresponding
reduction of the Foreign Currency Loan Commitments to the amount of the
Revolving Loan Commitments, as so reduced, without any further action on the
part of Borrower, Agent or Lenders. Each Foreign Currency Lender’s Foreign
Currency Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Foreign Currency Loans and all other amounts owed
hereunder with respect to Foreign Currency Loans and the Foreign Currency Loan
Commitments shall be paid in full no later than that date. Subject to the
provisions of subsection 2.4A, amounts borrowed under this subsection 2.1A(iv)
may be repaid and reborrowed to but excluding the Revolving Loan Commitment
Termination Date.

          Anything contained in this agreement to the contrary notwithstanding,
the Foreign Currency Loans and the Foreign Currency Loan Commitments shall be
subject to the limitations regarding the Revolving Loan Commitments set forth in
subsection 2.1A(ii).

          No amendment, modification, termination or waiver of any provision of
this subsection 2.1A(iv), subsection 2.1A(v), or the definition of Approved
Foreign Currency shall be effective without the written concurrence of each
Foreign Currency Lender.

     (v)   Foreign Currency Participations. Each Lender that is not a Foreign
Currency Lender shall be deemed to have purchased, and hereby agrees to
purchase, a participation in each outstanding Foreign Currency Loan made by
Fronting Lender in an amount equal to its Pro Rata Share of the unpaid amount of
such Foreign Currency Loan together with accrued interest thereon (each, a
“Foreign Currency Participation”). Upon demand from Fronting Lender if any
amount in respect of the principal or interest owing to such Fronting Lender is
not paid when due in accordance with this Agreement, each such Lender (a
“Foreign Currency Participant”) shall deliver to Fronting Lender an amount equal
to the Dollar Equivalent of its respective Foreign Currency Participation in
same day funds in U.S. Dollars at the Funding and Payment Office designated by
Fronting Lender. If any amount required to be paid by any Foreign Currency
Participant to Fronting Lender pursuant to this subsection 2.1A(v) is not paid
to such Fronting Lender when due but is paid within three Business Days after
the date such payment is due, such Foreign Currency Participant shall pay to
Fronting Lender on demand (or, at Fronting Lender’s election, Fronting Lender
may deduct from any interest payments made by Borrower in respect of the Foreign
Currency Loan) an amount equal to the product of (i) such amount, times (ii) the
Overnight Rate in respect of the related Approved Foreign Currency determined by
such Fronting Lender during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Fronting Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If such
amount required to be paid by any Foreign Currency Participant pursuant to this
subsection 2.1A(v) is not in fact made available to Fronting Lender by such
Foreign Currency Participant within three Business Days after the date such
payment is due, such Fronting Lender shall be entitled to recover from such
Foreign Currency Participant, on demand (or, at Fronting Lender’s election,
Fronting Lender may deduct from any interest payments made by Borrower in
respect of the Foreign Currency Loan), such amount with interest thereon
calculated from such due date at the rate per annum equal to the rate applicable
thereto in accordance with the preceding sentence plus the Eurodollar Rate
Margin in respect of Eurodollar Rate Loans. A certificate of Fronting Lender
submitted to any Foreign Currency Participant with respect to any amounts owing
under this subsection 2.1A(v) shall be conclusive in the absence of manifest
error. In the event Fronting Lender receives a payment with respect to any
Foreign Currency Loan in which Foreign Currency Participations have been
purchased and as to which the purchase price has been requested by Fronting
Lender and delivered by a Foreign Currency Participant as provided in this
subsection 2.1A(v), Fronting Lender shall promptly distribute to such Foreign
Currency Participant its Pro Rata Share of such payment. If Fronting Lender
shall pay any amount to a Foreign Currency Participant pursuant to this
subsection 2.1A(v) in the belief or expectation that a related payment has been
or will be received or collected and such related payment is not received or
collected by Fronting Lender, then such Foreign Currency Participant will
promptly on demand by Fronting Lender return such amount to Fronting Lender,
together with interest thereon at such rate as Fronting Lender shall determine
to be customary between banks for correction of errors. If Fronting Lender
determines at any time that any amount received or collected by Fronting Lender
pursuant to this Agreement is to be returned to Borrower under this Agreement or
paid to any other Person or entity pursuant to any insolvency law, any sharing
clause in this Agreement, or otherwise, then, notwithstanding any other
provision of this Agreement, Fronting Lender shall not be required to distribute
any portion thereof to any Foreign Currency Participant, and each such Foreign
Currency Participant will promptly on demand by Fronting Lender repay any
portion that Fronting Lender shall have distributed to such Foreign Currency
Participant, together with interest thereon at such rate, if any, as Fronting
Lender shall pay to Borrower or such other Person or entity with respect
thereto. If any amounts returned to Borrower pursuant to this subsection 2.1A(v)
are later recovered by Fronting Lender, Fronting Lender shall promptly pay to
each Foreign Currency Participant a proportionate share based on such Foreign
Currency Participant’s Foreign Currency Participation.

          If Fronting Lender incurs any costs or expenses (including, without
limitation, in indemnifying Agent pursuant to subsection 9.4) in connection with
any effort to enforce or protect rights or interests relating to a Foreign
Currency Loan, then, other than in the case of Fronting Lender’s gross
negligence or willful misconduct, each Foreign Currency Participant will
reimburse Fronting Lender on demand for each such Foreign Currency Participant’s
proportionate share based on such Foreign Currency Participant's Foreign
Currency Participation of any portion of such cost or expenses which is not
reimbursed by or on behalf of Borrower. If Fronting Lender recovers any amount
for which Fronting Lender has previously been reimbursed by a Foreign Currency
Participant hereunder, Fronting Lender shall promptly distribute to each such
Foreign Currency Participant such Foreign Currency Participant’s proportionate
share thereof based on its Foreign Currency Participation.

          Anything contained herein to the contrary notwithstanding, the
obligation of each Foreign Currency Participant to purchase a Foreign Currency
Participation in any unpaid Foreign Currency Loans pursuant to this subsection
2.1A(v) shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against Fronting Lender, Borrower or any
other Person for any reason whatsoever; (2) the occurrence or continuation of an
Event of Default or a Potential Event of Default; (3) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower or any of its Subsidiaries; (4) any breach of this
Agreement or any other Loan Document by any party thereto; or (5) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. In no event shall the Foreign Currency Participation be construed
as a loan or other extension of credit by a Lender to Fronting Lender.

     (vi)   Participation Fees. Subject to the immediately succeeding sentence,
with respect to Foreign Currency Loans, Foreign Currency Participants shall be
entitled to receive as compensation a participation fee equal to such Foreign
Currency Participant’s Pro Rata Share of an amount equal to the excess of the
interest received by Fronting Lender from the Borrower with respect to Foreign
Currency Loans for the period for which the determination is being made over an
amount equal to the Adjusted Eurodollar Rate on such Foreign Currency Loans. In
the even that such Foreign Currency Participant has funded its participation in
a Foreign Currency Loan, Fronting Lender shall instead pay to such Foreign
Currency Participant such amounts as are required pursuant to subsection
2.1A(v). All such participation fees shall be paid by Fronting Lender to Foreign
Currency Participants in U.S. Dollars, quarterly in arrears on the first day of
each calendar quarter, calculated at the applicable Exchange Rate for the
currency of the Loan as of the applicable date of determination.

                      B.      Borrowing Mechanics.   Revolving Loans made on any
Funding Date (other than Revolving Loans made pursuant to subsection 3.3B) shall
be in an aggregate minimum amount of $1,000,000 and multiples of $500,000 in
excess of that amount; provided that Revolving Loans made on any Funding Date as
Eurodollar Rate Loans with a particular Interest Period shall be (i) if
denominated in U.S. Dollars, in an aggregate minimum amount of $2,000,000 and
multiples of $250,000 in excess of that amount or (ii) if denominated in an
Approved Foreign Currency, in an aggregate minimum amount equal to the Approved
Foreign Currency equivalent of $2,000,000 and multiples of approximately
$250,000 in excess of that amount. Whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Agent a Notice of Borrowing no later
than 12:00 noon (New York City time) at least three Business Days in advance of
the proposed Funding Date (in the case of a Eurodollar Rate Loan denominated in
U.S. Dollars), on the proposed Funding Date (in the case of a Base Rate Loan),
or at least four Business Days in advance of the proposed Funding Date (in the
case of a Eurodollar Rate Loan denominated in an Approved Foreign Currency).
Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering a Notice of Borrowing, Borrower may give Agent telephonic notice by
the required time of any proposed borrowing under this subsection 2.1B; provided
that such notice shall be promptly confirmed in writing by delivery of a Notice
of Borrowing to Agent on or before the applicable Funding Date.

     Neither Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Agent believes in good
faith to have been given by a duly authorized officer or other person authorized
to borrow on behalf of Borrower or for otherwise acting in good faith under this
subsection 2.1B or under subsection 2.2D, and upon funding of Loans by Daily
Funding Lender and/or Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to subsection 2.2D, in each case in accordance with this Agreement,
pursuant to any such telephonic notice Borrower shall have effected Loans or a
conversion or continuation, as the case may be, hereunder.

--------------------------------------------------------------------------------

     Borrower shall notify Agent prior to the funding of any Loans in the event
that any of the matters to which Borrower is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Borrower of the proceeds of any
Loans shall constitute a re-certification by Borrower, as of the applicable
Funding Date, as to the matters to which Borrower is required to certify in the
applicable Notice of Borrowing.

     Except as otherwise provided in subsections 2.1C, 2.6B, 2.6C and 2.6G, a
Notice of Borrowing for, or a Notice of Conversion/Continuation for conversion
to, or continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to make a borrowing or to effect
a conversion or continuation in accordance therewith.

                      C.      Disbursement of Funds.

      (i)   Subject to this subsection 2.1C and subsection 2.1D, all Loans under
this Agreement shall be made by Lenders simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that neither Agent nor any
Lender shall be responsible for any default by any other Lender in that other
Lender’s obligation to make a Loan requested hereunder nor shall the Commitment
of any Lender to make the particular type of Loan requested be increased or
decreased as a result of a default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder.

     (ii)   Upon receipt by Agent of a Notice of Borrowing pursuant to
subsection 2.1B (or telephonic notice in lieu thereof) for Revolving Loans that
consist of Base Rate Loans and, subject to the provisions set forth in the
immediately succeeding paragraph, upon satisfaction or waiver of the conditions
precedent specified in subsection 4.2, Daily Funding Lender shall, without prior
notice to the other Lenders, make such Revolving Loans for its own account on
the applicable Funding Date (subject to settlement with the other Lenders in
accordance with subsection 2.1D) by making the proceeds of such Revolving Loans
available to Borrower on such Funding Date by causing an amount of same day
funds equal to the proceeds of such Revolving Loans to be credited to the
account of Borrower at the Funding and Payment Office. Such Revolving Loans
shall constitute Revolving Loans by Daily Funding Lender for all purposes under
the Loan Documents, subject to settlement with the other Lenders pursuant to
subsection 2.1D. All interest accrued on any such Revolving Loans from the date
made by Daily Funding Lender to the Settlement Date with respect thereto shall
be for Daily Funding Lender’s own account. Daily Funding Lender shall make
Revolving Loans for its own account pursuant to this subsection 2.1C(ii)
notwithstanding the fact that the principal amount of such Revolving Loans, when
added to the aggregate principal amount of Daily Funding Lender’s Revolving
Loans then outstanding, may exceed Daily Funding Lender’s Revolving Loan
Commitment then in effect; provided that such Revolving Loans shall at all times
be Obligations owed to Daily Funding Lender under this Agreement; and provided
further that in no event shall the aggregate principal amount of all Revolving
Loans, including such Revolving Loans, outstanding at any time exceed the
aggregate Revolving Loan Commitments then in effect minus the Letter of Credit
Usage as of such time.

          Notwithstanding anything in this Agreement to the contrary, if the
conditions precedent specified in subsection 4.2 cannot be fulfilled with
respect to any proposed Revolving Loans that consist of Base Rate Loans,
Borrower shall, in its Notice of Borrowing or otherwise, give immediate written
notice thereof (specifying the circumstances which prevent the conditions
precedent from being fulfilled) to Agent, with a copy to each Lender, and Daily
Funding Lender may (and each Lender hereby authorizes Daily Funding Lender to),
but is not obligated to, continue to make Revolving Loans that are Base Rate
Loans for 5 Business Days from the date Agent first receives such notice, or
until sooner instructed by Requisite Lenders to cease making such Revolving
Loans (the “Daily Funding Lender Discretionary Period”); provided, however, that
the aggregate outstanding amount of such Revolving Loans made by Daily Funding
Lender shall not exceed $25,000,000 at any time. Once notice is given by
Borrower that circumstances exist which prevent the conditions precedent to
borrowing from being fulfilled, no additional notice with respect to the same
circumstances will be effective to commence a new Daily Funding Lender
Discretionary Period.

     (iii)   Promptly after receipt by Agent of a Notice of Borrowing pursuant
to subsection 2.1B (or telephonic notice in lieu thereof) for any Loans (other
than for Revolving Loans that consist of Base Rate Loans), Agent shall notify
each Lender of the proposed borrowing. Each Lender shall, subject to the next
paragraph, make the amount of its Loan available to Agent, in the currency of
such Loan, at the Funding and Payment Office, not later than 12:00 Noon (New
York City time) on the applicable Funding Date. Except as provided in subsection
3.3B with respect to Revolving Loans used to reimburse any Issuing Lender for
the amount of a drawing under a Letter of Credit issued by it, and, subject to
the provisions set forth in the immediately preceding paragraph, upon
satisfaction or waiver of the conditions precedent specified in subsection 4.2,
Agent shall make the proceeds of such Loans available to Borrower on the
applicable Funding Date by causing an amount of same day funds in the currency
of such Loans equal to the proceeds of all such Loans received by Agent from
Lenders to be credited to the account of Borrower at the Funding and Payment
Office.

          Unless Agent shall have been notified by any Lender prior to the
Funding Date for any Loans pursuant to this subsection 2.1C that such Lender
does not intend to make available to Agent the amount of such Lender’s Loan
requested on such Funding Date, Agent may assume that such Lender has made such
amount available to Agent on such Funding Date and Agent may, in its sole
discretion, but shall not be obligated to, make available to Borrower a
corresponding amount on such Funding Date. If such corresponding amount is not
in fact made available to Agent by such Lender, Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to Agent, at the customary rate set by Agent for the correction of
errors among banks, but not to exceed the Federal Funds Effective Rate, for
three Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon Agent’s demand therefor, Agent shall
promptly notify Borrower and Borrower shall immediately pay such corresponding
amount to Agent together with interest thereon, for each day from such Funding
Date until the date such amount is paid to Agent, at the rate payable under this
Agreement for Base Rate Loans. Nothing in this subsection 2.1C shall be deemed
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrower may have against any Lender as a result
of any default by such Lender hereunder.

--------------------------------------------------------------------------------

                      D.      Settlement Procedures.

      (i)   Daily Funding Lender will from time to time notify the other
Lenders, not later than 12:00 Noon (New York time) (a) on at least one Business
Day during each seven calendar-day period, (b) on each date on which payment of
interest on any Revolving Loans is required to be made pursuant to subsection
2.2C, (c) on the Revolving Loan Commitment Termination Date, and (d) at such
other times as Daily Funding Lender in its discretion may determine (each such
notice by Daily Funding Lender being a “Settlement Notice” and the date of each
Settlement Notice being a “Settlement Date”) of the aggregate principal amount
of outstanding Revolving Loans made by Daily Funding Lender and each other
Lender as of the close of business on the Business Day immediately preceding the
applicable Settlement Date. In determining the amount of outstanding Revolving
Loans for purposes of calculating any Excess Funded Amount pursuant to
subsection 2.1D(ii) below or any Excess Paydown Amount pursuant to subsection
2.1D(iii) below, any Foreign Currency Loan shall be excluded.

     (ii)   If a Settlement Notice indicates that the aggregate principal amount
of outstanding Revolving Loans made by Daily Funding Lender (including Revolving
Loans made for its own account pursuant to subsection 2.1C(ii)) is in excess of
Daily Funding Lender’s Pro Rata Share of the aggregate principal amount of
outstanding Revolving Loans made by all Lenders (the amount of such excess being
the “Excess Funded Amount”), each other Lender will, not later than 4:00 P.M.
(New York time) on the applicable Settlement Date, pay to Daily Funding Lender,
by depositing same day funds in the account specified by Daily Funding Lender at
the Funding and Payment Office, an amount equal to such Lender’s Adjusted Pro
Rata Share of the Excess Funded Amount, upon which payment Daily Funding Lender
shall be deemed to have sold, and such Lender shall be deemed to have purchased,
as of the applicable Settlement Date, a portion of the outstanding Revolving
Loans made by Daily Funding Lender for its own account pursuant to subsection
2.1C(ii) on or after the immediately preceding Settlement Date equal to such
Lender’s Adjusted Pro Rata Share of the Excess Funded Amount. The obligation of
each Lender to purchase a portion of any Revolving Loan made by Daily Funding
Lender as provided in this subsection 2.1D(ii) is subject to the condition that
at the time such Revolving Loan was made by Daily Funding Lender (a) the duly
authorized officer of Daily Funding Lender responsible for the administration of
Daily Funding Lender’s credit relationship with Borrower believed in good faith
that either (X) no Event of Default had occurred and was continuing or (Y) any
Event of Default that had occurred and was continuing had been waived by
Requisite Lenders at the time such Revolving Loan was made or (b) a Daily
Funding Lender Discretionary Period was in effect.

     (iii)   If a Settlement Notice indicates that the aggregate principal
amount of outstanding Revolving Loans made by Daily Funding Lender is less than
Daily Funding Lender’s Pro Rata Share of the aggregate principal amount of
outstanding Revolving Loans made by all Lenders (the amount of such difference
being the “Excess Paydown Amount”), Daily Funding Lender will, no later than
4:00 P.M. (New York time) on the applicable Settlement Date, unconditionally pay
to each other Lender, by depositing same day funds in the account specified by
such Lender to Daily Funding Lender, an amount equal to such Lender’s Adjusted
Pro Rata Share of the Excess Paydown Amount, upon which payment such Lender
shall be deemed to have sold, and Daily Funding Lender shall be deemed to have
purchased, as of the applicable Settlement Date, a portion of the outstanding
Revolving Loans of such Lender equal to such Lender’s Adjusted Pro Rata Share of
the Excess Paydown Amount.

     (iv)   Except as provided in subsection 2.1D(ii), the obligations of Daily
Funding Lender and each other Lender pursuant to subsections 2.1D(ii) and
2.1D(iii) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which Agent or any Lender may have against
Agent, any other Lender, any Loan Party or any other Person for any reason
whatsoever; (b) the occurrence or continuance of an Event of Default or a
Potential Event of Default; (c) any adverse change in the condition (financial
or otherwise) of Borrower or any of its Subsidiaries; (d) any breach of this
Agreement by Borrower, Agent or any Lender; or (e) any other circumstance,
happening, or event whatsoever, whether or not similar to any of the foregoing.
In the event that any Person (the “Payor”) obligated to make a payment to any
other Person (the “Payee”) pursuant to this subsection 2.1D fails to make
available to the Payee the amount of such payment required to be made by the
Payor, the Payee shall be entitled to recover such amount on demand from the
Payor together with interest at the customary rate set by DBTCA for the
correction of errors among Lenders for three Business Days and thereafter at the
sum of the Base Rate plus 1.50% per annum.

     (v)   In the event that all or any portion of any repayment of principal of
the Revolving Loans is thereafter recovered by or on behalf of Borrower from
Daily Funding Lender (including any such recovery in a proceeding under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect) in an amount that is proportionately greater (based on the respective
Pro Rata Shares of Lenders) than any such recovery from the other Lenders, the
loss of the amount so recovered shall be ratably shared among all Lenders in the
manner contemplated by subsection 10.5.

                      E.      The Register.   Agent, acting for these purposes
solely as an agent of Borrower (it being acknowledged that Agent, in such
capacity, and its officers, directors, employees, agent and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Borrower and Lenders upon reasonable prior notice at
reasonable times) at its address referred to in subsection 10.8 a register for
the recordation of, and shall record, the names and addresses of Lenders and the
Revolving Loan Commitment and Revolving Loans of each Lender from time to time
(the “Register”). Borrower, Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof; all amounts owed
with respect to any Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof; and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans. Each Lender shall record on its internal records the
amount of its Loans and Commitments and each payment in respect hereof, and any
such recordation shall be conclusive and binding on Borrower, absent manifest
error, subject to the entries in the Register, which shall, absent manifest
error, govern in the event of any inconsistency with any Lender’s records.
Failure to make any recordation in the Register or in any Lender’s records, or
any error in such recordation, shall not affect any Loans or Commitments or any
Obligations in respect of any Loans.

                      F.      Notes.   Borrower shall execute and deliver on or
prior to the Closing Date to Lenders (or to Agent for Lenders) Revolving Notes
substantially in the form of Exhibit IV annexed hereto to evidence each Lender’s
Revolving Loans, in the principal amount of that Lender’s Revolving Loan
Commitment, and with other appropriate insertions.

          2.2       Interest on the Loans.

                      A.      Rate of Interest.   Subject to the provisions of
subsections 2.6 and 2.7, each Revolving Loan shall bear interest on the unpaid
principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to, in the case of
Loans, the Base Rate or the Adjusted Eurodollar Rate. The applicable basis for
determining the rate of interest with respect to any Revolving Loan shall be
selected by Borrower initially at the time a Notice of Borrowing is given with
respect to such Loan pursuant to subsection 2.1B (subject to the last sentence
of subsection 2.1B), and the basis for determining the interest rate with
respect to any Revolving Loan may be changed from time to time pursuant to
subsection 2.2D (subject to the last sentence of subsection 2.1B); provided,
however, that each Foreign Currency Loan shall bear interest at a rate
determined by reference to the Adjusted Eurodollar Rate with respect to its
currency of denomination. If on any day a Revolving Loan is outstanding with
respect to which notice has not been delivered to Agent in accordance with the
terms of this Agreement specifying the applicable basis for determining the rate
of interest, then for that day that Loan shall bear interest determined by
reference to the Base Rate.

--------------------------------------------------------------------------------

      (i)    [Reserved].

     (ii)   Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
Revolving Loans shall bear interest through maturity as follows:

          (a)   if a Base Rate Loan, then at the sum of the Base Rate plus the
Base Rate Margin set forth in the table below opposite the Consolidated Leverage
Ratio for the four Fiscal Quarter period for which the applicable Pricing
Certificate has been delivered pursuant to subsection 6.1(iv); or

          (b)   if a Eurodollar Rate Loan, then at the sum of the Adjusted
Eurodollar Rate plus the Eurodollar Rate Margin set forth in the table below
opposite the Consolidated Leverage Ratio for the four Fiscal Quarter period for
which the applicable Pricing Certificate has been delivered pursuant to
subsection 6.1(iv):


Consolidated Leverage RatioEurodollar Rate MarginBase Rate Margin Greater than
or equal to 3.0x3.25%2.25% Greater than or equal to 2.5x
but less than 3.0x3.00% 2.00% Greater than or equal to 2.0x
but less than 2.52.75% 1.75% Less than 2.0x2.25%1.25%

provided that if each Lender has consented to this Agreement, the table set
forth immediately above shall thereupon be replaced with the following:

--------------------------------------------------------------------------------

Consolidated Leverage RatioEurodollar Rate MarginBase Rate Margin Greater than
or equal to 3.0x3.25%2.25% Greater than or equal to 2.5x but less than 3.0x3.00%
2.00% Greater than or equal to 2.0x but less than 2.5x2.75% 1.75% Greater than
or equal to 1.5x but less than 2.0x2.25% 1.25% Greater than or equal to 1.0x but
less than 1.5x2.00% 1.00% Less than 1.0x1.75%0.75%

provided further that, prior to the Effective Date, the Eurodollar Rate Margin
and the Base Rate Margin shall be determined in accordance with the provisions
of the Original Credit Agreement and on and after the Effective Date, the
Eurodollar Rate Margin and the Base Rate Margin shall be determined in
accordance with the provisions of this Agreement; provided further that, until
the delivery of the Pricing Certificate for the Fiscal Year ending on or about
October 31, 2002, the applicable margin for Revolving Loans that are Eurodollar
Rate Loans shall be 3.00% per annum and Revolving Loans that are Base Rate Loans
shall be 2.00% per annum.

      (iii)   Upon delivery of the Pricing Certificate by Borrower to Agent
pursuant to subsection 6.1(iv), the Base Rate Margin and the Eurodollar Rate
Margin shall automatically be adjusted in accordance with such Pricing
Certificate, such adjustment to become effective on the next succeeding Business
Day following the receipt by Agent of such Pricing Certificate (subject to the
provisions of the foregoing clauses (i) and (ii)); provided that, if at any time
(a) a Pricing Certificate is not delivered at the time required pursuant to
subsection 6.1(iv), from the time such Pricing Certificate was required to be
delivered until delivery of such Pricing Certificate, or (b) an Event of Default
or a Potential Event of Default shall have occurred and is continuing, such
applicable margins shall be the maximum percentage amount for the relevant Loan
set forth above.

                      B.      Interest Periods.   In connection with each
Eurodollar Rate Loan, Borrower may, pursuant to the applicable Notice of
Borrowing or Notice of Conversion/Continuation delivered by Borrower, as the
case may be, select an interest period (each an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be, at Borrower’s option,
either a one, two, three, or, subject to Lenders’ approval, six month period, or
such shorter period as may be designated in the Notice of Borrowing with respect
to Foreign Currency Loans; provided that:

      (i)   the initial Interest Period for any Eurodollar Rate Loan shall
commence on the Funding Date in respect of such Loan, in the case of a Loan
initially made as a Eurodollar Rate Loan, or on the date specified in the
applicable Notice of Conversion/Continuation, in the case of a Loan converted to
a Eurodollar Rate Loan;

     (ii)   in the case of immediately successive Interest Periods applicable to
a Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

     (iii)   if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

     (iv)   except with respect to a Foreign Currency Loan with an Interest
Period of less than one month (or an integral multiple thereof), any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall, subject to clause (v) of this subsection 2.2B,
end on the last Business Day of a calendar month;

     (v)   no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Loan Commitment Termination Date;

     (vi)   there shall be no more than ten (10) Interest Periods outstanding at
any time; and

     (vii)   in the event Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation delivered by Borrower, Borrower shall be deemed to have
selected an Interest Period of one month.

                      C.      Interest Payments.   Subject to the provisions of
subsection 2.2E, interest on each Loan shall be payable in arrears on and to
each Interest Payment Date applicable to that Loan, upon any prepayment of that
Loan (to the extent accrued on the amount being prepaid) and at maturity
(including final maturity); provided that in the event any Revolving Loans that
are Base Rate Loans are prepaid pursuant to subsection 2.4B(i), interest accrued
on such Revolving Loans through the date of such prepayment shall be payable on
the next succeeding Interest Payment Date applicable to Base Rate Loans (or, if
earlier, at final maturity); and provided further that if market practice
differs as to Foreign Currency Loans, Agent in its discretion may notify
Borrower and the Lenders of such other market practice and upon such
notification, interest on such Foreign Currency Loans shall accrue and be
payable in accordance with such market practice.

                      D. Conversion or Continuation.   Subject to the provisions
of subsection 2.6, Borrower shall have the option (i) to convert at any time all
or any part of its outstanding Base Rate Loans equal to $2,000,000 and multiples
of $250,000 in excess of that amount from Base Rate Loans to Eurodollar Rate
Loans, or (ii) upon the expiration of any Interest Period applicable to a
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$2,000,000 and multiples of $250,000 in excess of that amount as a Eurodollar
Rate Loan; provided, however, that a Eurodollar Rate Loan may only be converted
into a Base Rate Loan on the expiration date of an Interest Period applicable
thereto unless Borrower pays on such conversion date all amounts owing to
Lenders under subsection 2.6D; and provided further that no Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and then
reborrowed in the other currency.

--------------------------------------------------------------------------------

     Borrower shall deliver a Notice of Conversion/Continuation to Agent no
later than 10:00 A.M. (New York City time) on the proposed conversion date (in
the case of a conversion to a Base Rate Loan) and at least three Business Days
in advance of the proposed conversion/continuation date (in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan denominated in U.S.
Dollars) and at least four Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan denominated in an Approved Foreign Currency). Agent
is its discretion may notify Borrower and the Lenders of such other market
practice and upon such notification. In lieu of delivering a Notice of
Conversion/Continuation, Borrower may give Agent telephonic notice by the
required time of any proposed conversion/continuation under this subsection
2.2D; provided that such notice shall be promptly confirmed in writing by
delivery of a Notice of Conversion/Continuation to Agent on or before the
proposed conversion/continuation date. Upon receipt of written or telephonic
notice of any proposed conversion/continuation under this subsection 2.2D, Agent
shall promptly transmit such notice by telefacsimile or telephone to each Lender
of the Loan subject to the Notice of Conversion/Continuation.

                      E.      Default Rate.   Upon the occurrence and during the
continuation of any Event of Default, the outstanding principal amount of all
Loans and, to the extent permitted by applicable law, any interest payments
thereon not paid when due and any fees and other amounts then due and payable
hereunder, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable Insolvency Laws)
payable upon demand at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans); provided that, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans. Payment or acceptance of the increased rates
of interest provided for in this subsection 2.2E is not a permitted alternative
to timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Agent or any Lender.

                      F.      Computation of Interest.    Interest on the Loans
shall be computed on the basis of a 360-day year, in each case for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted from a Eurodollar Rate Loan, the date of conversion of such
Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan; and provided further that if market
practice differs as to Foreign Currency Loans, Agent in its discretion may
notify Borrower and the Lenders of such other market practice and upon such
notification, interest on such Foreign Currency Loans shall be calculated in
accordance with such market practice.

--------------------------------------------------------------------------------

                      G.      Limitation on Interest.   It is the intention of
the parties hereto to comply with all applicable usury laws, whether now
existing or hereafter enacted. Accordingly, notwithstanding any provision to the
contrary in this Agreement, the Notes, the other Loan Documents or any other
document evidencing, securing, guaranteeing or otherwise pertaining to the
Obligations of Borrower to the Lenders, in no contingency or event whatsoever,
whether by acceleration of the maturity of indebtedness of Borrower to the
Lenders or otherwise, shall the interest contracted for, charged or received by
the Lenders exceed the maximum amount permissible under applicable law. If from
any circumstances whatsoever fulfillment of any provisions of this Agreement,
the Notes, the other Loan Documents or of any other document evidencing,
securing, guaranteeing or otherwise pertaining to the Obligations of Borrower to
the Lenders, at the time performance of such provision shall be due, shall
involve transcending the limit of validity prescribed by law, then, ipso facto,
the obligation to be fulfilled shall be reduced to the limit of such validity,
and if from any such circumstances the Lenders shall ever receive anything of
value as interest or deemed interest by applicable law under this Agreement, the
Notes, the other Loan Documents or any other document evidencing, securing,
guaranteeing or otherwise pertaining to the Obligations of Borrower to the
Lenders or otherwise an amount that would exceed the highest lawful amount (the
“Maximum Rate”), such amount that would be excessive interest shall be applied
to the reduction of the principal amount owing in connection with this Agreement
or on account of any other indebtedness of Borrower to the Lenders, and not to
the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal owing in connection with this Agreement and such other
indebtedness, such excess shall be refunded to Borrower. In determining whether
or not the interest paid or payable with respect to indebtedness of Borrower to
the Lenders, under any specific contingency, exceeds the maximum nonusurious
rate permitted under applicable law, the Lenders may, at their option
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof,
(c) amortize, prorate, allocate and spread the total amount of interest
throughout the full term of such indebtedness so that the actual rate of
interest on account of such indebtedness does not exceed the maximum amount
permitted by applicable law, and/or (d) allocate interest between portions of
the Obligations, to the end that no such portion shall bear interest at a rate
greater than that permitted by law. Notwithstanding the foregoing, if for any
period of time interest on any Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on such Obligations shall remain at the Maximum Rate until each Lender shall
have received the amount of interest which such Lender would have received
during such period on such Obligations had the rate of interest not been limited
to the Maximum Rate during such period.

--------------------------------------------------------------------------------

          2.3       Fees.

                      A.      Commitment Fees.   Borrower agrees to pay to
Agent, for distribution to each Lender in proportion to that Lender’s Pro Rata
Share, commitment fees for the period from and including the Closing Date to and
excluding the Revolving Loan Commitment Termination Date equal to the average of
the daily excess of the Revolving Loan Commitments over the Total Utilization of
Revolving Loan Commitments (the “Unused Portion”) multiplied by a rate per annum
equal to the percentage (the “Commitment Fee Percentage”) set forth in the table
below opposite the Unused Portion for the applicable Fiscal Quarter, such
commitment fees to be calculated on the basis of a 360-day year and the actual
number of days elapsed and to be payable quarterly in arrears on the first
Business Day of each Fiscal Quarter, commencing on the first such date to occur
after the Closing Date, and on the Revolving Loan Commitment Termination Date.

Applicable Unused PortionCommitment Fee Percentage Less than or equal to
50%0.50% Greater than 50% but less than or equal to 65%0.625% Greater than
65%0.75%

                      B.      Foreign Currency Lending Fees.    Borrower agrees
to pay to Agent, for distribution to Fronting Lender, an offshore lending fee of
0.25% per annum of the Dollar Equivalent amount of the Foreign Currency Loans
fronted by Fronting Lender (which shall not include such Lender’s Pro Rata Share
of any Foreign Currency Loans not fronted) during the period each such Foreign
Currency Loan remains outstanding, such fee to be calculated on the basis of a
360-day year and the actual number of days elapsed and to be payable in U.S.
Dollars, quarterly in arrears on the first Business Day of each Fiscal Quarter,
commencing on the first such date to occur after the Effective Date.

                      C.      Other Fees.   Borrower agrees to pay to Agent and
Arranger such other fees in the amounts and at the times separately agreed upon
among Borrower, Agent and Arranger.

          2.4       Repayments of Revolving Loan Commitments; Prepayments and
Reductions in Revolving Loan Commitments; General Provisions Regarding Payments;
Application of Proceeds of Collateral and Payments Under Guaranties.

                      A.      [Reserved].

                      B.      Prepayments and Unscheduled Reductions in
Revolving Loan Commitments.

      (i)   Voluntary Prepayments.   Borrower may, upon not less than one
Business Day’s prior written or telephonic notice, in the case of Base Rate
Loans, three Business Days’ prior written or telephonic notice, in the case of
Eurodollar Rate Loans denominated in U.S. Dollars, and four Business Days’ prior
written or telephonic notice, in the case of Eurodollar Rate Loans denominated
in an Approved Foreign Currency, in each case given to Agent by 12:00 Noon (New
York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Agent (which original written or telephonic notice Agent
will promptly transmit by telefacsimile or telephone to each Lender for the
Loans to be prepaid), at any time and from time to time prepay any Revolving
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$500,000 and multiples of $250,000 in excess of that amount; provided, however,
that a Eurodollar Rate Loan may only be prepaid on the expiration of the
Interest Period applicable thereto unless on such prepayment date Borrower shall
pay all amounts owing to Lenders pursuant to subsection 2.6D. Notice of
prepayment having been given as aforesaid, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in subsection 2.4B(iv).

     (ii)   Voluntary Reductions of Revolving Loan Commitments.    Borrower may,
upon not less than three Business Days’ prior written or telephonic notice by
Borrower confirmed in writing to Agent (which original written or telephonic
notice Agent will promptly transmit by telefacsimile or telephone to each
Lender), at any time and from time to time terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Loan Commitments in an
amount up to the amount by which the Revolving Loan Commitments exceed the Total
Utilization of Revolving Loan Commitments at the time of such proposed
termination or reduction; provided that any such partial reduction of the
Revolving Loan Commitments shall be in an aggregate minimum amount of $1,000,000
and multiples of $500,000 in excess of that amount. Borrower’s notice to Agent
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Loan Commitments shall be effective on the date
specified in Borrower’s notice and shall reduce the Revolving Loan Commitment of
each Lender proportionately to its Pro Rata Share as more specifically provided
in subsection 2.4B(iv).

     (iii)   Mandatory Prepayments and Mandatory Reductions of Revolving Loan
Commitments.   The Loans shall be prepaid and/or the Revolving Loan Commitments
shall be permanently reduced in the amounts and under the circumstances set
forth below, all such prepayments and/or reductions to be applied as set forth
below or as more specifically provided in subsection 2.4B(iv):

          (a)   Prepayments and Reductions From Net Asset Sale Proceeds.   No
later than the first Business Day following the date of receipt by Borrower or
any of its Subsidiaries of any Net Asset Sale Proceeds in respect of any Asset
Sale, Borrower shall either (I) prepay the Loans and/or the Revolving Loan
Commitments shall be permanently reduced in an aggregate amount equal to such
Net Asset Sale Proceeds or (II) so long as no Potential Event of Default or
Event of Default shall have occurred and be continuing, Borrower or such
Subsidiary may reinvest in equipment or other productive assets of the general
type used in the business of Borrower and its Subsidiaries within 270 days of
such date of receipt and (2) the proposed use of such portion of the Net Asset
Sale Proceeds and such other information with respect to such reinvestment as
Agent may reasonably request, and Borrower shall, or shall cause one or more of
its Subsidiaries to, promptly and diligently apply such portion to such
reinvestment purposes; provided, however, that pending reinvestment such portion
of the Net Asset Sale Proceeds shall be applied to prepay outstanding Revolving
Loans (without a reduction in Revolving Loan Commitments) to the full extent
thereof. In the case of an Asset Sale by a Foreign Loan Party, Borrower shall
cause such Foreign Loan Party to either (1) prepay the Intercompany Loans made
to such Foreign Loan Party or (2) reinvest such Net Asset Sale Proceeds to the
extent permitted pursuant to the preceding clause (II). To the extent that the
Net Asset Sale Proceeds receivable by any Foreign Loan Party exceed the
aggregate outstanding amount of such Foreign Loan Party’s Intercompany Loans,
such Foreign Loan Party shall apply such excess proceeds to prepay the
Intercompany Loans of the other Foreign Loan Parties on a pro rata basis (in
accordance with the respective outstanding principal amount thereof) in an
aggregate amount equal to such excess proceeds; and to the extent that Net Asset
Sale Proceeds of such Asset Sale remain after the foregoing applications,
Borrower shall cause the excess of such Net Asset Sale Proceeds to be applied to
prepay the Loans of Borrower in an aggregate amount equal to such excess
proceeds and the Revolving Loan Commitments shall be permanently reduced in an
amount equal to such excess proceeds. In addition, Borrower shall, no later than
270 days after receipt of such Net Asset Sale Proceeds that have not theretofore
been applied to the Obligations or that have not been so reinvested as provided
above, make an additional prepayment of the Loans (and the Revolving Loan
Commitments shall be permanently reduced) in the full amount of all such Net
Asset Sale Proceeds.

          (b)   Prepayments and Reductions from Net Insurance/ Condemnation
Proceeds.   No later than the first Business Day following the date of receipt
by Agent or by Borrower or any of its Subsidiaries of any Net
Insurance/Condemnation Proceeds that are required to be applied to prepay the
Loans and reduce the Revolving Loan Commitments pursuant to the provisions of
subsection 6.4C, Borrower shall prepay the Loans and the Revolving Loan
Commitments shall be permanently reduced, and, in the case of the receipt of
such Net Insurance/Condemnation Proceeds by a Foreign Loan Party, such Foreign
Loan Party shall prepay the Intercompany Loans in an aggregate amount equal to
the amount of such Net Insurance/Condemnation Proceeds in a manner consistent
with the prepayments made pursuant to the foregoing subsection 2.4B(iii)(a).

          (c)   Prepayments Due to Prepayments of Intercompany Loans.   No later
than the first Business Day following Borrower’s receipt of any repayment of
Intercompany Loans by any Foreign Loan Party, Borrower shall prepay the Loans
but without any permanent reduction in the Revolving Loan Commitments unless
otherwise required pursuant to the foregoing subsections 2.4B(iii)(a)-(b) in an
aggregate amount equal to the amount of such Intercompany Loan repayment.

          (d)   Calculations of Net Proceeds Amounts; Additional Prepayments and
Reductions Based on Subsequent Calculations.    Concurrently with any prepayment
of the Loans and/or reduction of the Revolving Loan Commitments pursuant to
subsections 2.4B(iii)(a) and (b), Borrower shall deliver to Agent an Officer’s
Certificate demonstrating the calculation of the amount of the applicable Net
Asset Sale Proceeds or Net Insurance/Condemnation Proceeds, as the case may be,
that gave rise to such prepayment and/or reduction and any related reduction in
any Intercompany Loans and/or Intercompany Notes and/or Foreign Borrowing
Sublimits. In the event that Borrower shall subsequently determine that the
actual amount was greater than the amount set forth in such Officer’s
Certificate, Borrower shall promptly make an additional prepayment of the Loans,
and, to the extent applicable, Foreign Loan Parties shall prepay the
Intercompany Loans and the Foreign Borrowing Sublimit applicable to such Foreign
Loan Party shall be permanently reduced, in an amount equal to the amount of
such excess, and Borrower shall concurrently therewith deliver to Agent an
Officer’s Certificate demonstrating the derivation of the additional amount
resulting in such excess.

          (e)   Prepayments Due to Reductions or Restrictions of Loan
Commitments or Due to Insufficient Borrowing Base.   On the date of delivery of
any applicable Borrowing Base Certificate pursuant to subsection 6.1(xviii),
Borrower shall from time to time prepay the Loans (and shall cause any
applicable Foreign Loan Party to prepay such Foreign Loan Party’s Intercompany
Loans) to the extent necessary so that no Borrowing Limitation is then exceeded.

          (f)   Prepayments of Revolving Loans from Amounts Transferred to DBTCA
Account.   If any amounts are transferred to the DBTCA Account on any Business
Day pursuant to the terms of any Blocked Account Agreement, then on such
Business Day, if such amounts are transferred to the DBTCA Account prior to 3:00
P.M. (New York time) on such Business Day, or on the next succeeding Business
Day, if such amounts are transferred to the DBTCA Account on or after 3:00 P.M.
(New York time) on such Business Day, Borrower shall prepay the Revolving Loans
in an amount equal to the amount transferred to the DBTCA Account pursuant to
the terms of the applicable Blocked Account Agreement on such Business Day (to
the extent such amount relates to payments received in respect of Accounts of
Borrower or any of its Subsidiaries) until all Revolving Loans shall have been
paid in full.

     (iv)   Application of Prepayments.

          (a)   Application of Voluntary Prepayments.   Any voluntary
prepayments pursuant to subsection 2.4B(i) shall be applied as specified by
Borrower in the applicable notice of prepayment; provided that in the event
Borrower fails to specify the Loans to which any prepayment shall be applied,
such prepayment shall be applied to repay outstanding Revolving Loans to the
full extent thereof (but without any reduction in the Revolving Loan
Commitments).

          (b)   Application of Mandatory Prepayments.   Any amount required to
be applied as a mandatory prepayment of the Loans and/or a reduction of the
Revolving Loan Commitments pursuant to subsections 2.4B(iii)(a) and (b) shall be
applied to prepay the Revolving Loans to the full extent thereof, and, to the
extent required, to permanently reduce the Revolving Loan Commitments to the
full extent thereof.

          (c)   Application of Prepayments to Base Rate Loans and Eurodollar
Rate Loans; Option to Defer Certain Mandatory Prepayments of Eurodollar Rate
Loans.   Considering Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by Borrower pursuant to
subsection 2.6D; provided that, anything contained in this Agreement to the
contrary notwithstanding, in the event that (1) the application of any mandatory
prepayment pursuant to subsection 2.4B(iii) in accordance with the foregoing
provisions of this subsection 2.4B(iv) would result in the prepayment of all or
any portion of a Eurodollar Rate Loan prior to the end of the Interest Period
applicable thereto, and (2) no Potential Event of Default or Event of Default
shall have occurred and be continuing, Borrower shall have the option to, by
giving written notice (or telephonic notice promptly confirmed in writing) to
Agent of its election to do so on or before the first Business Day prior to the
date on which such prepayment would otherwise be required to be made, if the
remaining term of such Interest Period is less than three months, defer the
making of such prepayment until the last day of such Interest Period or such
earlier date as Borrower may specify in such notice, and deposit the amount of
such prepayment otherwise required to be made hereunder into the Collateral
Account until the last day of such Interest Period at which time Agent shall be
authorized (without any further action by or notice to or from Borrower) to
apply such amount to the prepayment of the Loans in accordance with subsection
2.4B(iii).

--------------------------------------------------------------------------------

                      C.      General Provisions Regarding Payments.

      (i)   Manner and Time of Payment.   All payments by Borrower of principal,
interest, fees and other Obligations hereunder and under the Notes shall be made
in the currency of such Obligations, in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to Agent
not later than 3:00 P.M. (New York City time), with respect to Loans denominated
in U.S. Dollars, and at such local times in the countries of settlement as
specified from time to time by the Agent, with respect to Loans denominated in
Approved Foreign Currencies, on the date due at the Funding and Payment Office
for the account of Lenders. Funds received by Agent after that time on such due
date shall be deemed to have been paid by Borrower on the next succeeding
Business Day. In order to effect timely payment of any interest, fees,
commissions or other amounts due hereunder, Borrower hereby authorizes Agent to
request Daily Funding Lender to make Revolving Loans for its own account
(subject to settlement pursuant to subsection 2.1D) in a principal amount equal
to such interest, fees, commissions or other amounts; provided that Agent shall
not have the right to request such Revolving Loans if, after giving effect to
such Revolving Loans, (a) the aggregate outstanding principal amount of
Revolving Loans would exceed the Revolving Loan Commitments then in effect minus
the Letter of Credit Usage, or (b) the Total Utilization of Revolving Loan
Commitments would exceed the Consolidated Borrowing Base then in effect. Daily
Funding Lender shall make the amount of such Revolving Loans (which shall be
made as Base Rate Loans) available to Agent, in same day funds, at the Funding
and Payment Office, not later than 1:00 P.M. (New York time) on the date
requested by Agent, and Borrower and Lenders hereby authorize Agent, whether or
not the conditions specified in subsection 4.2 have been satisfied or waived, to
apply the proceeds of such Revolving Loans directly to the payment of such
unpaid interest, fees, commissions or other amounts. Borrower hereby agrees
that, upon the funding of any such Revolving Loans by Daily Funding Lender in
accordance with the provisions of this subsection 2.4C(i), Borrower shall have
effected Revolving Loans hereunder, which Revolving Loans shall for all purposes
of this Agreement be deemed to have been made by Daily Funding Lender pursuant
to and in accordance with the provisions of subsection 2.1C(ii). Agent shall
deliver prompt notice to Borrower of the amount of Revolving Loans made pursuant
to this subsection 2.4C together with copies of all invoices or other statements
evidencing the fees, commissions or other amounts due hereunder (other than
interest) paid with the proceeds of such Revolving Loans; provided that Agent
shall give notice to Borrower five days in advance of the making of any such
Revolving Loans for the payment of any amounts owed under subsection 10.2
together with copies of all invoices or other statements evidencing such
amounts. In addition, Borrower hereby authorizes Agent to charge its accounts
with Agent in order to cause timely payment to be made to Agent of all
principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose).

     (ii)   Application of Payments to Principal and Interest. Except as
provided in subsection 2.2C, all payments in respect of the principal amount of
any Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest before application to
principal.

     (iii)   Apportionment of Payments. Aggregate principal and interest
payments in respect of Revolving Loans shall be apportioned among all
outstanding Loans to which such payments relate, in each case proportionately to
Lenders’ respective Pro Rata Shares of such Loans; provided that (i) payments of
principal in respect of the Revolving Loans pursuant to subsection 2.4B(iii)(f)
shall be applied to reduce the outstanding Revolving Loans of Daily Funding
Lender (subject to settlement pursuant to subsection 2.1D) prior to application
to the outstanding Revolving Loans of any other Lender and (ii) payments of
interest in respect of Revolving Loans which are Base Rate Loans shall be
apportioned ratably among Lenders in proportion to the average daily amount of
such Base Rate Loans of each Lender outstanding during the period in which such
interest shall have accrued. Agent shall promptly distribute to each Lender, at
its primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request, its Pro Rata Share
of all such payments received by Agent in respect of Loans and the commitment
fees of such Lender when received by Agent pursuant to subsection 2.3. All such
distributions to Lenders who are Foreign Currency Participants with respect to
Foreign Currency Loans shall be made in U.S. Dollars, calculated at the
applicable Exchange Rate for such currency as of the applicable date of
determination. Notwithstanding the foregoing provisions of this subsection
2.4C(iii), if, pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Agent shall give effect thereto in apportioning payments
received thereafter.

     (iv)   Payments on Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of the payment of interest hereunder or of
the commitment fees hereunder, as the case may be.

     (v)   Notation of Payment. Each Lender agrees that before disposing of any
Note held by it, or any part thereof (other than by granting participations
therein), that Lender will make a notation thereon of all Loans evidenced by
that Note and all principal payments previously made thereon and of the date to
which interest thereon has been paid; provided that the failure to make (or any
error in the making of) a notation of any Loan made under such Note shall not
limit or otherwise affect the obligations of Borrower hereunder or under such
Note with respect to any Loan or any payments of principal or interest on such
Note.

--------------------------------------------------------------------------------

                      D.      Application of Proceeds of Collateral and Payments
Under Guaranties.

      (i)   Applications of Proceeds of Collateral.   Except as provided in
subsection 2.4B(iii)(a) or (b), all proceeds received by Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral under any Collateral Document may, in the discretion of Agent, be
held by Agent as Collateral for, and/or (then or at any time thereafter) applied
in full or in part by Agent against, the applicable Secured Obligations (as
defined in such Collateral Document), in each case in the following order of
priority:

          (a)   to the payment of all costs and expenses of such sale,
collection or other realization, all other expenses, liabilities and advances
made or incurred by Agent in connection therewith, and all amounts for which
Agent is entitled to compensation (including the fees described in subsection
2.3), reimbursement and indemnification under any Loan Document and all advances
made by Agent thereunder for the account of the applicable Loan Party, and to
the payment of all costs and expenses paid or incurred by Agent in connection
with the Loan Documents, all in accordance with subsections 9.4, 10.2 and 10.3
and the other terms of this Agreement and the Loan Documents;

          (b)   thereafter, to the extent of any excess of such proceeds, to the
payment of all other Obligations for the ratable benefit of the holders thereof
(subject to the provisions of subsection 2.4C(ii) hereof); and

          (c)   thereafter, to the extent of any excess of such proceeds, to the
payment to, or upon the order of, such Loan Party, or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct.

     (ii)   Application of Payments Under Guaranties.    All payments received
by Agent under any of the Guaranties shall be applied promptly from time to time
by Agent in the following order of priority:

          (a)   To the payment of the costs and expenses of any collection or
other realization under such Guaranty, all other expenses, liabilities and
advances made or incurred by Agent in connection therewith, and all amounts for
which Agent is entitled to compensation (including the fees described in
subsection 2.3), reimbursement and indemnification under any such Guaranty or
Loan Document and all advances made by Agent thereunder for the account of the
applicable Guarantor or Loan Party, and to the payment of all costs and expenses
paid or incurred by Agent in connection with the Guaranties and the Loan
Documents, all in accordance with subsections 9.4, 10.2 and 10.3 and the other
terms of this Agreement, the Guaranties and Loan Documents;

          (b)   thereafter, to the extent of any excess such payments to the
payment of all other Guarantied Obligations (as defined in such Guaranty) for
the ratable benefit of the holders thereof; and

          (c)   thereafter, to the extent of any excess such payments, to the
payment to the applicable Guarantor or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

          2.5       Use of Proceeds.

                      A.      Loans.

      (i)   The proceeds of any Revolving Loans shall be applied by Borrower for
working capital, for other general corporate purposes, which may include the
making of the Intercompany Loans and other intercompany loans by Borrower to
certain Subsidiaries of Borrower in accordance with subsection 7.1(iv) and other
provisions of this Agreement, and for the applicable Subsidiary’s own general
corporate purposes.

     (ii)   The proceeds of any Loans made by Lenders to Borrower based upon a
Borrowing Base applicable to a Foreign Loan Party shall be promptly advanced by
Borrower as an Intercompany Loan to such Foreign Loan Party and shall not be
utilized by Borrower for any other purpose whatsoever.

                      B.      Margin Regulations.   No portion of the proceeds
of any borrowing under this Agreement shall be used by Borrower or any of its
Subsidiaries in any manner that might cause the borrowing or the application of
such proceeds to violate Regulation U, Regulation T or Regulation X of the Board
of Governors of the Federal Reserve System or any other regulation of such Board
or to violate the Exchange Act, or any other comparable law or regulation of any
other Governmental Authority, in each case as in effect on the date or dates of
such borrowing and such use of proceeds.

          2.6       Special Provisions Governing Eurodollar Rate Loans.

     Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

                      A.      Determination of Applicable Interest Rate.    As
soon as practicable after 10:00 A.M. (New York City time) on each Interest Rate
Determination Date, Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to the Eurodollar Rate Loans for which an interest rate is
then being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.

                      B.      Inability to Determine Applicable Interest
Rate.   In the event that Agent shall have determined in good faith (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the interbank Eurodollar
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Agent notifies Borrower and such
Lenders that the circumstances giving rise to such notice no longer exist and
(ii) any Notice of Borrowing or Notice of Conversion/Continuation given by
Borrower with respect to the Loans in respect of which such determination was
made shall be deemed to be for a Base Rate Loan.

--------------------------------------------------------------------------------

                      C.      Illegality or Impracticability of Eurodollar Rate
Loans.   In the event that on any date any Lender shall have determined in good
faith (which determination shall be final and conclusive and binding upon all
parties hereto but shall be made only after consultation with Borrower and
Agent) that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful) or (ii) has become impracticable, or would cause such
Lender material hardship, as a result of contingencies occurring after the date
of this Agreement which materially and adversely affect the interbank Eurodollar
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Agent of such determination (which notice Agent shall promptly transmit to each
other Lender). Thereafter (a) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended until
such notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan (c) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”), shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Borrower pursuant to a Notice
of Borrowing or a Notice of Conversion/Continuation, Borrower shall have the
option, subject to the provisions of subsection 2.6D, to rescind such Notice of
Borrowing or Notice of Conversion/Continuation as to all Lenders by Borrower
giving notice (by telefacsimile or by telephone confirmed in writing) to Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Agent shall
promptly transmit to each other Lender). Except as provided in the immediately
preceding sentence, nothing in this subsection 2.6C shall affect the obligation
of any Lender other than an Affected Lender to make or maintain Loans as, or to
convert Loans to, Eurodollar Rate Loans in accordance with the terms of this
Agreement.

--------------------------------------------------------------------------------

                      D.      Compensation For Breakage or Non-Commencement of
Interest Periods.   Borrower shall compensate each Lender, upon written request
by that Lender pursuant to subsection 2.8 (which request shall set forth the
basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including, without limitation, any interest paid by that Lender to
lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by that Lender in connection with the
liquidation or re-employment of such funds) which that Lender may sustain:
(i) if for any reason (other than a default by that Lender) a borrowing of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Notice of
Borrowing or a telephonic request for borrowing, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Notice of Conversion/Continuation or a telephonic request for
conversion or continuation, (ii) if any prepayment (including any prepayment or
conversion occasioned by the circumstances described in subsection 2.6C) or
other principal payment or any conversion of any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan, (iii) if any prepayment of any of its Eurodollar Rate Loans is not made on
any date specified in a notice of prepayment given by Borrower, or (iv) as a
consequence of any other default by Borrower in the repayment of the Eurodollar
Rate Loans when required by the terms of this Agreement.

                      E.      Booking of Eurodollar Rate Loans.    Any Lender
may make, carry or transfer Eurodollar Rate Loans at, to, or for the account of
any of its branch offices or the office of an Affiliate of that Lender.

                      F.      Assumptions Concerning Funding of Eurodollar Rate
Loans.   Calculation of all amounts payable to a Lender under this subsection
2.6 and under subsection 2.7A shall be made as though that Lender had funded
each of its Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period,
whether or not its Eurodollar Rate Loans had been funded in such manner.

                      G.      Eurodollar Rate Loans After Default.    After the
occurrence of and during the continuation of a Potential Event of Default or an
Event of Default, (i) Borrower may not elect to have a Loan be made or
maintained as, or converted to, a Eurodollar Rate Loan after the expiration of
any Interest Period then in effect for that Loan and (ii) subject to the
provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to a requested borrowing
or conversion/continuation that has not yet occurred shall be deemed for a Base
Rate Loan or, if the conditions to making a Loan set forth in subsection 4.2
cannot then be satisfied, to be rescinded by Borrower.

          2.7       Increased Costs; Taxes; Capital Adequacy.

                      A.      Compensation for Increased Costs.    Subject to
the provisions of subsection 2.7B (which shall be controlling with respect to
the matters covered thereby), in the event that any Lender (including any
Issuing Lender) shall determine in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any law, treaty or governmental rule, regulation or order, or any change
therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or other Government
Authority, in each case that becomes effective after the date hereof, or
compliance by such Lender with any guideline, request or directive issued or
made after the date hereof by any central bank or other Government Authority
(whether or not having the force of law):

--------------------------------------------------------------------------------

      (i)   subjects such Lender to any additional Tax with respect to this
Agreement or any of its obligations hereunder (including with respect to issuing
or maintaining any Letters of Credit or purchasing or maintaining any
participations therein or maintaining any Commitment hereunder) or any payments
to such Lender of principal, interest, fees or any other amount payable
hereunder;

     (ii)   imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or

     (iii)   imposes any other condition (other than with respect to Taxes) on
or affecting such Lender or its obligations hereunder or the interbank
Eurodollar market;

     and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining its Loans or Commitments or
agreeing to issue, issuing or maintaining any Letter of Credit or agreeing to
purchase, purchasing or maintaining any participation therein or to reduce any
amount received or receivable by such Lender with respect thereto; then, in any
such case, Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in subsection 2.8A, such additional amount or amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder; provided that Borrower shall not be
obligated to pay such additional amounts to the extent such additional amounts
are incurred more than six (6) months prior to the giving of such statement.

                      B.      Taxes.

      (i)   Payments to Be Free and Clear.   All sums payable by Borrower under
this Agreement and the other Loan Documents shall be paid free and clear of, and
without any deduction or withholding on account of, any Tax imposed, levied,
collected, withheld or assessed by or within the United States of America or any
political subdivision in or of the United States of America or any other country
or jurisdiction from or to which a payment is made by or on behalf of Borrower
or by any federation or organization of which the United States of America or
any such jurisdiction is a member at the time of payment.

     (ii)   Grossing-up of Payments.   If Borrower or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by Borrower to Agent or any Lender under any of the
Loan Documents:

          (a)   Borrower shall notify Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it;

          (b)   Borrower shall pay any such Tax when such Tax is due, such
payment to be made (if the liability to pay is imposed on Borrower) for its own
account or (if that liability is imposed on Agent or such Lender, as the case
may be) on behalf of and in the name of Agent or such Lender;

          (c)   the sum payable by Borrower in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, Agent or such Lender, as the case may be, receives on the due date a
net sum equal to what it would have received had no such deduction, withholding
or payment been required or made; and

          (d)   within 30 days after paying any sum from which it is required by
law to make any deduction or withholding, and within 30 days after the due date
of payment of any Tax which it is required by clause (b) above to pay, Borrower
shall deliver to Agent evidence satisfactory to the other affected parties of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority.

     (iii)   Evidence of Exemption from U.S. Withholding Tax.

          (a)   Each Lender that is organized under the laws of any jurisdiction
other than the United States or any state or other political subdivision thereof
(for purposes of this subsection 2.7B(iii), a “Non-US Lender”) shall deliver to
Agent and to Borrower, on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of Borrower or Agent (each in the reasonable exercise of its discretion), two
original copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any
successor forms) properly completed and duly executed by such Lender, or, in the
case of a Non-US Lender claiming exemption from United States federal
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code with
respect to payments of “portfolio interest,” a form W-8BEN, and, in the case of
a Lender that has certified in writing to Agent that it is not a “bank” (as
defined in Section 881(c)(3)(A) of the Internal Revenue Code), a certificate of
such Lender certifying that such Lender is not (i) a “bank” for purposes of
Section 881(c) of the Internal Revenue Code, (ii) a ten-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of
Borrower or (iii) a controlled foreign corporation related to Borrower (within
the meaning of Section 864(d)(4) of the Internal Revenue Code) in each case
together with any other certificate or statement of exemption required under the
Internal Revenue Code or the regulations issued thereunder to establish that
such Lender is not subject to United States withholding tax with respect to any
payments to such Lender of interest payable under any of the Loan Documents.

          (b)   Each Non-US Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to Agent and to Borrower,
on or prior to the Closing Date (in the case of each Lender listed on the
signatures pages hereof), on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), or on
such later date when such Lender ceases to act for its own account with respect
to any portion of any such sums paid or payable, and at such other times as may
be necessary in the determination of Borrower or Agent (each in the reasonable
exercise of its discretion), (1) two original copies of the forms or statements
required to be provided by such Lender under subsection 2.7B(iii)(a), properly
completed and duly executed by such Lender, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
that is not subject to United States withholding tax, and (2) two original
copies of Internal Revenue Service Form W-8IMY (or any successor forms) properly
completed and duly executed by such Lender, together with any information, if
any, such Lender chooses to transmit with such form, and any other certificate
or statement of exemption required under the Internal Revenue Code or the
regulations issued thereunder, to establish that such Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Lender.

          (c)   Each Non-US Lender hereby agrees, from time to time after the
initial delivery by such Lender of such forms, whenever a lapse in time or
change in circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate in any material respect, that such Lender shall
promptly (1) deliver to Agent and to Borrower two original copies of renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish that such Lender is not
subject to United States withholding tax with respect to payments to such Lender
under the Loan Documents and, if applicable, that such Lender does not act for
its own account with respect to any portion of such payment, or (2) notify Agent
and Borrower of its inability to deliver any such forms, certificates or other
evidence.

     Borrower shall not be required to pay any additional amount to any Non-US
Lender under clause (c) of subsection 2.7B(ii) if such Lender shall have failed
to satisfy the requirements of clause (a), (b) or (c)(1) of this subsection
2.7B(iii) and such Lender was in fact properly entitled to deliver forms,
certificates or other evidence establishing that such Lender was not subject to
withholding as described in subsection 2.7B(iii)(a).

                      C.      Capital Adequacy Adjustment.    If any Lender
shall have determined in good faith that the adoption, effectiveness, phase-in
or applicability after the date hereof of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or, after the date hereof, any
change therein or in the interpretation or administration thereof by any
Government Authority charged with the interpretation or administration thereof,
or compliance by any Lender with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such Government
Authority issued, adopted or changed after the date hereof, has or would have
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender's Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrower from
such Lender of the statement referred to in subsection 2.8A, Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after-tax basis for such reduction;
provided that Borrower shall not be obligated to pay such additional amounts to
the extent such additional amounts are incurred more than six (6) months prior
to the giving of such statement.

          2.8       Statement of Lenders; Obligation of Lenders and Issuing
Lenders to Mitigate.

                      A.      Statements.   Each Lender claiming compensation or
reimbursement pursuant to subsection 2.6D, 2.7 or 2.8B shall deliver to Borrower
(with a copy to Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

                      B.      Mitigation.   Each Lender and Issuing Lender
agrees that, as promptly as practicable after the officer of such Lender or
Issuing Lender responsible for administering the Loans or Letters of Credit of
such Lender or Issuing Lender, as the case may be, becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender or Issuing
Lender to receive payments under subsection 2.7, use reasonable effort to make,
issue, fund or maintain the Commitments of such Lender or the Affected Loans or
Letters of Credit of such Lender or Issuing Lender through another lending or
letter of credit office of such Lender or Issuing Lender, if (i) as a result
thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender or Issuing Lender pursuant to subsection 2.7 would be
materially reduced and (ii) as determined by such Lender or Issuing Lender in
its sole discretion, such action would not otherwise be disadvantageous to such
Lender or Issuing Lender; provided that such Lender or Issuing Lender will not
be obligated to utilize such other lending or letter of credit office pursuant
to this subsection 2.8B unless Borrower agrees to pay all incremental expenses
incurred by such Lender or Issuing Lender as a result of utilizing such other
lending or letter of credit office as described above.

--------------------------------------------------------------------------------

          2.9       Replacement of a Lender.

     If any Lender (a “Non-Funding Lender”) fails to fund any Loan required to
be funded by it in accordance with the terms hereof, a Lender (a “Non-Consenting
Lender”) refuses to consent to an amendment, modification or waiver of this
Agreement that, pursuant to subsection 10.6, requires a consent of 100% of the
Lenders or 100% of the Lenders with Obligations directly affected, Borrower
receives a statement of amounts due pursuant to subsection 2.8A from a Lender or
a Lender becomes an Affected Lender (any such Lender, a “Subject Lender”), so
long as (i) no Potential Event of Default or Event of Default shall have
occurred and be continuing and Borrower has obtained a commitment from another
Lender or an Eligible Assignee to purchase at par the Subject Lender’s Loans and
assume the Subject Lender’s Commitments and all other obligations of the Subject
Lender hereunder, (ii) such Lender is not an Issuing Lender with respect to any
Letters of Credit outstanding (unless all such Letters of Credit are terminated
or arrangements acceptable to such Issuing Lender (such as a “back-to-back”
letter of credit) are made) and (iii), if applicable, the Subject Lender is
unwilling to withdraw the notice delivered to Borrower pursuant to subsection
2.8 upon 10 days prior written notice to the Subject Lender and Agent, Borrower
may require the Subject Lender to assign all of its Loans and Commitments to
such other Lender, Lenders, Eligible Assignee or Eligible Assignees pursuant to
the provisions of subsection 10.1B; provided that, prior to or concurrently with
such replacement, (1) the Subject Lender shall have received payment in full of
all principal, interest, fees and other amounts, including all amounts under
subsections 2.6D, 2.7 and/or 2.8B (if applicable) through such date of
replacement and a release from its obligations under the Loan Documents, (2) the
processing fee required to be paid by subsection 10.1B(i) shall have been paid
to Agent, (3) all of the requirements for such assignment contained in
subsection 10.1B, including, without limitation, the consent of Agent (if
required, provided that the consent of Agent, such consent not to be
unreasonably withheld, shall be required in all instances of replacement of a
Non-Funding Lender) and the receipt by Agent of an executed Assignment Agreement
and other supporting documents, have been fulfilled, and (4) in the event such
Subject Lender is a Non-Consenting Lender, each assignee shall consent, at the
time of such assignment, to each matter in respect of which such Subject Lender
was a Non-Consenting Lender and Borrower also requires each such Subject Lender
that is a Non-Consenting Lender to assign its Loans and Commitments.

--------------------------------------------------------------------------------

          2.10       Collection, Deposit and Transfer of Payments in Respect of
Accounts of Borrower and Domestic Subsidiaries; Other Matters Concerning
Accounts.

     Borrower shall, and shall cause each of the Primary Subsidiaries (and such
other Subsidiaries, including without limitation Foreign Subsidiaries, as may
from time to time be required by Agent in the exercise of its reasonable
discretion to be so included) to, maintain in effect at all times a system of
accounts and procedures reasonably satisfactory to Agent for the collection and
deposit of payments in respect of such Person’s Accounts (with respect to
account debtors other than Subsidiaries of Borrower) and the transfer of amounts
so deposited to the applicable Concentration Account and DBTCA Account. Without
limiting the generality of the foregoing:

                      A.      Maintenance of Lock Boxes, Lock Box Accounts and
Concentration Accounts.

      (i)   Except as permitted under subsection 2.10A(ii), Borrower shall, and
shall cause each of the Primary Subsidiaries (and such other Subsidiaries,
including without limitation Foreign Subsidiaries, as may from time to time be
required by Agent in the exercise of its reasonable discretion to be so
included) to, at all times maintain any Lock Boxes, Lock Box Accounts and
Concentration Accounts established pursuant to the terms of this Agreement, the
Lock Box Agreements and the Blocked Account Agreements, if any.

     (ii)   Borrower shall not, and shall not permit any of the Primary
Subsidiaries or other Subsidiaries so designated by Agent pursuant to subsection
2.10A(i) hereof (unless otherwise agreed to by Agent in its reasonable
discretion) to, close any Lock Box Account or Concentration Account or open a
new Lock Box Account or Concentration Account unless it shall have (a) notified
Agent in writing at least 30 days (or such lesser number of days as may be
agreed to by Agent) prior to the proposed closing or opening, (b) in the case of
a new Lock Box Account, entered into a Lock Box Agreement with the applicable
Lock Box Bank and (c) in the case of a new Other Bank Concentration Account,
entered into a Blocked Account Agreement with the applicable Concentration Bank.

                      B.      Collection and Deposit of Payments in Respect of
Accounts.

      (i)   Borrower shall, and shall cause each of its Domestic Subsidiaries
(and such Foreign Subsidiaries as may from time to time be required by Agent in
the exercise of its reasonable discretion to be so included) to, deliver such
notices to account debtors (other than any account debtor that is a Subsidiary
of Borrower) and take all such other actions as may reasonably be necessary to
cause all payments in respect of such Person’s Accounts to be made directly to a
Lock Box or to a Concentration Account (via wire transfer).

     (ii)   Borrower shall, or shall cause each of its Domestic Subsidiaries
(and such Foreign Subsidiaries as may from time to time be required by Agent in
the exercise of its reasonable discretion to be so included) to, direct its
authorized representative, at least once on each Business Day, to retrieve all
checks and other instruments delivered to a Lock Box and, as promptly as
possible on the same Business Day so retrieved, to endorse for payment and
deposit each such check or other instrument in the Lock Box Account related to
such Lock Box. Notwithstanding the foregoing, from and after such time as Agent
shall have notified Borrower of its election to exercise its rights under this
subsection 2.10B(ii), Borrower shall not, and shall not permit any of its
Domestic Subsidiaries (and such Foreign Subsidiaries as may from time to time be
required by Agent in the exercise of its reasonable discretion to be so
included) to, retrieve any items from any Lock Box unless accompanied by a
representative of Agent, and Borrower hereby appoints Agent or any of its
designees as Borrower’s attorney-in-fact with powers, upon notification by Agent
as aforesaid, to (a) access all Lock Boxes and (b) endorse for payment any
checks or other instruments representing payment in respect of any Accounts of
such Persons that are delivered to any Lock Box. All acts of said attorneys or
designees are hereby ratified and approved, and said attorneys or designees
shall not be liable for any acts of omission or commission (other than acts or
omissions constituting gross negligence or willful misconduct as determined in a
final order by a court of competent jurisdiction), nor for any error of judgment
or mistake of fact or law. The power of attorney set forth in this subsection
2.10B(ii) is irrevocable until all Obligations shall have been paid in full and
the Commitments shall have terminated.

     (iii)   In the event that Borrower or any of its Domestic Subsidiaries (and
such Foreign Subsidiaries as may from time to time be required by Agent in the
exercise of its reasonable discretion to be so included) receives any check,
cash, note or other instrument representing payment of an Account from an
account debtor other than a Subsidiary of Borrower (other than any item
delivered to a Lock Box), Borrower shall, or shall cause such Domestic
Subsidiary to, hold such item in trust for Agent and shall, as soon as
practicable (and in any event within one Business Day) after receipt thereof,
cause such item to be deposited into a Lock Box Account with any necessary
endorsements.

     (iv)   Borrower hereby agrees, from and after such time, if any, as Agent
shall have notified Borrower in writing that the provisions of this subsection
2.10B(iv) are to become effective until such later time, if any, as Agent shall
have notified Borrower in writing that such provisions are no longer to be
effective, not to deposit any monies into the Lock Box Accounts or to
Concentration Accounts or to otherwise permit any monies to be deposited into
any of such accounts, except payments received in respect of Borrower’s
Accounts.

                      C.      Transfer of Amounts Deposited in the Lock Box
Accounts to the Concentration Accounts.   Borrower shall cause all available
funds deposited in each Lock Box Account to be automatically transferred on each
Business Day to the applicable Concentration Account in accordance with the
terms of the applicable Lock Box Agreement.

--------------------------------------------------------------------------------

                      D.      Transfer of Amounts Deposited in the Concentration
Accounts to the DBTCA Account.   Borrower shall cause all available funds
deposited in each Concentration Account to be transferred on each Business Day
to the DBTCA Account. Any amounts so transferred to the DBTCA Account first
shall be applied as provided in subsection 2.4B(iii)(i) to the extent therein
provided and thereafter, so long as no Event of Default or Potential Event of
Default shall have occurred and be continuing, shall be available for
disbursement to the applicable Loan Parties for working capital and other
general corporate purposes.

                      E.      Treatment of Accounts.   With respect to Accounts
of account debtors other than Subsidiaries of Borrower, Borrower shall not, nor
shall it permit any Subsidiary (whether a Domestic Subsidiary or Foreign
Subsidiary) to, without Agent’s prior written consent, grant any extension of
the time of payment of any Account, compromise or settle any Account for less
than the full amount thereof, release, in whole or in part, any Person or
property liable for the payment thereof, or allow any credit or discount
whatsoever thereon, except, prior to the occurrence of an Event of Default, in
accordance with their usual and customary business practices.

                      F.      Borrower to Provide Information.    Borrower
shall, at such intervals as Agent may reasonably request, furnish such
statements, schedules and/or information as Agent may reasonably request
relating to Borrower’s and its Subsidiaries’ (Domestic Subsidiaries and Foreign
Subsidiaries) Accounts and the collection, deposit and transfer of payments in
respect thereof, including, without limitation, all invoices evidencing such
Accounts.

          2.11       Collection, Deposit and Transfer of Payments in Respect of
Accounts of Foreign Subsidiaries.

     Borrower shall cause each of its Foreign Loan Parties (unless otherwise
agreed to by Agent in its reasonable discretion) to maintain in effect at all
times a system of accounts and procedures reasonably satisfactory to Agent for
the collection and deposit of payments in respect of such Person’s Accounts and,
following notice by Agent upon the occurrence of a Potential Event of Default
under subsection 8.1 of this Agreement or an Event of Default, the transfer of
amounts so deposited to the applicable Concentration Account and DBTCA Account.

Section 3.      LETTERS OF CREDIT

          3.1       Issuance of Letters of Credit and Lenders’ Purchase of
Participations Therein.

                      A.      Letters of Credit.   In addition to Borrower
requesting that Revolving Lenders make Revolving Loans pursuant to subsection
2.1A(ii), Borrower may request, in accordance with the provisions of this
subsection 3.1, from time to time during the period from the Closing Date to but
excluding the 30th day prior to the Revolving Loan Commitment Termination Date,
that one or more Revolving Lenders issue Letters of Credit for the account of
Borrower for the purposes specified in the definition of Commercial Letter of
Credit and Standby Letter of Credit. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of Borrower
herein set forth, any one or more Revolving Lenders may, but (except as provided
in subsection 3.1B(ii)) shall not be obligated to, issue such Letters of Credit
in accordance with the provisions of this subsection 3.1; provided that Borrower
shall not request that any Revolving Lender issue (and no Revolving Lender shall
issue):

--------------------------------------------------------------------------------

      (i)   any Letter of Credit if, after giving effect to such issuance any
Borrowing Limitation would be exceeded;

     (ii)   any Letter of Credit if, after giving effect to such issuance, the
Letter of Credit Usage would exceed 50% of the then outstanding Revolving Loan
Commitments;

     (iii)   any Letter of Credit which would require drawings other than sight
drawings; or

     (iv)   any Standby Letter of Credit having an expiration date later than
the earlier of (a) five Business Days prior to the Revolving Loan Commitment
Termination Date and (b) the date which is one year after the date of issuance
of such Standby Letter of Credit; provided that the immediately preceding clause
(b) shall not prevent any Issuing Lender from agreeing that a Standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each unless such Issuing Lender elects not to extend for any
such additional period in accordance with the terms of such Letter of Credit;
and provided, further that such Issuing Lender shall elect not to extend such
Standby Letter of Credit if it has knowledge that an Event of Default has
occurred and is continuing (and has not been waived in accordance with
subsection 10.6 or cured in accordance with the terms hereof) at the time such
Issuing Lender must elect whether or not to allow such extension; or

     (v)   any Commercial Letter of Credit having an expiration date (a) later
than the earlier of (X) the date which is 30 days prior to the Revolving Loan
Commitment Termination Date and (Y) the date which is 180 days from the date of
issuance of such Commercial Letter of Credit or (b) that is otherwise
unacceptable to the applicable Issuing Lender in its reasonable discretion; or

     (vi)   unless Agent and the applicable Issuing Lender shall have approved
the issuance of a specific Letter of Credit in another foreign currency, any
Letter of Credit denominated in a currency other than U.S. Dollars, an Approved
Foreign Currency or another currency which is freely tradable and freely
convertible into U.S. Dollars and, with respect to any Commercial Letter of
Credit, as to which Borrower has entered into an appropriate Hedge Agreement.

     For the purposes of making any determinations hereunder with respect to a
Letter of Credit denominated in a currency other than U.S. Dollars, the stated
amount of such Letter of Credit shall be valued based on the applicable Exchange
Rate for such currency as of the applicable date of determination.

--------------------------------------------------------------------------------

                      B.      Mechanics of Issuance.

      (i)   Notice of Issuance.   Whenever Borrower desires the issuance of a
Letter of Credit, Borrower shall deliver to Agent a Request for Issuance of
Letter of Credit in the form of Exhibit III annexed hereto no later than 12:00
Noon (New York City time) at least three (3) Business Days (in the case of
Standby Letters of Credit) or five Business Days (in the case of Commercial
Letters of Credit), or such shorter period as may be agreed to by the Issuing
Lender in any particular instance, in advance of the proposed date of issuance.
The Issuing Lender, in its reasonable discretion, may require changes in the
text of the proposed Letter of Credit or any documents described in or attached
to the Request for Issuance of Letter of Credit.

          Borrower shall notify the applicable Issuing Lender (and Agent, if
Agent is not such Issuing Lender) prior to the issuance of any Letter of Credit
in the event that any of the matters to which Borrower is required to certify in
the applicable Request for Issuance of Letter of Credit are no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Borrower shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Borrower is required to certify in the applicable Request for Issuance of Letter
of Credit.

     (ii)   Determination of Issuing Lender.    Upon receipt by Agent of a
Request for Issuance of a Letter of Credit pursuant to subsection 3.1B(i)
requesting the issuance of a Standby Letter of Credit, in the event Agent elects
to issue such Standby Letter of Credit, Agent shall promptly so notify Borrower,
and Agent shall be the Issuing Lender with respect thereto. In the event that
Agent, in its sole discretion, elects not to issue such Standby Letter of
Credit, Agent shall promptly so notify Borrower. Upon receipt by Agent of a
Request for Issuance of a Letter of Credit requesting the issuance of a
Commercial Letter of Credit, Agent shall promptly deliver to Fleet a copy of
such Request for Issuance of Letter of Credit, and in the event Fleet elects to
issue such Commercial Letter of Credit, Fleet shall promptly so notify Borrower
and Agent, and Fleet shall be the Issuing Lender with respect thereto. In the
event that Fleet, in its sole discretion, elects not to issue such Commercial
Letter of Credit, Fleet shall promptly so notify Borrower and Agent. If Agent or
Fleet, as applicable, shall have declined to issue such Letter of Credit as
requested, Borrower may then request any other Lender to issue such Letter of
Credit by delivering to such Lender a copy of the applicable Request for
Issuance of Letter of Credit. Any Lender so requested to issue such Letter of
Credit shall promptly notify Borrower and Agent whether or not, in its sole
discretion, it has elected to issue such Letter of Credit, and any such Lender
which so elects to issue such Letter of Credit shall be the Issuing Lender with
respect thereto. In the event that all other Lenders shall have declined to
issue a Standby Letter of Credit, notwithstanding the prior election of Agent
not to issue such Standby Letter of Credit, Agent shall be obligated to issue
such Standby Letter of Credit and shall be the Issuing Lender with respect
thereto, notwithstanding the fact that the Letter of Credit Usage with respect
to such Letter of Credit and with respect to all other Letters of Credit issued
by Agent, when aggregated with Agent’s outstanding Revolving Loans, may exceed
Agent’s Revolving Loan Commitment then in effect. In the event that all other
Lenders shall have declined to issue a Commercial Letter of Credit, then
notwithstanding the prior election of Fleet not to issue such Commercial Letter
of Credit, Fleet shall be obligated to issue such Commercial Letter of Credit
and shall be the Issuing Lender with respect thereto, notwithstanding the fact
that the Letter of Credit Usage with respect to such Commercial Letter of Credit
and with respect to all other Letters of Credit issued by Fleet, when aggregated
with Fleet’s outstanding Revolving Loans, may exceed Fleet’s Revolving Loan
Commitment then in effect.

     (iii)   Issuance of Letter of Credit.    Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.3,
the Issuing Lender shall issue the requested Letter of Credit in accordance with
the Issuing Lender’s standard operating procedures.

     (iv)   Notification to Lenders.   Promptly after the issuance of or
amendment to a Standby Letter of Credit, the Issuing Lender shall promptly
notify the Agent and Borrower, in writing, of such issuance or amendment, and
such notice must be accompanied by a copy of such issuance or amendment.
Promptly upon receipt of such notice, the Agent shall notify each other Lender
of such issuance or amendment, and if so requested by a Lender, the Agent shall
furnish such Lender with a copy of such issuance or amendment. With regards to
Commercial Letters of Credit, each Issuing Lender shall on the first Business
Day of each week furnish the Agent (with a copy to Borrower), by facsimile, with
a report of the daily aggregate outstanding Commercial Letters of Credit issued
by such Issuing Lender.

                      C.      Lenders’ Purchase of Participations in Letters of
Credit.   Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Lender’s Pro Rata Share of the maximum
amount which is or at any time may become available to be drawn thereunder.

          3.2       Letter of Credit Fees.

     Borrower agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:

      (i)   with respect to each Letter of Credit, (a) a fronting fee, payable
directly to the applicable Issuing Lender for its own account, equal to the
greater of (X) $500 and (Y) 0.25% per annum of the daily amount available to be
drawn under such Letter of Credit and (b) a letter of credit fee, payable to
Agent for the account of Revolving Lenders, equal to the applicable Eurodollar
Rate Margin for Revolving Loans multiplied by the daily amount available to be
drawn under such Letter of Credit, in each case payable in arrears on and to
(but excluding) the first Business Day of each March, June, September and
December of each year and computed on the basis of a 360-day year for the actual
number of days elapsed;

     (ii)   with respect to the issuance, amendment or transfer of each Letter
of Credit and each payment of a drawing made thereunder (without duplication of
the fees payable under clause (i) above), documentary and processing charges,
payable directly to the applicable Issuing Lender for its own account, in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be; and

     (iii)   for purposes of calculating any fees payable under clause (i) of
this subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination and any amount which is denominated in a currency other than U.S.
Dollars shall be valued based on the applicable Exchange Rate for such currency
as of the applicable date of determination. Promptly upon receipt by Agent of
any amount described in clause (i)(b) of this subsection 3.2, Agent shall
distribute to each Revolving Lender its Pro Rata Share of such amount.

          3.3       Drawings and Reimbursement of Amounts Drawn Under Letters of
Credit.

                      A.      Responsibility of Issuing Lender With Respect to
Drawings.   In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to examine the documents delivered under such Letter of Credit with reasonable
care so as to ascertain whether they appear on their face to be in accordance
with the terms and conditions of such Letter of Credit.

                      B.      Reimbursement by Borrower of Amounts Paid Under
Letters of Credit.   In the event an Issuing Lender has determined to honor a
drawing under a Letter of Credit issued by it, such Issuing Lender shall
immediately notify Borrower and Agent, and Borrower shall reimburse such Issuing
Lender on or before the Business Day immediately following the date on which
such drawing is honored (the “Reimbursement Date”) in an amount in U.S. Dollars
and in same day funds equal to the amount of such payment (and to the extent
that such Letter of Credit was issued for the benefit of a Foreign Loan Party,
Borrower shall cause such Foreign Loan Party to reimburse Borrower by an amount
equal to the amount of such payment); provided that, anything contained in this
Agreement to the contrary notwithstanding, (i) unless Borrower shall have
notified Agent and such Issuing Lender prior to 10:00 A.M. (New York City time)
on the date such drawing is honored that Borrower intends to reimburse such
Issuing Lender for the amount of such payment with funds other than the proceeds
of Revolving Loans, Borrower shall be deemed to have given a timely Notice of
Borrowing to Agent requesting Lenders to make Revolving Loans that are Base Rate
Loans on the Reimbursement Date in an amount in U.S. Dollars (which amount, in
the case of a drawing under a Letter of Credit which is denominated in a
currency other than U.S. Dollars, shall be calculated by reference to the
applicable Exchange Rate) equal to the amount of such payment (and to the extent
that such Letter of Credit was issued for the benefit of a Foreign Loan Party,
such Foreign Loan Party shall be deemed to have requested an Intercompany Loan
from Borrower in an amount equal to the amount of such payment) and (ii) subject
to satisfaction or waiver of the conditions specified in subsection 4.2B,
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such payment, the proceeds of which shall be applied
directly by Agent to reimburse such Issuing Lender for the amount of such
payment; and provided, further that if for any reason proceeds of Revolving
Loans are not received by such Issuing Lender on the Reimbursement Date in an
amount equal to the amount of such payment, Borrower shall reimburse such
Issuing Lender, on demand, in an amount in same day funds equal to the excess of
the amount of such payment over the aggregate amount of such Revolving Loans, if
any, which are so received (and to the extent that such Letter of Credit was
issued for the benefit of a Foreign Loan Party, Borrower shall cause such
Foreign Loan Party to reimburse Borrower in an amount equal to the excess of the
amount of such payment over the aggregate amount of such Revolving Loans).
Nothing in this subsection 3.3B shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth in this
Agreement, and Borrower shall retain any and all rights it may have against any
Lender resulting from the failure of such Lender to make such Revolving Loans
under this subsection 3.3B.

--------------------------------------------------------------------------------

                      C.      Payment by Revolving Lenders of Unreimbursed
Amounts Paid Under Letters of Credit.

      (i)   Payment by Revolving Lenders.   In the event that Borrower shall
fail for any reason to reimburse any Issuing Lender as provided in subsection
3.3B in an amount (calculated in the case of a drawing under a Letter of Credit
denominated in a currency other than U.S. Dollars, by reference to the
applicable Exchange Rate) equal to the amount of any payment by such Issuing
Lender under a Letter of Credit issued by it, such Issuing Lender shall promptly
notify each other Lender of the unreimbursed amount of such honored drawing and
of such other Revolving Lender’s respective participation therein based on such
Lender’s Pro Rata Share. Each Revolving Lender shall make available to such
Issuing Lender an amount equal to its respective participation, in U.S. Dollars
and in same day funds, at the office of such Issuing Lender specified in such
notice, not later than 12:00 Noon (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of such Issuing Lender
is located) after the date notified by such Issuing Lender. In the event that
any Lender fails to make available to such Issuing Lender on such business day
the amount of such Lender’s participation in such Letter of Credit as provided
in this subsection 3.3C, such Issuing Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the rate
customarily used by such Issuing Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. Nothing in this
subsection 3.3C shall be deemed to prejudice the right of any Lender to recover
from any Issuing Lender any amounts made available by such Lender to such
Issuing Lender pursuant to this subsection 3.3C in the event that it is
determined by the final judgment of a court of competent jurisdiction that the
payment with respect to a Letter of Credit by such Issuing Lender in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Lender.

     (ii)   Distribution to Lenders of Reimbursements Received From
Borrower.   In the event any Issuing Lender shall have been reimbursed by other
Lenders pursuant to subsection 3.3C(i) for all or any portion of any payment by
such Issuing Lender under a Letter of Credit issued by it, such Issuing Lender
shall distribute to each other Lender that has paid all amounts payable by it
under subsection 3.3C(i) with respect to such payment such other Lender’s Pro
Rata Share of all payments subsequently received by such Issuing Lender from
Borrower in reimbursement of such payment under the Letter of Credit when such
payments are received. Any such distribution shall be made to a Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request.

                      D.      Interest on Amounts Paid Under Letters of Credit.

      (i)   Payment of Interest by Borrower.   Borrower agrees to pay to each
Issuing Lender, with respect to payments under any Letters of Credit issued by
it, interest on the amount paid by such Issuing Lender in respect of each such
payment from the date a drawing is honored to but excluding the date such amount
is reimbursed by Borrower (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to subsection 3.3B) at a rate equal to (a) for the
period from the date such drawing is honored to but excluding the Reimbursement
Date, the rate then in effect under this Agreement with respect to Revolving
Loans that are Base Rate Loans and (b) thereafter, a rate which is 2% per annum
in excess of the rate of interest otherwise payable under this Agreement with
respect to Revolving Loans that are Base Rate Loans. Interest payable pursuant
to this subsection 3.3D(i) shall be computed on the basis of a 360-day year for
the actual number of days elapsed in the period during which it accrues and
shall be payable on demand or, if no demand is made, on the date on which the
related drawing under a Letter of Credit is reimbursed in full.

     (ii)   Distribution of Interest Payments by Issuing Lender.   Promptly upon
receipt by any Issuing Lender of any payment of interest pursuant to subsection
3.3D(i) with respect to a payment under a Letter of Credit issued by it, (a)
such Issuing Lender shall distribute to each other Revolving Lender, out of the
interest received by such Issuing Lender in respect of the period from the date
such drawing is honored to but excluding the date on which such Issuing Lender
is reimbursed for the amount of such payment (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount
that such other Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been honored
under such Letter of Credit, and (b) in the event such Issuing Lender shall have
been reimbursed by other Lenders pursuant to subsection 3.3C(i) for all or any
portion of such payment, such Issuing Lender shall distribute to each other
Lender that has paid all amounts payable by it under subsection 3.3C(i) with
respect to such payment such other Lender’s Pro Rata Share of any interest
received by such Issuing Lender in respect of that portion of such payment so
reimbursed by other Lenders for the period from the date on which such Issuing
Lender was so reimbursed by other Lenders to but excluding the date on which
such portion of such payment is reimbursed by Borrower. Any such distribution
shall be made to a Lender at its primary address set forth below its name on the
appropriate signature page hereof or at such other address as such Lender may
request.

--------------------------------------------------------------------------------

          3.4       Obligations Absolute.

     The obligation of Borrower to reimburse each Issuing Lender for payments
under the Letters of Credit issued by it and to repay any Revolving Loans made
by Lenders pursuant to subsection 3.3B and the obligations of Lenders under
subsection 3.3C(i) shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
including any of the following circumstances:

      (i)   any lack of validity or enforceability of any Letter of Credit;

     (ii)   the existence of any claim, set-off, defense or other right which
Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against Borrower, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

     (iii)   any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

     (iv)   payment by the applicable Issuing Lender under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit;

     (v)   any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries;

     (vi)   any breach of this Agreement or any other Loan Document by any party
thereto; any failure of any Foreign Loan Party under any Intercompany Note to
make any payment to Borrower when due thereunder or any other failure, breach or
default of any nature whatsoever of any Foreign Loan Party under any
Intercompany Note, any Intercompany Collateral Document or any Intercompany Note
Guaranty;

     (vii)   any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or

     (viii)   the fact that an Event of Default or a Potential Event of Default
shall have occurred and be continuing;

--------------------------------------------------------------------------------

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction); upon
any such determination of gross negligence or willful misconduct, the applicable
Issuing Lender shall promptly reimburse Borrower for such payments made.

          3.5      Indemnification; Nature of Issuing Lenders’ Duties.

                      A.      Indemnification.   In addition to amounts payable
as provided in subsection 2.7, Borrower hereby agrees to protect, indemnify, pay
and save harmless each Issuing Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of outside counsel and allocated
costs of internal counsel) which such Issuing Lender may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit by such Issuing Lender, other than as a result of (a) the gross
negligence or willful misconduct of such Issuing Lender as determined by a final
judgment of a court of competent jurisdiction or (b) subject to the following
clause (ii), the wrongful dishonor by such Issuing Lender of a proper demand for
payment made under any Letter of Credit issued by it or (ii) the failure of such
Issuing Lender to honor a drawing under any such Letter of Credit as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Government Authority.

                      B.      Nature of Issuing Lenders’ Duties.    As between
Borrower and any Issuing Lender, Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by such Issuing Lender
by, the respective beneficiaries of such Letters of Credit. In furtherance and
not in limitation of the foregoing, such Issuing Lender shall not be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any act or omission by a Government
Authority specified in subsection 3.5A, and none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.

--------------------------------------------------------------------------------

     In furtherance and extension and not in limitation of the specific
provisions set forth in the first paragraph of this subsection 3.5B, any action
taken or omitted by any Issuing Lender under or in connection with the Letters
of Credit issued by it or any documents and certificates delivered thereunder,
if taken or omitted in good faith, shall not put such Issuing Lender under any
resulting liability to Borrower.

     Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

Section 4.      CONDITIONS TO LOANS AND LETTERS OF CREDIT

     The obligations of Lenders to make the Revolving Loans and the issuance of
Letters of Credit hereunder are subject to the satisfaction of the following
conditions.

          4.1       [RESERVED]

          4.2       Conditions to All Loans.

     The obligations of Lenders to make Loans on each Funding Date are subject
to the following conditions precedent:

                      A.      Agent shall have received before that Funding
Date, in accordance with the provisions of subsection 2.1B, an originally
executed Notice of Borrowing, in each case signed by a duly authorized Officer
of Borrower.

                      B.      As of that Funding Date:

      (i)   The representations and warranties contained herein and in the other
Loan Documents shall be true, correct and complete on and as of that Funding
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true,
correct and complete on and as of such earlier date;

     (ii)   No event shall have occurred and be continuing or would result from
the consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;

     (iii)   Each Loan Party shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before that Funding Date;

     (iv)   No order, judgment or decree of any arbitrator or Government
Authority shall purport to enjoin or restrain any Lender from making the Loans
to be made by it on that Funding Date;

     (v)   Borrower shall have delivered such other certificates or documents
that Agent shall reasonably request, in form and substance satisfactory to
Agent; and

     (vi)   The sum of Cash constituting collected and available balances in
Deposit Accounts and Cash Equivalents of Borrower and its Subsidiaries minus the
total amount of any payments reasonably expected to be made within three
Business Days does not exceed $50,000,000 or such larger amount as may be
approved by Agent.

          4.3       Conditions to Letters of Credit.

     The issuance of any Letter of Credit hereunder (whether or not the
applicable Issuing Lender is obligated to issue such Letter of Credit) is
subject to the following conditions precedent:

                      A.      On or before the date of issuance of such Letter
of Credit, Agent shall have received, in accordance with the provisions of
subsection 3.1B(i), an originally executed Request for Issuance of Letter of
Credit in each case signed by a duly authorized Officer of Borrower, together
with all other information specified in subsection 3.1B(i) and such other
documents or information as the applicable Issuing Lender may reasonably require
in connection with the issuance of such Letter of Credit.

                      B.      On the date of issuance of such Letter of Credit,
all conditions precedent described in subsection 4.2B shall be satisfied to the
same extent as if the issuance of such Letter of Credit were the making of a
Loan and the date of issuance of such Letter of Credit were a Funding Date.

Section 5.      BORROWER’S REPRESENTATIONS AND WARRANTIES

     In order to induce Lenders to enter into this Agreement and to make the
Loans, to induce Issuing Lenders to issue Letters of Credit and to induce
Lenders to purchase participations therein, Borrower represents and warrants to
each Lender, on the date of this Agreement, on each Funding Date and on the date
of issuance of each Letter of Credit, that the following statements are true,
correct and complete:

          5.1       Organization, Powers, Qualification, Good Standing, Business
and Subsidiaries.

                      A.      Organization and Powers.    Borrower and each of
its Subsidiaries is a corporation, partnership, trust, limited liability company
or, with respect to Harnischfeger ULC, an unlimited liability company, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization as specified in Schedule 5.1 annexed hereto, as may
be supplemented from time to time pursuant to the provisions of subsection
6.1(xvi), except where such failure to be duly organized, validly existing or in
good standing has not had and will not have, individually or in the aggregate
for all such failures, a Material Adverse Effect. Borrower and each of its
Subsidiaries has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents and Related Agreements to which it
is a party and to carry out the transactions contemplated thereby, except where
such failures to do so has not had and will not have, individually or in the
aggregate, a Material Adverse Effect.

--------------------------------------------------------------------------------

                      B.      Qualification and Good Standing.    Borrower and
each of its Subsidiaries is qualified to do business and in good standing in
every jurisdiction where its assets are located and wherever necessary to carry
out its business and operations, except in jurisdictions where the failure to be
so qualified or in good standing has not had and will not have a Material
Adverse Effect.

                      C.      Conduct of Business.   Other than immaterial
exceptions, Borrower and each of its Subsidiaries is engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.14.

                      D.      Subsidiaries.   Other than immaterial exceptions,
(i) all of the Subsidiaries of Borrower and their jurisdictions or organizations
are identified in Schedule 5.1 annexed hereto, as said Schedule 5.1 may be
supplemented from time to time pursuant to the provisions of subsection
6.1(xvi), (ii) the capital stock or similar equity interests of each of the
Subsidiaries of Borrower identified in Schedule 5.1 annexed hereto (as so
supplemented) are duly authorized, validly issued, fully paid and nonassessable
and none of such capital stock or similar equity interests constitutes Margin
Stock, and (iii) Schedule 5.1 annexed hereto (as so supplemented) correctly sets
forth the ownership interest of Borrower and each of its Subsidiaries in each of
the Subsidiaries of Borrower identified therein.

          5.2       Authorization of Borrowing, etc.

                      A.      Authorization of Borrowing.    The execution,
delivery and performance of the Loan Documents and the Related Agreements have
been duly authorized by all necessary action on the part of Borrower and each of
its Subsidiaries that is a party thereto.

                      B.      No Conflict.   Except to the extent the same would
not reasonably be expected to have a Material Adverse Effect, the execution,
delivery and performance by Borrower or any of its Subsidiaries of the Loan
Documents and the Related Agreements to which they are parties and the
consummation of the transactions contemplated by the Loan Documents and the
Related Agreements do not and will not (i) violate any provision of any law or
any governmental rule or regulation applicable to Borrower or any of its
Subsidiaries, the Organizational Documents of Borrower or any of its
Subsidiaries or any order, judgment or decree of any court or other Government
Authority binding on Borrower or any of its Subsidiaries, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrower or any of its Subsidiaries,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Borrower or any of its Subsidiaries (other than any
Liens created under any of the Loan Documents in favor of Agent on behalf of
Lenders or any Lien created under the Intercompany Collateral Documents in favor
of Borrower to the extent such Lien has been assigned to Agent), or (iv) require
any approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Borrower or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed in writing to Lenders.

--------------------------------------------------------------------------------

                      C.      Governmental Consents.   The execution, delivery
and performance by Borrower or any of its Subsidiaries of the Loan Documents and
the Related Agreements to which they are parties and the consummation of the
transactions contemplated by the Loan Documents and the Related Agreements do
not and will not require any Governmental Authorization, other than those which
have been obtained and are in full force and effect without any modification or
amendment other than as may be permitted pursuant to subsection 7.15.

                      D.      Binding Obligation.   Each of the Loan Documents
and the Related Agreements has been duly executed and delivered by Borrower and
any of its Subsidiaries that is a party thereto, as applicable and is the
legally valid and binding obligation of Borrower or any such Subsidiary, as
applicable, enforceable against such Loan Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

          5.3       Financial Condition.

     All of Borrower’s financial statements delivered to Lenders as a condition
to the Loans made on the Closing Date, other than pro forma financial
statements, were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position (on a consolidated and, where
applicable, consolidating basis) of the entities described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows (on a consolidated and, where applicable, consolidating basis) of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. Neither Borrower nor any of its Subsidiaries
have had (and neither Borrower nor any of its Subsidiaries will have following
the Closing Date) any Contingent Obligation, contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment that was
required to be reflected in its financial statements, including the notes
thereto, in conformity with GAAP and that, as of the Closing Date, was not
reflected in the foregoing financial statements or the notes thereto and, as of
any Funding Date subsequent to the Closing Date, was not reflected in the most
recent financial statements delivered to Lenders pursuant to subsection 6.1 or
the notes thereto and that, in any such case, is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower or any of its Subsidiaries taken as a whole.

          5.4      No Material Adverse Change; No Restricted Junior Payments.

     Since October 31, 2001, no event or change has occurred that has resulted
in, caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect. Neither Borrower nor any of its Subsidiaries has directly or
indirectly declared, ordered, paid or made, or set apart any sum or property
for, any Restricted Junior Payment or agreed to do so except as permitted by
subsection 7.5.

--------------------------------------------------------------------------------

          5.5       Title to Properties; Liens; Real Property.

                      A.      Title to Properties; Liens.    Borrower and its
Subsidiaries have (i) good, sufficient and legal title to (in the case of fee
and freehold interests in real property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), or (iii) good
title to (in the case of all other personal property), all of their respective
properties and assets reflected in the financial statements referred to in
subsection 5.3 or in the most recent financial statements delivered pursuant to
subsection 6.1, in each case except for immaterial exceptions and for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under subsection 7.7. Except as permitted
by this Agreement, all such properties and assets are free and clear of Liens.

                      B.      Real Property.   As of the date hereof, Schedule
5.5B annexed hereto contains a true, accurate and complete in all material
respects list of (i) all fee and freehold interests in any Real Property Assets
and (ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Property Asset of Borrower or any of its Subsidiaries,
regardless of whether such Person is the landlord or tenant (whether directly or
as an assignee or successor in interest) under such lease, sublease or
assignment. Except as specified in Schedule 5.5B annexed hereto and except to
the extent that it could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and Borrower
does not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of Borrower or any of its Subsidiaries, as applicable, enforceable
against such Person in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles.

                      C.      Intellectual Property.   As of the date hereof,
Borrower and its Subsidiaries own or have the right to use, all Intellectual
Property used in the conduct of their business, except where the failure to own
or have such right to use in the aggregate could not reasonably be expected to
result in a Material Adverse Effect. No claim has been asserted and is pending
by any Person challenging or questioning the use of any such Intellectual
Property or the validity or effectiveness of any such Intellectual Property, nor
does Borrower know of any valid basis for any such claim except for such claims
that in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. The use of such Intellectual Property by Borrower and its
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. A true, accurate and complete
in all material respects list of all federal and state and all foreign
registrations of and applications for Intellectual Property that are owned or
licensed by Borrower or any of its Subsidiaries on the date hereof is set forth
on Schedule 5.5C annexed hereto.

          5.6       Litigation; Violation of Law.

     Except as set forth in Schedule 5.6 annexed hereto, there are no
Proceedings (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any court or other Government
Authority (including any Environmental Claims) that are pending or, to the
knowledge of Borrower, threatened against or affecting Borrower or any of its
Subsidiaries or any property of Borrower or any of its Subsidiaries and that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries (i) is in
violation of any applicable laws (including Environmental Laws), which
violation, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, or (ii) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or other Government Authority, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

--------------------------------------------------------------------------------

          5.7       Payment of Taxes.

     Except to the extent permitted by subsection 6.3, all material tax returns
and reports of Borrower and its Subsidiaries required to be filed by any of them
have been timely filed, and all material taxes shown on such tax returns to be
due and payable and all material assessments, fees and other governmental
charges upon Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises that are due and payable have been
paid when due and payable. Borrower knows of no proposed material tax assessment
against Borrower or any of its Subsidiaries that is not being actively contested
by Borrower or such Subsidiary in good faith and by appropriate proceedings;
provided that such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

          5.8       Performance of Agreements; Materially Adverse Agreements;
Material Contracts.

                      A.      Neither Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists that, with the giving of notice or the lapse of time or both,
would constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to result in a Material Adverse Effect.

                      B.      Neither Borrower nor any of its Subsidiaries is a
party to or is otherwise subject to any agreements or instruments or any charter
or other internal restrictions which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

                      C.      Except as described in Schedule 5.8, all Material
Contracts of Borrower and its Subsidiaries are in full force and effect and no
material defaults currently exist thereunder.

          5.9       Governmental Regulation.

     Neither Borrower nor any of its Subsidiaries is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation or under any comparable or equivalent
laws of any applicable Governmental Authority which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable.

--------------------------------------------------------------------------------

          5.10       Securities Activities.

                      A.      Neither Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.

                      B.      Following application of the proceeds of each
Loan, not more than 25% of the value of the assets (either of Borrower only,
Borrower and any of its Subsidiaries or of Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of subsection 7.2 or 7.7 or
subject to any restriction contained in any agreement or instrument, between
Borrower and any Lender or any Affiliate of any Lender, relating to Indebtedness
and within the scope of subsection 8.2, will be Margin Stock.

          5.11       Employee Benefit Plans.

                      A.      Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance in all material respects
with all applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed in all material respects all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan that is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination from the Internal Revenue Service that it is so qualified and
Borrower is not aware of any reason why such favorable determination letter
would be revoked.

                      B.      No ERISA Event has occurred or is reasonably
expected to occur that could reasonably be expected, individually or in the
aggregate for such ERISA Events, to result in a material liability to Borrower.

                      C.      As of the most recent valuation date for any
Pension Plan, the amount of unfunded benefit liabilities (as set forth in the
most recent actuarial valuation report), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities), has not resulted in
and could not reasonably be expected to result in a Material Adverse Effect.

                      D.      As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Borrower, its Subsidiaries and their respective ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA, does not exceed $3,000,000.

--------------------------------------------------------------------------------

          5.12       Certain Fees.

     No broker’s or finder’s fee or commission will be payable with respect to
this Agreement or any of the transactions contemplated hereby, and Borrower
hereby indemnifies Lenders against, and agrees that it will hold Lenders
harmless from, any claim, demand or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.

          5.13       Environmental Protection.

     Except as set forth in Schedule 5.13 annexed hereto:

      (i)   neither Borrower nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to (a)
any Environmental Law, (b) any Environmental Claim, or (c) any Hazardous
Materials Activity that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect;

     (ii)   neither Borrower nor any of its Subsidiaries has received any letter
or request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law or comparable law of any other jurisdiction indicating a liability
that could reasonably be expected to have a Material Adverse Effect;

     (iii)   there are and, to Borrower’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Borrower or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; and

     (iv)   compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not, individually or
in the aggregate, be reasonably expected to result in a Material Adverse Effect.

          5.14       Employee Matters.

     There is no strike or work stoppage in existence or threatened involving
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect.

          5.15       Solvency.

     From and after the Closing Date and upon the incurrence of any Obligations
by any Loan Party on any date on which this representation is made, the Loan
Parties, taken as a whole, will be Solvent.

--------------------------------------------------------------------------------

          5.16       Matters Relating to Collateral.

                      A.      Creation, Perfection and Priority of Liens.    The
execution and delivery of the Collateral Documents by Loan Parties, together
with (i) the actions taken on or prior to the date hereof in connection with the
closing pursuant to subsections 6.9 and 6.10 and (ii) the delivery to Agent of
any Pledged Collateral not delivered to Agent at the time of execution and
delivery of the applicable Collateral Document (all of which Pledged Collateral
has been so delivered) are effective to create in favor of Agent for the benefit
of Lenders, as security for the respective Secured Obligations (as defined in
the applicable Collateral Document in respect of any Collateral), a valid and
perfected First Priority Lien on all of the Collateral, including without
limitation the Collateral subject to the Intercompany Collateral Documents, and
all filings and other actions necessary or desirable to perfect and maintain the
perfection and First Priority status of such Liens have been duly made or taken
and remain in full force and effect, other than the filing of any UCC financing
statements or equivalent filings delivered to Agent for filing (but not yet
filed) and the periodic filing of UCC continuation statements in respect of UCC
financing statements or equivalent filings filed by or on behalf of Agent.

                      B.      Governmental Authorizations.    No authorization,
approval or other action by, and no notice to or filing with, any Government
Authority is required for either (i) the pledge or grant by any Loan Party of
the Liens purported to be created in favor of Agent pursuant to any of the
Collateral Documents or (ii) the exercise by Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created pursuant to
any of the Collateral Documents or created or provided for by applicable law),
except for filings, recordings or registrations contemplated by subsection 5.16A
and except as may be required, in connection with the disposition of any Pledged
Collateral, by laws generally affecting the offering and sale of securities.

                      C.      Absence of Third-Party Filings.    Except such as
may have been filed or registered in favor of Agent as contemplated by
subsection 5.16A and to evidence permitted lease obligations and other Liens
permitted pursuant to subsection 7.2, (i) no effective UCC financing statement,
fixture filing or other instrument similar in effect covering all or any
material part of the Collateral is on file in any filing or recording office and
(ii) no effective filing covering all or any material part of the Intellectual
Property Collateral is on file in the PTO or with any equivalent or similar
Governmental Authority.

                      D.      Margin Regulations.   The pledge of the Pledged
Collateral pursuant to the Collateral Documents does not violate Regulation T, U
or X of the Board of Governors of the Federal Reserve System.

                      E.      Information Regarding Collateral.    All
information supplied to Agent by or on behalf of Borrower or any of its
Subsidiaries with respect to any of the Collateral (in each case taken as a
whole with respect to any particular Collateral) is accurate and complete in all
material respects.

--------------------------------------------------------------------------------

          5.17       Disclosure.

     No representation or warranty of Borrower or any of its Subsidiaries
contained in any Loan Document, any Related Agreement or in any other document,
certificate or written statement furnished to Lenders by or on behalf of
Borrower or any of its Subsidiaries for use in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact (known to Borrower, in the case of any
document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Borrower to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may materially differ from the projected results. There are no facts
known (or which could upon the reasonable exercise of diligence, reasonably be
expected to be known) to Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to Lenders for
use in connection with the transactions contemplated hereby.

          5.18       Representations and Warranties in Related Agreements.

     Borrower has delivered to Lenders complete and correct copies of the
Related Agreements, in each case as in effect as of the Closing Date, and of all
exhibits and schedules thereto. The representations and warranties made by
Borrower and its Subsidiaries contained in the Related Agreements are true,
correct and complete in all material respects on and as of the Closing Date to
the same extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and the Loan Parties have performed in
all material respects all agreements and satisfied all conditions which the
Related Agreements provide shall be performed or satisfied by the Loan Parties
on or before the Closing Date.

          5.19       Permits.

     Each of the Loan Parties, prior to and after giving effect to the
transactions contemplated by the Loan Documents and the Related Agreements, has
such certificates, permits, licenses (including without limitation trademark and
other Intellectual Property licenses), franchises, consents, approvals,
authorizations and clearances that are material to the condition (financial or
otherwise), business or operations of any Loan Party (“Permits”) and is (and
will be immediately after the consummation of such transactions) in compliance
in all respects with all applicable laws as are necessary to own, lease or
operate its properties and to conduct its businesses in the manner as presently
conducted and to be conducted immediately after the consummation of such
transactions, except where failure to be in compliance could not reasonably be
expected to result in a Material Adverse Effect; and all such Permits are valid
and in full force and effect and will be valid and in full force and effect
immediately upon consummation of such transactions, except for those where the
failure to be valid or in effect could not reasonably be expected to result in a
Material Adverse Effect. Each of the Loan Parties, prior to and after giving
effect to such transactions, is and will be in compliance in all respects with
its obligations under such Permits, except where failure to be in compliance
could not reasonably be expected to result in a Material Adverse Effect, and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination of such Permits, except where such revocation or
termination could not reasonably be expected to result in a Material Adverse
Effect.

--------------------------------------------------------------------------------

Section 6.      BORROWER’S AFFIRMATIVE COVENANTS

     Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than contingent indemnification obligations) and
the cancellation or expiration of all Letters of Credit, unless Requisite
Lenders shall otherwise give prior written consent, Borrower shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section
6.

          6.1       Financial Statements and Other Reports.

     Borrower will maintain, and cause each of its Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Borrower will deliver to Agent and Lenders:

      (i)   Events of Default, etc.: promptly upon any officer of Borrower
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to Agent) or taken any other action with respect to
a claimed Event of Default or Potential Event of Default, (b) that any Person
has given any notice to Borrower or any of its Subsidiaries or taken any other
action with respect to a claimed default or event or condition of the type
referred to in subsection 8.2, or (c) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, default, event or condition, and what action
Borrower has taken, is taking and proposes to take with respect thereto;

     (ii)   Monthly and Quarterly Financials: as soon as available and in any
event within 30 days after the end of each month ending after the Closing Date
and within 45 days after the end of each Fiscal Quarter (or, with respect to the
fourth Fiscal Quarter, 90 days), for Fiscal Quarters ending after the Closing
Date, (a) the consolidated and consolidating balance sheets of Borrower and its
Subsidiaries as at the end of such fiscal period and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such fiscal period and for the period from the
beginning of the then current Fiscal Year to the end of such fiscal period,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, to the extent prepared for
such fiscal period, all in reasonable detail and certified by the chief
financial officer or the chief accounting officer of Borrower that they fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments, provided that with respect to the
delivery of such quarterly financial statements, Borrower may satisfy such
requirements by the delivery of its Quarterly Report on Form 10-Q, and (b) a
narrative report describing the operations of Borrower and its Subsidiaries in
the form prepared for presentation to senior management for such fiscal period
and for the period from the beginning of the then current Fiscal Year to the end
of such fiscal period;

     (iii)   Year-End Financials: as soon as available and in any event within
90 days after the end of each Fiscal Year, (a) the consolidated and
consolidating balance sheets of Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows of Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Plan for the Fiscal Year covered by such financial
statements, all in reasonable detail and certified by the chief financial
officer or the chief accounting officer of Borrower that they fairly present, in
all material respects, the financial condition of Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, provided that with respect to the delivery of
such annual financial statements, Borrower may satisfy such requirements by the
delivery of its Annual Report on Form 10-K produce the material described in
this clause (a), (b) a narrative report describing the operations of Borrower
and its Subsidiaries in the form prepared for presentation to senior management
for such Fiscal Year, and (c) in the case of such consolidated financial
statements, a report thereon of PricewaterhouseCoopers LLP or other independent
certified public accountants of recognized national standing selected by
Borrower and satisfactory to Agent, which report shall be unqualified about the
ability of Borrower and its Subsidiaries to continue as a going concern and the
scope thereof, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

     (iv)   Pricing and Compliance Certificates: together with each delivery of
quarterly and annual financial statements of Borrower and its Subsidiaries
pursuant to subdivisions (ii) and (iii) above, (a) an Officer’s Certificate of
Borrower stating that the signers have reviewed the terms of this Agreement and
have made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of Borrower and its Subsidiaries during
the accounting period covered by such financial statements and that such review
has not disclosed the existence during or at the end of such accounting period,
and that the signers do not have knowledge of the existence as at the date of
such Officer’s Certificate, of any condition or event that constitutes an Event
of Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Borrower has taken, is taking and proposes to take with respect
thereto; and (b) a Compliance Certificate demonstrating in reasonable detail
compliance during and at the end of the applicable accounting periods with the
restrictions contained in Section 7; in addition, on or before the 45th day
following the end of each Fiscal Quarter, a Pricing Certificate demonstrating in
reasonable detail the calculation of the Consolidated Leverage Ratio as of the
end of the four Fiscal Quarter period then ended;

     (v)   Reconciliation Statements: if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in subsection 5.3, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
subdivisions (ii), (iii) or (xii) of this subsection 6.1 will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then (a) together with the first delivery of
financial statements pursuant to subdivision (ii), (iii) or (xii) of this
subsection 6.1 following such change, consolidated financial statements of
Borrower and its Subsidiaries for (y) the current Fiscal Year to the effective
date of such change and (z) the two full Fiscal Years immediately preceding the
Fiscal Year in which such change is made, in each case prepared on a pro forma
basis as if such change had been in effect during such periods, and (b) together
with each delivery of financial statements pursuant to subdivision (ii), (iii)
or (xii) of this subsection 6.1 following such change, if required pursuant to
subsection 1.2, a written statement of the chief accounting officer or chief
financial officer of Borrower setting forth the differences (including any
differences that would affect any calculations relating to the financial
covenants set forth in subsection 7.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;

     (vi)   Accountants’ Certification: together with each delivery of
consolidated financial statements of Borrower and its Subsidiaries pursuant to
subdivision (iii) above, a written statement by the independent certified public
accountants giving the report thereon (a) stating that their audit examination
has included a review of the terms of this Agreement and the other Loan
Documents as they relate to accounting matters, (b) stating whether, in
connection with their audit examination, any condition or event that constitutes
an Event of Default or Potential Event of Default has come to their attention
and, if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided that such accountants shall not
be liable by reason of any failure to obtain knowledge of any such Event of
Default or Potential Event of Default that would not be disclosed in the course
of their audit examination, and (c) stating that based on their audit
examination nothing has come to their attention that causes them to believe
either or both that the information contained in the certificates delivered
therewith pursuant to subdivision (iv) above is not correct or that the matters
set forth in the Compliance Certificates delivered therewith pursuant to clause
(b) of subdivision (iv) above for the applicable Fiscal Year are not stated in
accordance with the terms of this Agreement;

     (vii)   Accountants’ Reports: promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Borrower by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of
Borrower and its Subsidiaries made by such accountants, including any comment
letter submitted by such accountants to management in connection with their
annual audit;

     (viii)   SEC Filings and Press Releases: promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Borrower to its security holders
or by any Subsidiary of Borrower to its security holders other than Borrower or
another Subsidiary of Borrower, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Borrower or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Borrower or any of its Subsidiaries
to the public concerning material developments in the business of Borrower and
its Subsidiaries taken as a whole;

     (ix)   Litigation or Other Proceedings: (a) promptly upon any Officer of
Borrower obtaining knowledge of (X) the institution of, or non-frivolous threat
of, any Proceeding against or affecting Borrower or any of its Subsidiaries or
any property of Borrower or any of its Subsidiaries not previously disclosed in
writing by Borrower to Lenders or (Y) any material development in any Proceeding
that, in any case:

          (1)   if adversely determined, could reasonably be expected after
giving effect to the coverage and policy limits of insurance policies issued to
Borrower and its Subsidiaries to result in a Material Adverse Effect; or

          (2)   seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;

written notice thereof together with such other information as may be reasonably
requested by Agent to enable Lenders and their counsel to evaluate such matters;
and (b) within twenty days after the end of each Fiscal Quarter, a schedule of
all Proceedings involving an alleged liability of, or claims against, Borrower
or any of its Subsidiaries equal to or greater than $10,000,000, and promptly
after request by Agent such other information as may be reasonably requested by
Agent to enable Agent and its counsel to evaluate any of such Proceedings;

     (x)   ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;

     (xi)   ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and (b)
copies of such other documents or governmental reports or filings relating to
any Employee Benefit Plan as Agent shall reasonably request;

     (xii)   Financial Plans: as soon as practicable and in any event no later
than 30 days prior to the beginning of each Fiscal Year, a consolidated and
consolidating plan and financial forecast for such Fiscal Year and the next four
succeeding Fiscal Years (the “Financial Plan” for such Fiscal Years), including
(a) forecasted consolidated and consolidating balance sheets and forecasted
consolidated and consolidating statements of income and cash flows of Borrower
and its Subsidiaries for each such Fiscal Year, together with pro forma
Compliance Certificates for each such Fiscal Year and an explanation of the
assumptions on which such forecasts are based, (b) forecasted consolidated and
consolidating statements of income and cash flows of Borrower and its
Subsidiaries for each month of the first such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, (c) the amount
of forecasted unallocated overhead for each such Fiscal Year, and (d) such other
information and projections as any Lender may reasonably request;

     (xiii)   Governing Body: with reasonable promptness, written notice of any
change in the Governing Body of Borrower or any of its Subsidiaries;

     (xiv)   Insurance: as soon as practicable and in any event by the last day
of each Fiscal Year, a report in form and substance satisfactory to Agent
outlining all material insurance coverage maintained as of the date of such
report by Borrower and its Subsidiaries and all material insurance coverage
planned to be maintained by Borrower and its Subsidiaries in the immediately
succeeding Fiscal Year and confirming the status of Agent as additional insured
and/or loss payee under all such insurance to the extent required by subsection
6.4;

     (xv)   Environmental Audits and Reports: as soon as practicable following
receipt thereof, copies of all environmental audits and reports, whether
prepared by personnel of Borrower or any of its Subsidiaries or by independent
consultants, with respect to significant environmental matters at any Facility
or which relate to an Environmental Claim in either case which could reasonably
be expected to result in a Material Adverse Effect;

     (xvi)   New Subsidiaries: promptly upon any Person becoming a Subsidiary of
Borrower or any Subsidiary of Borrower or any Subsidiary of Borrower or any of
its Subsidiaries becoming an Immaterial Subsidiary of such Person, a written
notice setting forth with respect to such Person (a) the date on which such
Person became a Subsidiary or Immaterial Subsidiary of Borrower or such
Subsidiary of Borrower and (b) all of the data required to be set forth in
Schedule 5.1 annexed hereto with respect to all Subsidiaries of Borrower (it
being understood that such written notice shall be deemed to supplement Schedule
5.1 annexed hereto for all purposes of this Agreement);

     (xvii)   Material Contracts: promptly, and in any event within 10 Business
Days after any Material Contract of Borrower or any of its Subsidiaries is
terminated or amended in a manner that is materially adverse to Borrower and its
Subsidiaries taken as a whole, a written notice disclosing such termination or
amendment;

     (xviii)   Borrowing Base Certificates; Static Reserve: as soon as available
and in any event within fifteen (15) Business Days after the last Business Day
of each month ending after the Closing Date, a Borrowing Base Certificate dated
as of the last Business Day of such month and certified by the chief financial
officer or the chief accounting officer of Borrower to be true and correct in
all material respects, including without limitation a report on cash held in the
Deposit Accounts of the Foreign Loan Parties and a report on any outstandings by
the Australian Loan Parties in excess of the amount of Indebtedness on which any
required stamp tax has been paid, together with any additional schedules and
other information as Agent may reasonably request (it being understood that (a)
Borrower, in addition to such monthly Borrowing Base Certificates, may from time
to time deliver to Agent and Lenders on any Business Day after the Closing Date
a Borrowing Base Certificate dated as of such Business Day, together with any
additional schedules and other information as Agent may reasonably request), and
(b) the most recent Borrowing Base Certificate described in this clause (xviii)
that is delivered to Agent shall be used in calculating the Borrowing Base as of
any date of determination); and, within five (5) Business Days of any Officer of
Borrower obtaining knowledge of the same, a written notice disclosing any
material change in the Static Reserve then in effect; and

     (xix)   Other Information: with reasonable promptness, such other
information and data with respect to Borrower or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender.

          6.2       Existence, etc.

     Except as permitted under subsection 7.7, Borrower will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises material to its business;
provided, however, that neither Borrower nor any of its Subsidiaries shall be
required to preserve any such right or franchise if the Governing Body of
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of Borrower or such Subsidiary,
as the case may be, and that the loss thereof is not disadvantageous in any
material respect to Borrower, such Subsidiary or Lenders.

          6.3       Payment of Taxes and Claims; Tax.

                      A.      Borrower will, and will cause each of its
Subsidiaries to, pay all material taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such charge or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (1) such reserve or
other appropriate provision, if any, as shall be required in conformity with
GAAP shall have been made therefor and (2) in the case of a charge or claim
which has or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim.

                      B.      Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Borrower or any of its Subsidiaries).

          6.4       Maintenance of Properties; Insurance; Application of Net
Insurance/ Condemnation Proceeds.

                      A.      Maintenance of Properties.    Borrower will, and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Borrower and its
Subsidiaries (including all Intellectual Property) and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.

                      B.      Insurance.   Borrower will maintain or cause to be
maintained, with financially sound and reputable insurers, such public liability
insurance, third party property damage and bodily injury, and first party
property damage including business interruption insurance and casualty insurance
with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of Borrower and its Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for corporations
similarly situated in the industry. Without limiting the generality of the
foregoing, Borrower will maintain or cause to be maintained (i) flood insurance
with respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, and (ii) replacement value casualty insurance on the Collateral under
such policies of insurance, with such insurance companies, in such amounts, with
such deductibles, and covering such risks as are at all times satisfactory to
Agent in its commercially reasonable judgment. Each such policy of insurance
shall (a) name Agent for the benefit of Lenders as an additional insured
thereunder as its interests may appear and (b) in the case of each business
interruption and casualty insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to Agent, that names Agent for
the benefit of Lenders as the loss payee thereunder for any covered loss in
excess of $50,000 and provides for at least 30 days prior written notice to
Agent of any modification or cancellation of such policy.

--------------------------------------------------------------------------------

                      C.      Application of Net Insurance/Condemnation
Proceeds.

      (i)   Business Interruption Insurance. Upon receipt by Borrower or any of
its Subsidiaries of any business interruption insurance proceeds constituting
Net Insurance/Condemnation Proceeds, (a) so long as no Event of Default or
Potential Event of Default shall have occurred and be continuing, Borrower or
such Subsidiary may retain and apply such Net Insurance/Condemnation Proceeds
for working capital purposes, and (b) if an Event of Default or Potential Event
of Default shall have occurred and be continuing, Borrower shall apply an amount
equal to such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or
the Revolving Loan Commitments shall be reduced) as provided in subsection 2.4B;

     (ii)   Casualty Insurance/Condemnation Proceeds. Upon receipt by Borrower
or any of its Subsidiaries of any Net Insurance/Condemnation Proceeds other than
from business interruption insurance, (a) so long as no Event of Default shall
have occurred and be continuing, Borrower shall, or shall cause one or more of
its Subsidiaries to, promptly and diligently apply such Net
Insurance/Condemnation Proceeds to pay or reimburse the costs of repairing,
restoring or replacing the assets in respect of which such Net
Insurance/Condemnation Proceeds were received or, to the extent not so applied,
to prepay the Loans (and/or the Revolving Loan Commitments shall be reduced) as
provided in subsection 2.4B, and (b) if an Event of Default shall have occurred
and be continuing, Borrower shall apply an amount equal to such Net
Insurance/Condemnation Proceeds to prepay the Loans (and/or the Revolving Loan
Commitments shall be reduced) as provided in subsection 2.4B.

     (iii)   Net Insurance/Condemnation Proceeds Received by Agent. Upon receipt
by Agent of any Net Insurance/Condemnation Proceeds as loss payee, (a) if and to
the extent Borrower would have been required to apply such Net
Insurance/Condemnation Proceeds (if it had received them directly) to prepay the
Loans and/or reduce the Revolving Loan Commitments, Agent shall, and Borrower
hereby authorizes Agent to, apply such Net Insurance/Condemnation Proceeds to
prepay the Loans (and/or the Revolving Loan Commitments shall be reduced) as
provided in subsection 2.4B, and (b) to the extent the foregoing clause (a) does
not apply and (1) the aggregate amount of such Net Insurance/Condemnation
Proceeds received (and reasonably expected to be received) by Agent in respect
of any covered loss does not exceed $250,000, Agent shall deliver such Net
Insurance/Condemnation Proceeds to Borrower, and Borrower shall, or shall cause
one or more of its Subsidiaries to, promptly apply such Net
Insurance/Condemnation Proceeds to the costs of repairing, restoring, or
replacing the assets in respect of which such Net Insurance/Condemnation
Proceeds were received, and (2) if the aggregate amount of Net
Insurance/Condemnation Proceeds received (and reasonably expected to be
received) by Agent in respect of any covered loss exceeds $250,000, Agent shall
hold such Net Insurance/Condemnation Proceeds pursuant to the terms of the
Security Agreement and, so long as Borrower or any of its Subsidiaries proceeds
diligently to repair, restore or replace the assets of Borrower or such
Subsidiary in respect of which such Net Insurance/Condemnation Proceeds were
received, Agent shall from time to time disburse to Borrower or such Subsidiary
from the Collateral Account, to the extent of any such Net
Insurance/Condemnation Proceeds remaining therein in respect of the applicable
covered loss, amounts necessary to pay the cost of such repair, restoration or
replacement after the receipt by Agent of invoices or other documentation
reasonably satisfactory to Agent relating to the amount of costs so incurred and
the work performed (including, if required by Agent, lien releases and
architects’ certificates); provided, however that if at any time Agent
reasonably determines (A) that Borrower or such Subsidiary is not proceeding
diligently with such repair, restoration or replacement or (B) that such repair,
restoration or replacement cannot be completed with the Net
Insurance/Condemnation Proceeds then held by Agent for such purpose, together
with funds otherwise available to Borrower for such purpose, Agent shall, and
Borrower hereby authorizes Agent to, apply such Net Insurance/ Condemnation
Proceeds to prepay the Loans (and/or the Revolving Loan Commitments shall be
reduced) as provided in subsection 2.4B.

          6.5       Inspection; Lender Meeting.

     Borrower shall, and shall cause each of its Subsidiaries to, permit (i)
from time to time, which may be quarterly (or more often if desired by Agent
during the continuance of an Event of Default or Potential Event of Default)
unless Agent decides to the contrary, any authorized representatives designated
by any Lender to visit, inspect and audit any of the properties of Borrower or
any of its Subsidiaries, including its and their financial and accounting books
and records, and to make copies and take extracts therefrom, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants (provided that representatives of Borrower may,
if they so choose, be present at or participate in any such discussion), and
(ii) any authorized representatives designated by Agent to conduct at least two
audits or appraisals of all Inventory, Accounts, machinery and equipment, Real
Property Asset or Intellectual Property of Loan Parties during each twelve-month
period after the Closing Date (exclusive of the audits and appraisals delivered
on the Closing Date (collectively, the “Base Audit”)), each such audit or
appraisal to be substantially similar in scope and substance to the Base Audit,
all upon reasonable notice and at such reasonable times during normal business
hours; provided, that, notwithstanding anything to the contrary in this
Agreement, the assets of any Domestic Subsidiary acquired by Borrower after the
Effective Date shall not be included in the calculation of the Domestic
Borrowing Base unless and until the first such audit or appraisal has occurred
with respect to such Domestic Subsidiary and is satisfactory to Agent. Without
in any way limiting the foregoing, Borrower will, upon the request of Agent or
Requisite Lenders, participate in a meeting of Agent and Lenders once during
each Fiscal Year to be held at Borrower’s corporate offices (or such other
location as may be agreed to by Borrower and Agent) at such time as may be
agreed to by Borrower and Agent.

--------------------------------------------------------------------------------

          6.6       Compliance with Laws, etc.

     Borrower shall, and shall cause each of its Subsidiaries and all other
Persons on or occupying any Facilities to, comply with the requirements of all
applicable laws, rules, regulations and orders of any Government Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

          6.7       Environmental Disclosure and Inspection.

                      A.      Borrower shall, and shall cause each of its
Subsidiaries to, exercise all due diligence in order to comply in all material
respects and cause (i) all tenants under any leases or occupancy agreements
affecting any portion of the Facilities and (ii) all other Persons on or
occupying such property, to comply in all material respects with all
Environmental Laws.

                      B.      Borrower agrees that Agent may, from time to time
and in its reasonable discretion, retain, at Borrower’s expense, an independent
professional consultant to review any report relating to Hazardous Materials
prepared by or for Borrower or any of its Subsidiaries and, upon a reasonable
belief that Borrower has breached any covenant or representation herein with
respect to environmental matters or that there has been a material violation of
Environmental Laws at any Facility or by Borrower or any of its Subsidiaries, to
conduct its own reasonable investigation of such matter at any Facility
currently owned, leased, operated or used by Borrower or any of its
Subsidiaries, and Borrower agrees to use commercially reasonable efforts to
obtain permission for Agent’s professional consultant to conduct its own
investigation of any such matter at any Facility previously owned, leased,
operated or used by Borrower or any of its Subsidiaries. Borrower hereby grants
to Agent and its agents, employees, consultants and contractors the right to
enter into or on to the Facilities currently owned, leased, operated or used by
Borrower or any of its Subsidiaries upon reasonable notice to Borrower to
perform such assessments on such property as are reasonably necessary to conduct
such a review and/or investigation. Any such investigation of any Facility shall
be conducted, unless otherwise agreed to by Borrower and Agent, during normal
business hours and, to the extent reasonably practicable, shall be conducted so
as not to interfere with the ongoing operations at any such Facility or to cause
any damage or loss to any property at such Facility. Borrower and Agent hereby
acknowledge and agree that any report of any investigation conducted at the
request of Agent pursuant to this subsection 6.7B will be obtained and shall be
used by Agent and Lenders for the purposes of Lenders’ internal credit
decisions, to monitor and police the Loans and to protect Lenders’ security
interests, if any, created by the Loan Documents.

--------------------------------------------------------------------------------

                      C.      Borrower shall promptly advise Lenders in writing
and in reasonable detail of (i) any material Release of any Hazardous Materials
required to be reported to any federal, state or local Government Authority or
regulatory agency under any applicable Environmental Laws, (ii) any and all
written communications with respect to any Environmental Claims that could
reasonably be expected to result in a Material Adverse Effect or with respect to
any material Release of Hazardous Materials required to be reported to any
federal, state or local governmental or regulatory agency, (iii) any remedial
action taken by Borrower, any Subsidiary of Borrower or any other Person in
response to (x) any Hazardous Materials on, under or about any Facility, the
existence of which could reasonably be expected to result in an Environmental
Claim having a Material Adverse Effect, or (y) any Environmental Claim that
could reasonably be expected to result in a Material Adverse Effect, and
(iv) Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any material Facility that could reasonably be
expected to result in such Facility or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws.

                      D.      Borrower shall promptly notify Lenders of (i) any
proposed acquisition of stock, assets, or property by Borrower or any of its
Subsidiaries that could reasonably be expected to expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have a Material Adverse Effect and (ii) any proposed action to be
taken by Borrower or any of its Subsidiaries to modify current operations that
could reasonably be expected to subject Borrower or any of its Subsidiaries to
material additional obligations or requirements under Environmental Laws.

                      E.      Borrower shall, at its own expense, provide copies
of such documents or information as Agent may reasonably request in relation to
any matters disclosed pursuant to this subsection 6.7.

          6.8       Borrower’s Remedial Action Regarding Hazardous Materials.

     Borrower shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all remedial action in connection with the presence,
storage, use, disposal, transportation or Release of any Hazardous Materials on,
under or about any Facility in order to comply in all material respects with all
applicable Environmental Laws and Governmental Authorizations. In the event
Borrower or any of its Subsidiaries undertakes any remedial action with respect
to any Hazardous Materials on, under or about any Facility, Borrower or such
Subsidiary shall conduct and complete such remedial action in compliance in all
material respects with all applicable Environmental Laws, and in accordance in
all material respects with the policies, orders and directives of all federal,
state and local governmental authorities except when, and only to the extent
that, Borrower’s or such Subsidiary’s liability for such presence, storage, use,
disposal, transportation or discharge of any Hazardous Materials is being
contested in good faith by Borrower or such Subsidiary.

--------------------------------------------------------------------------------

          6.9       Execution of Loan Documents and Personal Property Collateral
Documents and Registration of Certain Collateral After the Closing Date.

                      A.      Execution of Loan Documents and Personal Property
Collateral Documents.   In the event it is determined that any Domestic
Subsidiary of Borrower (other than Industries Insurance, Inc. or an Immaterial
Subsidiary) existing on the Closing Date has not previously executed the
Guaranty, or in the event that any Person becomes a Domestic Subsidiary of
Borrower (other than an Immaterial Subsidiary) after the Closing Date, Borrower
will promptly notify Agent of that fact and cause such Subsidiary to execute and
deliver to Agent a counterpart of the Guaranty and Security Agreement, and, in
either case, unless Borrower otherwise requests and Agent consents thereto, to
take all such further actions and execute all such further documents and
instruments (including actions, documents and instruments comparable to those
taken on the Closing Date) as may be necessary or, in the opinion of Agent,
desirable to create in favor of Agent, for the benefit of Lenders, a valid and
perfected First Priority Lien on substantially all of the personal and mixed
property assets of such Domestic Subsidiary described in the applicable forms of
Loan Documents and Collateral Documents.

                      B.      Foreign Subsidiaries.   Within ninety (90) days of
the Effective Date, or such longer period of time as may be approved by Agent,
with respect to Harnischfeger (South Africa) (Pty) Ltd., and within ninety (90)
days after Agent’s reasonable request (or such longer period of time as may be
approved by Agent) with respect to any other first tier Foreign Subsidiary
(other than an Immaterial Subsidiary), whether such Foreign Subsidiary existed
on the Effective Date or became such a Subsidiary thereafter, Borrower shall, or
shall cause any Domestic Subsidiary which is the direct parent of such Foreign
Subsidiary to, execute and deliver to Agent such documents and instruments and
take such further actions as may be necessary, or in the reasonable opinion of
Agent, desirable to create in favor of Agent, for the benefit of Lenders, a
valid and perfected First Priority Lien on 66% of the capital stock of such
Foreign Subsidiary. At any time that the pledge of the additional 34% (or such
other portion) of the capital stock of any such first tier Foreign Subsidiary of
Borrower or any Domestic Subsidiary of Borrower would not result in the
possibility of a deemed dividend under Section 956 of the Internal Revenue Code,
Borrower or such Domestic Subsidiary shall execute and deliver to Agent such
documents and instruments as Agent may reasonably request and take such further
action as Agent may reasonably request to cause such capital stock to be pledged
to, and subject to a First Priority Lien in favor of, Agent for the benefit of
Lenders as further security for the performance of the Obligations hereunder.

                      C.      Subsidiaries of Foreign Loan Parties.    In the
event that any Person becomes a Foreign Loan Party or a Subsidiary of a Foreign
Loan Party (other than an Immaterial Subsidiary) after the Closing Date,
Borrower will promptly notify Agent of that fact and, unless Borrower otherwise
requests and Agent consents thereto, cause such Foreign Loan Party or Subsidiary
to execute and deliver to Borrower counterparts of, or such additional,
Intercompany Notes, Intercompany Note Guaranties and Intercompany Collateral
Documents, and to take all such further actions and execute all such further
documents and instruments (including actions, documents and instruments
comparable to those taken on the Closing Date) as may be necessary or, in the
opinion of Agent, desirable to create in favor of Agent, for the benefit of
Lenders, a valid and perfected First Priority Lien on all of the personal and
mixed property assets of such Foreign Loan Party or such Subsidiary of such
Foreign Loan Party.

--------------------------------------------------------------------------------

                      D.      Subsidiary Organizational Documents, Legal
Opinions, Etc.   Borrower shall deliver to Agent, together with such Loan
Documents delivered by Borrower or a Subsidiary (other than an Immaterial
Subsidiary) pursuant to this subsection 6.9, (i) certified copies of such
Subsidiary’s Organizational Documents, together with, if such Subsidiary is a
Domestic Subsidiary, a good standing certificate from the Secretary of State of
the jurisdiction of its organization and each other state in which such Person
is qualified to do business and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of each of such
jurisdictions, each to be dated a recent date prior to their delivery to Agent,
(ii) a certificate executed by the secretary or similar officer of such
Subsidiary as to (a) the fact that the attached resolutions of the Governing
Body of such Subsidiary approving and authorizing the execution, delivery and
performance of such Loan Documents are in full force and effect and have not
been modified or amended and (b) the incumbency and signatures of the officers
of such Subsidiary executing such Loan Documents, and (iii) to the extent
required by Agent a favorable opinion of counsel to such Subsidiary, in form and
substance satisfactory to Agent and its counsel, as to (a) the due organization
and good standing of such Subsidiary, (b) the due authorization, execution and
delivery by such Subsidiary of such Loan Documents, (c) the enforceability of
such Loan Documents against such Subsidiary and (d) such other matters
(including matters relating to the creation and perfection of Liens in any
Collateral pursuant to such Loan Documents) as Agent may reasonably request, all
of the foregoing to be satisfactory in form and substance to Agent and its
counsel.

          6.10       Matters Relating to Real Property Collateral.

                      A.      Conforming Leasehold Interests.    To the extent
Borrower shall not have delivered to Agent a fully executed and notarized
Mortgage on the Closing Date with respect to any Leasehold Property for which
Agent has requested a Mortgage, Borrower shall continue to use its best efforts
to obtain a Mortgage on such Leasehold Property in accordance with Agent’s
request. If Borrower or any of its Subsidiaries acquires any Leasehold Property
(unless otherwise permitted by Agent in its reasonable discretion), Borrower
shall, or shall cause such Subsidiary to, cause such Leasehold Property to be a
Conforming Leasehold Interest.

                      B.      Mortgages, Etc.   From and after the Closing Date,
in the event that (i) any Loan Party acquires any fee or freehold interest in
real property or any Leasehold Property with a fair market value in excess of
$1,000,000 (unless otherwise permitted by Agent in its reasonable discretion) or
(ii) at the time any Person becomes a Loan Party, such Person owns or holds any
fee or freehold interest in real property or any Leasehold Property with a fair
market value in excess of $1,000,000, in the case of clause (ii) above,
excluding any such Real Property Asset the encumbrancing of which requires the
consent of any applicable lessor or then-existing senior lienholder, where
Borrower and its Subsidiaries are unable to obtain such lessor’s or senior
lienholder’s consent (any such non-excluded Real Property Asset described in the
foregoing clause (i) or (ii) being a “Mortgaged Property”), such Loan Party
shall deliver to Agent, as soon as practicable after such Person acquires such
Mortgaged Property or becomes a Loan Party, as the case may be, a fully executed
and notarized Mortgage, duly recorded in all appropriate places in all
applicable jurisdictions, encumbering the interest of such Loan Party in such
Mortgaged Property; and such opinions, appraisal, documents, title insurance,
environmental reports that may be reasonably required by Agent.

--------------------------------------------------------------------------------

                      C.      Real Estate Appraisals.    Borrower shall, and
shall cause each of its Subsidiaries to, permit an independent real estate
appraiser satisfactory to Agent, upon reasonable notice, to visit and inspect
any Mortgaged Property for the purpose of preparing an appraisal of such
Mortgaged Property satisfying the requirements of any applicable laws and
regulations (in each case to the extent required under such laws and regulations
as determined by Agent in its discretion).

Section 7.      BORROWER’S NEGATIVE COVENANTS

     Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than contingent indemnification obligations) and
the cancellation or expiration of all Letters of Credit, unless Requisite
Lenders shall otherwise give prior written consent, Borrower shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section
7.

          7.1       Indebtedness.

     Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:

      (i)   Borrower may become and remain liable with respect to the
Obligations;

     (ii)   Borrower and its Subsidiaries may become and remain liable with
respect to Contingent Obligations permitted by subsection 7.4 and, upon any
matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations so extinguished;

     (iii)   Borrower and its Subsidiaries may become and remain liable with
respect to Indebtedness in respect of Capital Leases; provided that such Capital
Leases are permitted under the terms of subsection 7.9;

     (iv)   (A) Borrower and any Guarantor may become and remain liable with
respect to Indebtedness to Borrower and any Guarantor; (B) any Foreign Loan
Party may become and remain liable with respect to any Indebtedness to any other
Foreign Loan Party; (C) Subsidiaries of Borrower which are not Guarantors or
Foreign Loan Parties may become and remain liable with respect to Indebtedness
to Borrower, a Guarantor or a Foreign Loan Party in an aggregate amount, which
together with the aggregate Investments made by Borrower, Guarantors and Foreign
Loan Parties pursuant to subsection 7.3(vii), does not exceed $20,000,000; (D)
Subsidiaries of Borrower which are not Guarantors or Foreign Loan Parties may
become and remain liable with respect to Indebtedness to other Subsidiaries of
Borrower which are not Guarantors or Foreign Loan Parties; provided that in the
case of the foregoing clauses (A)-(D) (1) all such intercompany Indebtedness
shall be evidenced by promissory notes (in form and substance reasonably
acceptable to Agent) that are pledged to Agent pursuant to the terms of the
applicable Collateral Document, (2) all such intercompany Indebtedness owed by
Borrower or any Guarantor shall be subordinated in right of payment to the
payment in full of the Obligations, or the Guaranteed Obligations, as the case
may be, pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement, and (3) any payment by any Subsidiary of
Borrower under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any intercompany Indebtedness owed by such Subsidiary
to Borrower or to any of its Subsidiaries for whose benefit such payment is
made; (E) each Foreign Loan Party may become and remain liable with respect to
Indebtedness owed to Borrower, which Indebtedness is evidenced by an
Intercompany Note, guaranteed by the Intercompany Note Guaranties and secured by
the Intercompany Collateral Documents pursuant to the provisions of this
Agreement, provided that the rate at which any such Indebtedness bears interest
shall not be less than, on a weighted average basis, the rate at which the Loans
bear interest; and (F) Borrower, any Guarantor and any Foreign Loan Party may
become liable with respect to Indebtedness to any Subsidiary which is not a
Guarantor or Foreign Loan Party; provided that all such intercompany
Indebtedness owed by Borrower, any Guarantor and any Foreign Loan Party shall be
subordinated in right of payment to the payment in full of the Obligations, any
payment under the Guaranty or any payment by a Foreign Loan Party under any
Intercompany Note or Intercompany Note Guaranty;

     (v)   Borrower and its Subsidiaries, as applicable, may remain liable with
respect to Indebtedness described in Schedule 7.1 annexed hereto;

     (vi)   Borrower may become and remain liable with respect to the Senior
Subordinated Notes in the original aggregate principal amount of $200,000,000,
as such amount may be increased from time to time by the issuance of additional
Senior Subordinated Notes, provided that (A) any such additional Senior
Subordinated Notes shall be issued on substantially the same terms and
conditions as the Senior Subordinated Notes issued on March 18, 2002 or shall be
issued on terms and conditions otherwise satisfactory to Agent and Requisite
Lenders and (B) no Potential Event of Default or Event of Default (including
without limitation pursuant to subsection 7.6B) shall have occurred and be
continuing or shall occur after giving effect to the issuance of any such
additional Senior Subordinated Notes;

     (vii)   Borrower and its Subsidiaries may become liable with respect to
Indebtedness described in subsection 7.2A(iv) in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding;

     (viii)   Borrower and its Subsidiaries may become and remain liable with
respect to other unsecured Indebtedness in an aggregate principal amount not to
exceed $10,000,000 at any time outstanding;

     (ix)   Borrower’s South African Subsidiaries may become and remain liable
with respect to Indebtedness in a principal amount not to exceed $15,000,000
outstanding at any time and Borrower’s Chilean Subsidiaries may become and
remain liable with respect to Indebtedness in a principal amount not to exceed
$25,000,000 outstanding at any time; and

     (x)   (A) To the extent approved by Agent in its discretion, the Australian
Joy Loan Parties may become and remain liable with respect to an unsecured
overdraft credit facility and the Australian P&H Loan Parties may become and
remain liable with respect to an unsecured overdraft credit facility in an
aggregate principal amount for both such Foreign Loan Parties not to exceed
$3,000,000; and (B) the UK Loan Parties may become and remain liable with
respect to certain credit facilities provided by National Westminster Bank plc
and Barclays Bank plc in the ordinary course of such UK Loan Parties’ business
consistent with past practices, including without limitation a BACS facility, a
DTEL facility and LNC car contracts, but excluding any foreign currency exchange
or similar facilities and with such reserves as may be required by Agent, in an
aggregate amount for all such facilities not to exceed $5,000,000.

          7.2       Liens and Related Matters.

                      A.      Prohibition on Liens.   Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of Borrower or any of its Subsidiaries, whether now owned
or hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

      (i)   Permitted Encumbrances;

     (ii)   Liens granted pursuant to the Collateral Documents and the
Intercompany Collateral Documents;

     (iii)   Liens described in Schedule 7.2 annexed hereto;

     (iv)   Liens on any asset existing at the time of acquisition of such asset
by Borrower or any Subsidiary thereof, or Liens to secure the payment of all or
any part of the purchase price of an asset upon the acquisition of such asset by
Borrower or a Subsidiary thereof or to secure any Indebtedness permitted hereby
incurred by Borrower or a Subsidiary thereof at the time of or with ninety days
after the acquisition of such asset, which Indebtedness is incurred for the
purpose of financing all or any part of the purchase price thereof, in each case
to the extent permitted by Agent; provided, however, that the Lien shall apply
only to the asset so acquired; and provided further that the aggregate of all
amounts secured by such Liens shall not exceed $10,000,000 at any time;

     (v)   Liens evidencing Capital Leases permitted by subsection 7.1;

     (vi)   Other Liens securing Indebtedness in an aggregate amount not to
exceed $1,000,000 at any time outstanding; and

     (vii)   Liens on the assets of Borrower’s South African Subsidiaries
securing Indebtedness permitted by subsection 7.1(ix) with respect to such South
African Subsidiaries.

                      B.      Equitable Lien in Favor of Lenders.    If Borrower
or any of its Subsidiaries shall create or assume any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, other than Liens
excepted by the provisions of subsection 7.2A, it shall make or cause to be made
effective provision whereby the Obligations will be secured by such Lien equally
and ratably with any and all other Indebtedness secured thereby as long as any
such Indebtedness shall be so secured; provided that, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not permitted by the
provisions of subsection 7.2A.

                      C.      No Further Negative Pledges.    Except (i) with
respect to specific property encumbered to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to an
Asset Sale, (ii) as contained in licenses or leases with respect to the property
licensed or leased thereby entered into in the ordinary course of business, and
(iii) to the extent provided in the Senior Subordinated Note Indenture, neither
Borrower nor any of its Subsidiaries shall enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired.

                      D.      No Restrictions on Subsidiary Distributions to
Borrower or Other Subsidiaries.   Except as provided herein, Borrower will not,
nor will it permit any of its Subsidiaries (except Borrower’s South African
Subsidiaries with respect to the Indebtedness permitted pursuant to subsection
7.1(ix)) to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to (i) pay dividends or make any other distributions on any of such
Subsidiary’s capital stock or other ownership interests owned by Borrower or any
other Subsidiary of Borrower, (ii) repay or prepay any Indebtedness owed by such
Subsidiary to Borrower or any other Subsidiary of Borrower, (iii) make loans or
advances to Borrower or any other Subsidiary of Borrower, or (iv) transfer any
of its property or assets to Borrower or any other Subsidiary of Borrower.

          7.3       Investments; Acquisitions.

     Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make or own any Investment in any Person, including any
Joint Venture, or acquire, by purchase or otherwise, all or substantially all
the business, property or fixed assets of, or capital stock or other ownership
interests of any Person, or any division or line of business of any Person
except:

      (i)   Borrower and its Subsidiaries may make and own Investments in Cash
Equivalents;

     (ii)   Borrower and Guarantors may make and own additional Investments in
Subsidiaries that are Guarantors or in Borrower; any Foreign Loan Party may make
and own Investments in any other Foreign Loan Party in the same Approved
Jurisdiction (except for Investments by any Australian Joy Loan Party in any
Australian P&H Loan Party and any Investment by any Australian P&H Loan Party in
any Australian Joy Loan Party, but only until such time as Harnischfeger of
Australia Pty. Ltd. has complied with subsection 7.3(vi)(c)), in any other
Foreign Subsidiary to the extent a part of the UK Restructuring or as otherwise
permitted pursuant to subsection 7.1(iv); any Subsidiary which is not a
Guarantor or Foreign Loan Party may make and own Investments in Borrower, any
Guarantor and any Foreign Loan Party or any other Subsidiary which is not a
Guarantor or a Foreign Loan Party;

     (iii)   Borrower may make and own Intercompany Loans to Foreign Loan
Parties to the extent permitted under subsection 7.1(iv);

     (iv)   Borrower and its Subsidiaries may make Consolidated Capital
Expenditures permitted by subsection 7.8;

     (v)   Borrower and its Subsidiaries may continue to own the Investments
owned by them and described in Schedule 7.3 annexed hereto;

     (vi)   Borrower and its Subsidiaries may acquire the shares of
Harnischfeger of Australia Pty. Ltd. not currently owned by Loan Parties for
such consideration as may be approved by Agent, which approval shall not be
unreasonably delayed (the “Australian Acquisition”); and Borrower and its
Subsidiaries may make Permitted Acquisitions for which the aggregate
consideration paid by Borrower and its Subsidiaries since the Closing Date (the
“Acquisition Consideration”) including without limitation, the fair market value
of all Cash, common stock of Borrower or other property paid or transferred, and
the aggregate amount of all Indebtedness incurred or assumed in connection with
such Permitted Acquisition or other liabilities assumed or incurred by Borrower
or any of its Subsidiaries, in each case to the extent permitted pursuant to
subsection 7.1, shall not exceed $25,000,000 in any one Fiscal Year or
$75,000,000 in the aggregate (the “Maximum Acquisition Amount”); provided,
however, that the Maximum Acquisition Amount for any Fiscal Year shall be
increased by an amount equal to 50% of the excess, if any, of the Maximum
Acquisition Amount for the previous Fiscal Year (without giving effect to any
adjustment made pursuant to this proviso) over the actual amount of Acquisition
Consideration for such previous Fiscal Year; and provided further that:

          (a)   prior to the consummation of the Australian Acquisition or any
Permitted Acquisition, Borrower shall deliver to Agent (1) an Officer’s
Certificate (x) certifying that no Potential Event of Default or Event of
Default under the Loan Documents shall then exist or shall occur as a result of
the Australian Acquisition or such Permitted Acquisition, and (y) demonstrating
that after giving effect to such Permitted Acquisition and all Indebtedness to
be incurred, assumed or repaid in connection with or as consideration for the
Australian Acquisition or such Permitted Acquisition, Borrower and its
Subsidiaries shall be in compliance on a Pro Forma Basis with the financial
covenants set forth in subsection 7.6 for the four consecutive Fiscal Quarter
period ending immediately prior to the date of the Australian Acquisition or the
proposed Permitted Acquisition, and (2) such other materials and information as
Agent may reasonably request;

          (b)   Borrower shall, and shall cause its Subsidiaries to, (x) in the
event of any Permitted Acquisition of another Person (other than Borrower or any
of its Subsidiaries), make such acquired Person a Subsidiary of Borrower or any
of its Subsidiaries or merge such Person with and into Borrower or any of its
Subsidiaries, and (y) comply with the requirements of subsections 6.9 and 6.10,
including without limitation granting to Agent, on behalf of Lenders, a valid
and perfected First Priority Lien on all such acquired assets or other property;
provided, however, that such valid and perfected First Priority Lien need not be
granted with respect to any assets or other property acquired in connection with
any Permitted Acquisition to the extent such assets or other property are
subject to any Liens otherwise permitted under subsection 7.2A(iv); and

          (c)   notwithstanding anything to the contrary in this Agreement, if,
at any time after or in connection with the Australian Acquisition,
Harnischfeger of Australia Pty. Ltd. becomes jointly and severally liable with
the Australian Joy Loan Parties with respect to their obligations, with the
effect of Harnischfeger of Australia Pty. Ltd. being treated for all purposes as
if it were an Australian Joy Loan Party under this Agreement, then (1) the
Australian Joy Subsidiary Borrowing Limit shall be deemed to be increased by the
then-current amount of the Australian P&H Subsidiary Borrowing Limit, (2) all
defined terms in this Agreement containing the phrase “Australian P&H” (such as
Australian P&H Loan Parties, Australian P&H Subsidiary Borrowing Base, and the
like) and all references thereto shall be deemed to be deleted, (3) the
definition of “Australian Loan Parties” shall be deemed to be deleted, and (4)
all defined terms in this Agreement containing the phrase “Australian Joy” (such
as Australian Joy Loan Parties, Australian Joy Subsidiary Borrowing Base, and
the like) and all references thereto shall be deemed to delete the word “Joy”
therefrom.

     (vii)   Borrower, any Guarantor and any Foreign Loan Party may make and own
additional Investments in Subsidiaries which are not Guarantors or Foreign Loan
Parties; provided that (a) the aggregate amount of all such Investments made
after the Closing Date, together with the aggregate amount of Indebtedness of
such Subsidiaries under subsection 7.1(iv)(C), does not exceed $20,000,000 in
the aggregate outstanding at any time;

     (viii)   Borrower and its Subsidiaries may make and maintain Investments
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers, in each case arising in the ordinary course of
business;

     (ix)   Borrower and its Subsidiaries may make and own Investments permitted
under subsection 7.7(iv); and

     (x)   Borrower may make Investments in Lender Interest Rate Agreements
pursuant to the terms of this Agreement.

          7.4       Contingent Obligations.

     Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or become or remain liable with respect to any
Contingent Obligation, except:

      (i)   Subsidiaries of Borrower may become and remain liable with respect
to Contingent Obligations in respect of the Guaranty and the Intercompany Note
Guaranties;

     (ii)   Borrower may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit;

     (iii)   Borrower may become and remain liable with respect to Contingent
Obligations under Hedge Agreements in an aggregate notional principal amount not
to exceed the amount of the liabilities so hedged, provided that Borrower shall
not become or remain liable with respect to Lender Interest Rate Agreements that
are Hedge Agreements of the type described in clause (ii) of the definition of
“Interest Rate Agreements” in subsection 1.1 (A) to the extent that the
aggregate Mark-to-Market Adjustment Amount of all such Hedge Agreements would
exceed $10,000,000 and (B) unless the Mark-to-Market Adjustment Amount is
supported by a Standby Letter of Credit satisfactory to the applicable Interest
Rate Exchanger;

     (iv)   Borrower and its Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of customary indemnification,
purchase price adjustment and other customary contract obligations incurred in
connection with Asset Sales or other sales of assets (including sales of
inventory and provision of services in the ordinary course of business of
Borrower and its Subsidiaries);

     (v)   Borrower and its Subsidiaries may become and remain liable with
respect to Contingent Obligations under guarantees in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of Borrower and its Subsidiaries in an aggregate amount not to exceed at any
time $10,000,000;

     (vi)   Borrower and its Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of any Indebtedness of Borrower or
any of its Subsidiaries permitted by subsection 7.1; provided however that no
Subsidiary of Borrower may become and remain liable with respect to Contingent
Obligations in respect of Indebtedness of Borrower permitted under subsection
7.1(vi) unless such Subsidiary is also a Guarantor of the Obligations and such
Contingent Obligations are subordinated to the Obligations on the same terms and
conditions as any Contingent Obligations of Borrower’s Subsidiaries with respect
to any Senior Subordinated Notes issued on or about the Effective Date;

     (vii)   Borrower may become and remain liable with respect to Contingent
Obligations related to its South African Subsidiaries in an aggregate amount not
to exceed $15,000,000 at any time; and

     (viii)   Borrower and its Subsidiaries, as applicable, may remain liable
with respect to Contingent Obligations described in Schedule 7.4 annexed hereto.

          7.5       Restricted Junior Payments.

     Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment; provided that so long as no Event of Default or
Potential Event of Default shall have occurred and be continuing or shall be
caused thereby, Borrower may (i) make regularly scheduled payments of interest
in respect of any Subordinated Indebtedness in accordance with the terms of, and
only to the extent required by, and subject to the subordination provisions
contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, as such indenture or other agreement may
be amended from time to time to the extent permitted under subsection 7.15, (ii)
declare and make dividend payments in respect of the stock of Borrower and
repurchase stock of Borrower; provided that the aggregate amount of all such
dividends and repurchases shall not exceed (A) in Fiscal Year 2002, $5,000,000,
and (B) in each subsequent Fiscal Year, the lesser of (1) $10,000,000 or (2) 50%
of Consolidated Net Income of Borrower (if a positive number) for the
immediately preceding Fiscal Year; provided further that after giving effect to
any such dividend or repurchase Borrower shall be in pro forma covenant
compliance, and (iii) purchase stock of Borrower by way of a cashless exercise
of options thereunder.

          7.6       Financial Covenants.

                      A.      Minimum Interest Coverage Ratio.    Borrower shall
not permit the ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense, calculated on a Pro Forma Basis, for any four-Fiscal Quarter period (or
such shorter period as may be indicated below) ending during any of the periods
set forth below to be less than the correlative ratio indicated:

--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

  Minimum Interest
Coverage Ratio

--------------------------------------------------------------------------------

One Fiscal Quarter period ending on the last day
of the 4th Fiscal Quarter, Fiscal Year 2001 4.75:1.00     Two Fiscal Quarter
period ending on the last day
of the 1st Fiscal Quarter, Fiscal Year 2002 3.25:1.00     Three Fiscal Quarter
period ending on the last
day of the 2nd Fiscal Quarter, Fiscal Year 2002 3.25:1.00     Four Fiscal
Quarter period ending on the last day
of the 3rd Fiscal Quarter, Fiscal Year 2002 3.50:1.00     Four Fiscal Quarter
period ending on the last day
of the 4th Fiscal Quarter, Fiscal Year 2002 3.75:1.00     Each four Fiscal
Quarter period ending on the
last day of each Fiscal Quarter thereafter 4.00:1.00

                      B.      Maximum Leverage Ratio.    Borrower shall not
permit the Consolidated Leverage Ratio, calculated on a Pro Forma Basis, as at
any date during any of the periods set forth below to exceed the correlative
ratio indicated:

Period

--------------------------------------------------------------------------------

  Maximum Consolidated
Leverage Ratio

--------------------------------------------------------------------------------

From the Closing Date to the last day of the
first Fiscal Quarter of Fiscal Year 2002 3.50:1.00     From the first day of the
second Fiscal Quarter
to the last day of the second Fiscal Quarter of
Fiscal Year 2002 3.00:1.00     From the first day of the third Fiscal Quarter to
the last day of the third Fiscal Quarter of
Fiscal Year 2002 2.75:1.00     From the first day of the fourth Fiscal Quarter
of Fiscal Year 2002 to the Revolving Loan
Commitment Termination Date 2.50:1.00

                      C.      Minimum Consolidated EBITDA.    Borrower shall not
permit Consolidated EBITDA for any four-Fiscal Quarter period (or such shorter
period as may be indicated below) ending as of the last day of any Fiscal
Quarter occurring during any of the periods set forth below to be less than the
correlative amount indicated:

--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

  Minimum Consolidated
EBITDA

--------------------------------------------------------------------------------

One Fiscal Quarter period ending on the last day
of the 3rd Fiscal Quarter, Fiscal Year 2001 $25,000,000     Two Fiscal Quarter
period ending on the last day
of the 4th Fiscal Quarter, Fiscal Year 2001 $65,000,000     Three Fiscal Quarter
period ending on the last
day of the 1st Fiscal Quarter, Fiscal Year 2002 $80,000,000     Each four Fiscal
Quarter period ending on the
last day of each Fiscal Quarter thereafter $105,000,000


          7.7       Restriction on Fundamental Changes; Asset Sales.

     Borrower shall not, nor shall it permit any of its Subsidiaries to, alter
the corporate, capital or legal structure of Borrower or any of its
Subsidiaries, or enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets (including its
notes or receivables and stock or other ownership interests of a Subsidiary,
whether newly issued or outstanding), whether now owned or hereafter acquired,
except:

      (i)   any Subsidiary of Borrower may be merged with or into Borrower or
any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor; provided that, in the case of such a merger, Borrower
or such Guarantor shall be the continuing or surviving Person; any Foreign Loan
Party may be merged with or into any other Foreign Loan Party in the same
Approved Jurisdiction (except for any merger by any Australian Joy Loan Party
with or into any Australian P&H Loan Party and any merger by any Australian P&H
Loan Party with or into any Australian Joy Loan Party, but only until such time
as Harnischfeger of Australia Pty. Ltd. has complied with subsection 7.3(vi)(c))
or into any other Foreign Loan Party to the extent a part of the UK
Restructuring, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
other Foreign Loan Party in the same Approved Jurisdiction (except for any such
transaction between any Australian Joy Loan Party and any Australian P&H Loan
Party, but only until such time as Harnischfeger of Australia Pty. Ltd. has
complied with subsection 7.3(vi)(c)) or to Harnischfeger Holdings Ltd. (“HHL”)
to the extent part of the UK Restructuring, provided that at all times HHL
constitutes an Immaterial Subsidiary; any Immaterial Subsidiary may be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or series of transactions, to Borrower, any Guarantor, any
other Immaterial Subsidiary or any Foreign Loan Party;

     (ii)   Borrower and its Subsidiaries may sell or otherwise dispose of
assets in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;

     (iii)   Borrower and its Subsidiaries may dispose of obsolete, worn out or
surplus property in the ordinary course of business, and may make the
Headquarters Sale and may engage in Third Party Financings;

     (iv)   Borrower and its Subsidiaries may make Asset Sales resulting in Net
Asset Sale Proceeds not in excess of $8,000,000 in any Fiscal Year or
$25,000,000 in the aggregate from the Closing Date through the date of
determination; provided that (x) the consideration received for such assets
shall be in an amount at least equal to the greater of (i) the fair market value
thereof, and (ii) the appraised value thereof (as determined by Agent); (y) at
least seventy-five percent (75%) of the consideration received shall be cash,
provided that all non-cash consideration and promissory notes and other evidence
of any obligation of the purchaser to make future payments in connection with
such sale shall be pledged to, and subject to a First Priority Lien in favor of,
Agent for the benefit of Lenders pursuant to the Collateral Documents, and
further provided that such non-cash consideration shall not exceed $1,000,000 in
the aggregate outstanding at any time; and (z) the proceeds of such Asset Sales
shall be applied as required by subsection 2.4B(iii)(a) or subsection 2.4D;

     (v)   Borrower and its Subsidiaries may make exchanges or trade-ins of
machinery and equipment, provided that the cash proceeds from any such
transaction shall be applied as required by subsection 2.4B(iii)(a) or
subsection 2.4D;

     (vi)   Borrower or a Subsidiary may sell or dispose of shares of capital
stock or other equity Securities of any of its Subsidiaries, in order to qualify
members of the Governing Body of the Subsidiary if required by applicable law;
and

     (vii)   Borrower and its Subsidiaries may make and maintain Investments
permitted pursuant to subsection 7.3.

--------------------------------------------------------------------------------

          7.8       Consolidated Capital Expenditures.

     Borrower shall not, and shall not permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures (excluding Net Insurance/Condemnation Proceeds
to the extent used by Borrower or any of its Subsidiaries pursuant to the terms
of subsection 6.4C to restore or replace the assets in respect of which such Net
Insurance/Condemnation Proceeds have been paid), in any Fiscal Year, in an
aggregate amount in excess of $35,000,000 for Fiscal Years 2001 and 2002 and
$30,000,000 in any other Fiscal Year (the “Maximum Consolidated Capital
Expenditures Amount”); provided that the Agent may approve increases in such
amount of up to $15,000,000 in the aggregate in connection with Permitted
Acquisitions; and provided further that the Maximum Consolidated Capital
Expenditures Amount for any Fiscal Year shall be increased by an amount equal to
the excess, if any, but in no event more than $15,000,000 of the Maximum
Consolidated Capital Expenditures Amount for the previous Fiscal Year over the
actual amount of Consolidated Capital Expenditures for such previous Fiscal
Year.

          7.9       Restriction on Leases.

     Borrower shall not, nor shall it permit any of its Subsidiaries to, (i)
become liable in any way, whether directly or by assignment or as a guarantor or
other surety, for the obligations of the lessee under any lease, whether an
Operating Lease or a Capital Lease (other than intercompany leases between or
among Borrower and its wholly-owned Guarantors), or (ii) cause or permit the
liability of Borrower or Subsidiary under or in respect of such lease to
increase by any material amount, in each case unless, immediately after giving
effect to such incurrence of or increase in liability with respect to such
lease, the Consolidated Rental Payments at the time in effect during the then
current or any future period of 12 consecutive calendar months shall not exceed
$25,000,000; provided that the Agent may approve increases in such amount of up
to $12,500,000 in the aggregate in connection with Permitted Acquisitions.

          7.10       Sales and Lease-Backs.

     Borrower shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which Borrower or any of its Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than Borrower
or any Guarantor) or (ii) which Borrower or any of its Subsidiaries intends to
use for substantially the same purpose as any other property which has been or
is to be sold or transferred by Borrower or any of its Subsidiaries to any
Person (other than Borrower or any Guarantor) in connection with such lease;
provided that Borrower and its Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such lease if and to the
extent that Borrower or any of its Subsidiaries would be permitted to enter
into, and remain liable under, such lease under subsection 7.9, and Borrower and
its Subsidiaries may become and remain liable as lessee in connection with a
Third Party Financing.

--------------------------------------------------------------------------------

          7.11       Sale or Discount of Receivables.

     Except for Permitted Discount Receivable Sales, Borrower shall not, nor
shall it permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable.

          7.12       Transactions With Shareholders and Affiliates.

     Borrower shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any holder of 5% or more of any
class of equity Securities of Borrower or with any Affiliate of Borrower or of
any such holder, on terms that are less favorable to Borrower or such
Subsidiary, as the case may be, than those that might be obtained at the time
from Persons who are not such a holder or Affiliate; provided that the foregoing
restriction shall not apply to (i) any transaction between Borrower and any of
its wholly-owned Subsidiaries or between any of its wholly-owned Subsidiaries
and (ii) reasonable and customary fees paid to members of the Governing Bodies
of Borrower and its Subsidiaries.

          7.13       Disposal of Subsidiary Stock.

     Except pursuant to the Collateral Documents and except for any sale of 100%
of the capital stock or other equity Securities of any of its Subsidiaries in
compliance with the provisions of subsections 7.3 or 7.7 Borrower shall not:

      (i)   directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any shares of capital stock or other equity Securities of any of its
Subsidiaries (other than Immaterial Subsidiaries), except to qualify directors
if required by applicable law; or

     (ii)     permit any of its Subsidiaries (other than Immaterial
Subsidiaries) directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any shares of capital stock or other equity Securities of
any of its Subsidiaries (including such Subsidiary), except to Borrower, another
wholly-owned Guarantor, or to qualify directors if required by applicable law.

          7.14       Conduct of Business.

     From and after the Closing Date, Borrower shall not, nor shall it permit
any of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Borrower and its Subsidiaries on the Closing Date and similar or
related businesses and (ii) such other lines of business as may be consented to
by Requisite Lenders.

          7.15       Amendments or Waivers of Certain Agreements; Amendments of
Documents Relating to Subordinated Indebtedness; Classification of Indebtedness.

                      A.      Amendments or Waivers of Certain Agreements.
   Neither Borrower nor any of its Subsidiaries will agree to any material
amendment to, or waive any of its material rights under, any Related Agreements
(other than any agreement evidencing or governing any Subordinated Indebtedness)
after the Closing Date without in each case obtaining the prior written consent
of Requisite Lenders to such amendment or waiver.

--------------------------------------------------------------------------------

                      B.      Amendments of Documents Relating to Subordinated
Indebtedness.   Borrower shall not, nor shall it permit any of its Subsidiaries
to, amend or otherwise change the terms of any Subordinated Indebtedness, or
make any payment consistent with an amendment thereof or change thereto, if the
effect of such amendment or change is to increase the interest rate on such
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions thereof (or of any guaranty thereof), or
change any collateral therefor (other than to release such collateral), or if
the effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to Borrower or Lenders.

                      C.      Classification of Indebtedness.    As of the
Effective Date, Company has classified all of the Indebtedness under the
Revolving Loan Commitments (as in effect on the Effective Date) as being
incurred pursuant to subclause (i) of clause (1) of paragraph (b) of Section
4.03 of the Senior Subordinated Note Indenture. Without the consent of Agent,
Company will not change, modify or amend the classification of such Indebtedness
in any manner whatsoever.

          7.16       Fiscal Year.

     Borrower shall not change its Fiscal Year-end from the Saturday closest to
October 31.

          7.17       Deposit Accounts.

     Borrower shall not, nor shall it permit any Guarantor to, maintain any
Deposit Account which is not a Lock Box Account or a Concentration Account or a
disbursement account under the exclusive dominion and control of Agent.
Notwithstanding the foregoing, with the prior approval of Agent, which approval
shall not be unreasonably withheld, Borrower and any Guarantor shall be
permitted to establish and maintain demand deposit accounts for purposes of
effecting its various daily operating disbursements, provided that Agent is
granted a perfected security interest in any such account on terms reasonably
satisfactory to Agent within 30 days of the later of the Effective Date or the
establishment of such account, unless otherwise approved by Agent. With respect
to Foreign Loan Parties, (a) Borrower has delivered to Agent as of the Closing
Date a correct and complete listing of all Deposit Accounts maintained by each
Foreign Loan Party, (b) after the Closing Date, no Foreign Loan Party shall open
any new Deposit Account or close any existing Deposit Account without the prior
written approval of Agent, (c) the Foreign Loan Parties in any Approved
Jurisdiction shall not maintain more than $10,000,000 in the aggregate in such
Foreign Loan Parties’ Deposit Accounts for a period in excess of fourteen (14)
days without the prior written approval of Agent, which approval shall not be
unreasonably withheld, and (d) Borrower shall not permit any Foreign Loan Party
to maintain any Deposit Account which is not subject to the provisions of
subsection 2.11.

--------------------------------------------------------------------------------

          7.18       Restrictions on HULC.

     Notwithstanding anything to the contrary contained in this Agreement,
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, except to the extent a part of the UK Restructuring: make or permit
to exist any loan (other than any intercompany loans to the extent outstanding
on the Closing Date) from Borrower or such Subsidiary to, or otherwise accept,
any Indebtedness of HULC; make or own any Investment in HULC; become or remain
liable with respect to any Contingent Obligation or other contingent liability
in respect of HULC; or sell or otherwise transfer any of its property or assets
to HULC. HULC shall not create or permit to exist any Lien or other claim in
favor of any third party on any of its assets or revenues and shall not create
or permit to exist any Indebtedness or other liabilities, contingent or
otherwise, except to the extent a part of the UK Restructuring and other than
any liabilities under any intercompany notes to Borrower and its Subsidiaries
and tax liabilities to the extent permitted pursuant to subsections 5.7 and 6.3.

Section 8.      EVENTS OF DEFAULT

     If any of the following conditions or events (“Events of Default”) shall
occur:

          8.1       Failure to Make Payments When Due.

     Failure by Borrower to pay any installment of principal of any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; failure by Borrower to pay
when due any amount payable to an Issuing Lender in reimbursement of any drawing
under a Letter of Credit; or failure by Borrower to pay any interest on any Loan
or any fee or any other amount due under this Agreement within five days after
the date due; or

          8.2       Default in Other Agreements.

      (i)   Except to the extent a part of the UK Restructuring with respect to
certain intercompany Indebtedness, failure of Borrower or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in subsection 8.1) or Contingent Obligations in an individual
principal amount of $1,000,000 or more or with an aggregate principal amount of
$5,000,000 or more, in each case beyond the end of any grace period provided
therefor (or, in the case of any such Indebtedness that is intercompany
Indebtedness, beyond thirty (30) days after such failure); or

     (ii)   breach or default by Borrower or any of its Subsidiaries with
respect to any other material term of (a) one or more items of Indebtedness or
Contingent Obligations in the individual or aggregate principal amounts referred
to in clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or

--------------------------------------------------------------------------------

          8.3       Breach of Certain Covenants.

     Failure of Borrower to perform or comply with any term or condition
contained in subsection 2.5 or 6.2 or Section 7 of this Agreement; or

          8.4       Breach of Warranty.

     Any representation, warranty, certification or other statement made by
Borrower or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Borrower or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

          8.5       Other Defaults Under Loan Documents.

     Borrower or any of its Subsidiaries shall default in the performance of or
compliance with any term contained in this Agreement or any of the other Loan
Documents, other than any such term referred to in any other subsection of this
Section 8, and such default shall not have been remedied or waived within 30
days after the earlier of (i) an Officer of Borrower or such Subsidiary becoming
aware of such default or (ii) receipt by Borrower of notice from Agent or any
Lender of such default; or

          8.6       Involuntary Bankruptcy; Appointment of Receiver, etc.

      (i)   A court having jurisdiction in the premises shall enter a decree or
order for relief in respect of Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) in an involuntary case under the Bankruptcy Code or
under any other Insolvency Laws which decree or order is not stayed; or any
other similar relief shall be granted under any applicable Insolvency Laws; or

     (ii)   an involuntary case shall be commenced against Borrower or any of
its Subsidiaries (other than Immaterial Subsidiaries) under the Bankruptcy Code
or under any other Insolvency Laws; or a decree or order of a court having
jurisdiction in the premises for the appointment of an administrator, a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries), or over all or a substantial part of its property, shall have
been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries), and any such event
described in this clause (ii) shall continue for 60 days unless dismissed,
bonded or discharged; or

--------------------------------------------------------------------------------

          8.7       Voluntary Bankruptcy; Appointment of Receiver, etc.

      (i)   Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall have an order for relief entered with respect to it or
commence a voluntary case under the Bankruptcy Code or under any other
Insolvency Laws, or shall consent to or petition for the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Borrower or any of its Subsidiaries (other
than Immaterial Subsidiaries) shall make any assignment for the benefit of
creditors; or

     (ii)   Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall be unable, or shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due; or the
Governing Body of Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause (i)
above or this clause (ii); or

          8.8       Judgments and Attachments.

     Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $2,000,000 or (ii)
in the aggregate at any time an amount in excess of $4,000,000 (in either case
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) shall be entered or filed against
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 60 days (or in any event later than five days prior to
the date of any proposed sale thereunder); or

          8.9       Dissolution.

     Any order, judgment or decree shall be entered against Borrower or any of
its Subsidiaries (other than Immaterial Subsidiaries) decreeing the dissolution
or split up of Borrower or that Subsidiary and such order shall remain
undischarged or unstayed for a period in excess of 30 days; or

          8.10       Employee Benefit Plans.

     There shall occur one or more ERISA Events which individually or in the
aggregate results in or could reasonably be expected to result in a Material
Adverse Effect during the term of this Agreement; or there shall exist an amount
of unfunded benefit liabilities (as set forth in the most recent valuation
report), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which individually or in the aggregate results in
or could reasonably be expected to result in a Material Adverse Effect;

--------------------------------------------------------------------------------

          8.11       Change in Control.

     A Change in Control shall have occurred; or

          8.12       Invalidity of Any Guaranty.

     Any Guaranty or any Intercompany Note Guaranty for any reason, other than
the satisfaction in full of all Obligations, ceases to be in full force and
effect (other than in accordance with its terms) or is declared to be null and
void, or any Loan Party contests the validity or enforceability of any Loan
Document in writing or denies in writing that it has any further liability,
including without limitation with respect to future advances by Lenders, under
any Loan Document to which it is a party, or gives notice to such effect; or

          8.13       Failure of Security.

     Any Collateral Document shall, at any time, cease to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms thereof) or shall be declared null and void, or the validity or
enforceability thereof shall be contested by any Loan Party, or Agent shall not
have or cease to have a valid and perfected First Priority Lien in the
Collateral:

     THEN (i) upon the occurrence of any Event of Default described in
subsection 8.6 or 8.7, each of (a) the unpaid principal amount of and accrued
interest on the Loans, (b) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (c) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and the obligation of each Lender to make any
Loan, the obligation of Agent to issue any Letter of Credit and the right of any
Lender to issue any Letter of Credit hereunder shall thereupon terminate, and
(ii) upon the occurrence and during the continuation of any other Event of
Default, Agent shall, upon the written request or with the written consent of
Requisite Lenders, by written notice to Borrower, declare all or any portion of
the amounts described in clauses (a) through (c) above to be, and the same shall
forthwith become, immediately due and payable, and the obligation of each Lender
to make any Loan, the obligation of Agent to issue any Letter of Credit and the
right of any Lender to issue any Letter of Credit hereunder shall thereupon
terminate; provided that the foregoing shall not affect in any way the
obligations of Lenders under subsection 3.3C(i).

     Any amounts described in clause (b) above, when received by Agent, shall be
held by Agent pursuant to the terms of the Security Agreement and shall be
applied as therein provided.

--------------------------------------------------------------------------------

     Notwithstanding anything contained in the second preceding paragraph, if at
any time within 60 days after an acceleration of the Loans pursuant to such
paragraph Borrower shall pay all arrears of interest and all payments on account
of principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to Borrower, may at
their option rescind and annul such acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Potential Event of
Default or impair any right consequent thereon. The provisions of this paragraph
are intended merely to bind Lenders to a decision which may be made at the
election of Requisite Lenders and are not intended, directly or indirectly, to
benefit Borrower, and such provisions shall not at any time be construed so as
to grant Borrower the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Agent or Lenders from exercising any of
the rights or remedies available to them under any of the Loan Documents, even
if the conditions set forth in this paragraph are met.

Section 9.      AGENT

          9.1       Appointment.

                      A.      Appointment of Agent.   DBTCA is hereby appointed
Agent hereunder and under the other Loan Documents. Each Lender hereby
authorizes Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Agent agrees to act upon the express
conditions contained in this Agreement and the other Loan Documents, as
applicable. Each Interest Rate Exchanger (i) hereby appoints Agent to act as
agent in connection with the applicable Lender Interest Rate Agreement, it being
understood and agreed by each Interest Rate Exchanger that it shall have no
right individually to enforce any remedy in connection with any Lender Interest
Rate Agreement, and (ii) hereby agrees to indemnify Agent pursuant to subsection
9.4A in connection with actions taken (or not taken) by Agent in connection
therewith. The provisions of this Section 9 are solely for the benefit of Agent
and Lenders and neither Borrower nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties under this Agreement, Agent (other than as provided in
subsection 2.1E) shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Borrower or any of its Subsidiaries.

                      B.      Appointment of Supplemental Collateral
Agents.   It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
Agent reasonably deems that by reason of any present or future law of any
jurisdiction it may not exercise any of the rights, powers or remedies granted
herein or in any of the other Loan Documents or take any other action which may
be desirable or necessary in connection therewith, it may be necessary that
Agent appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent or collateral co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

--------------------------------------------------------------------------------

     In the event that Agent appoints a Supplemental Collateral Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Collateral Agent to the
extent, and only to the extent, necessary to enable such Supplemental Collateral
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Collateral Agent shall run
to and be enforceable by either Agent or such Supplemental Collateral Agent, and
(ii) the provisions of this Section 9 and of subsections 10.2 and 10.3 that
refer to Agent shall inure to the benefit of such Supplemental Collateral Agent
and all references therein to Agent shall be deemed to be references to Agent
and/or such Supplemental Collateral Agent, as the context may require.

     Should any instrument in writing from Borrower or any of its Subsidiaries
be required by any Supplemental Collateral Agent so appointed by Agent for more
fully and certainly vesting in and confirming to him, her or it such rights,
powers, privileges and duties, Borrower shall, or shall cause its Subsidiaries
to, execute, acknowledge and deliver any and all such instruments promptly upon
request by Agent. In case any Supplemental Collateral Agent, or a successor
thereto, shall die, become incapable of acting, resign or be removed, all the
rights, powers, privileges and duties of such Supplemental Collateral Agent, to
the extent permitted by law, shall vest in and be exercised by Agent until the
appointment of a new Supplemental Collateral Agent.

          9.2       Powers and Duties; General Immunity.

                      A.      Powers; Duties Specified.   Each Lender
irrevocably authorizes Agent to take such action on such Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Loan
Documents as are specifically delegated or granted to Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Agent shall have only those duties and responsibilities that
are expressly specified in this Agreement and the other Loan Documents. Agent
may exercise such powers, rights and remedies and perform such duties by or
through its agents or employees. Agent shall not have, by reason of this
Agreement or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender; and nothing in this Agreement or any of the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

                      B.      No Responsibility for Certain Matters.    Agent
shall not be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any other Loan Document or for any representations, warranties,
recitals or statements made herein or therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by Agent to Lenders or by
or on behalf of Borrower to Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of Borrower or any other Person liable for the
payment of any Obligations, nor shall Agent be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Loan Documents or as to the use
of the proceeds of the Loans or the use of the Letters of Credit or as to the
existence or possible existence of any Event of Default or Potential Event of
Default. Anything contained in this Agreement to the contrary notwithstanding,
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.

--------------------------------------------------------------------------------

                      C.      Exculpatory Provisions.    Neither Agent nor any
of its officers, directors, employees or agents shall be liable to Lenders for
any action taken or omitted by Agent under or in connection with any of the Loan
Documents except to the extent caused by Agent’s gross negligence or willful
misconduct. Agent shall be entitled to refrain from any act or the taking of any
action (including the failure to take an action) in connection with this
Agreement or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
Agent shall have received instructions in respect thereof from Requisite Lenders
(or such other Lenders as may be required to give such instructions under
subsection 10.6) and, upon receipt of such instructions from Requisite Lenders
(or such other Lenders, as the case may be), Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or (where so instructed)
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of Requisite Lenders (or such other Lenders
as may be required to give such instructions under subsection 10.6).

                      D.      Agent Entitled to Act as Lender.    The agency
hereby created shall in no way impair or affect any of the rights and powers of,
or impose any duties or obligations upon, Agent in its individual capacity as a
Lender hereunder. With respect to its participation in the Loans and the Letters
of Credit, Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” or “Lenders” or any
similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity. Agent and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with Borrower or any of its Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Borrower for services in connection with this Agreement
and otherwise without having to account for the same to Lenders.

--------------------------------------------------------------------------------

          9.3       Independent Investigation by Lenders; No Responsibility For
Appraisal of Creditworthiness.

     Each Lender agrees that it has made its own independent investigation of
the financial condition and affairs of Borrower and its Subsidiaries in
connection with the making of the Loans and the issuance of Letters of Credit
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of Borrower and its Subsidiaries. Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and Agent shall not have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

          9.4       Right to Indemnity.

                      A.      Indemnity to Agent.   Each Lender, in proportion
to its Pro Rata Share, severally agrees to indemnify Agent and the officers,
directors, employees, agents, attorneys, professional advisors and affiliates of
Agent to the extent that any such Person shall not have been reimbursed by
Borrower, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements and fees and disbursements of any financial advisor engaged by
Agent) or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against Agent or any other such Persons in
exercising the powers, rights and remedies of Agent or performing duties of
Agent hereunder or under the other Loan Documents or otherwise in its capacity
as Agent in any way relating to or arising out of this Agreement or the other
Loan Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. If any indemnity furnished to Agent or any other such Person
for any purpose shall, in the opinion of Agent, be insufficient or become
impaired, Agent may call for additional indemnity and cease, or not commence, to
do the acts indemnified against until such additional indemnity is furnished.

                      B.      Indemnity to Security Trustee.    Each Lender, in
proportion to its Pro Rata Share, severally agrees to indemnify The Law
Debenture Trust Corporation p.l.c. (“LDTC”), as security trustee under a
Security Trust Deed (the “Security Trust Deed”) dated on or about the date of
this Agreement among Borrower, Agent, LDTC and Harnischfeger Industries Limited
in relation to that certain Debenture (the “Debenture”) dated on or about the
date of this Agreement between Harnischfeger Industries Limited, the additional
chargors which are party thereto and LDTC and any other documents entered into
by LDTC in connection therewith, and the officers, directors, employees, agents,
attorneys, professional advisors and affiliates of LDTC, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by LDTC) or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against LDTC or any other such Persons, in exercising the powers, rights and
remedies of LDTC or performing duties of LDTC pursuant to the Security Trust
Deed or the Debenture or in any way relating to or arising out of the Security
Trust Deed or the Debenture or the other documents or instruments relating
thereto, to the same extent of the indemnity granted to Agent pursuant to
subsection 9.4A. This subsection 9.4B shall not be amended, modified, revised or
terminated without the prior written approval of LDTC.

--------------------------------------------------------------------------------

          9.5       Successor Agent.

     Agent may, without the consent of any Lender or Borrower, resign at any
time by giving 30 days’ prior written notice thereof to Lenders and Borrower.
Upon any such notice of resignation, Requisite Lenders shall have the right,
upon five Business Days’ notice to Borrower and if no Potential Event of Default
or Event of Default has occurred and is continuing, Borrower’s consent thereto
(which shall not be unreasonably withheld, conditioned or delayed), to appoint a
successor Agent. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, that successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

          9.6       Collateral Documents and Guaranties.

     Each Lender hereby further authorizes Agent, on behalf of and for the
benefit of Lenders, to enter into each Collateral Document as secured party and
to be the agent for and representative of Lenders under each Guaranty, and each
Lender agrees to be bound by the terms of each Collateral Document and Guaranty;
provided that Agent shall not (i) enter into or consent to any material
amendment, modification, termination or waiver of any provision contained in any
Collateral Document, Guaranty, Intercompany Note, Intercompany Note Guaranty or
Intercompany Collateral Document, or (ii) release any Collateral (except as
otherwise expressly permitted or required pursuant to the terms of this
Agreement or the applicable Collateral Document), in each case without the prior
consent of Requisite Lenders (or, if required pursuant to subsection 10.6, such
higher percentage of or all Lenders); provided further, however, that, without
further written consent or authorization from Lenders, Agent may execute any
documents or instruments necessary to (a) release any Lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or to which Requisite Lenders have otherwise
consented or (b) release any Guarantor from the applicable Guaranty or Foreign
Loan Party from the applicable Intercompany Guaranty if all of the capital stock
or other ownership interests of such Guarantor or Foreign Loan Party or other
guarantor is sold to any Person (other than an Affiliate of Borrower) pursuant
to a sale or other disposition permitted hereunder or to which Requisite Lenders
have otherwise consented. Anything contained in any of the Loan Documents to the
contrary notwithstanding, Borrower, Agent and each Lender hereby agree that (X)
no Lender shall have any right individually to realize upon any of the
Collateral under any Collateral Document to enforce any Guaranty or Intercompany
Guaranty, it being understood and agreed that all powers, rights and remedies
under the Collateral Documents and the Guaranties or Intercompany Guaranty may
be exercised solely by Agent for the benefit of Lenders in accordance with the
terms thereof, and (Y) in the event of a foreclosure by Agent on any of the
Collateral pursuant to a public or private sale, Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and Agent, as agent
for and representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Agent at such sale.

--------------------------------------------------------------------------------

          9.7       Agent May File Proofs of Claim.

     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or any of the Subsidiaries of Borrower,
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

      (i)   to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Agent and their agents and counsel and all other
amounts due Lenders and Agent under subsections 2.3 and 10.2) allowed in such
judicial proceeding, and

     (ii)   to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent under
subsections 2.3 and 10.2 hereof.

     Nothing herein contained shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 10.      MISCELLANEOUS

          10.1       Successors and Assigns; Assignments and Participations in
Loans and Letters of Credit.

                      A.      General.   This Agreement shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of the parties hereto and the successors and assigns of Lenders
(it being understood that Lenders’ rights of assignment are subject to the
further provisions of this subsection 10.1). None of Borrower’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
Borrower without the prior written consent of all Lenders (and any attempted
assignment or transfer by Borrower without such consent shall be null and void).
No sale, assignment or transfer or participation of any Letter of Credit or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Revolving Loan Commitment
and the Revolving Loans of the Lender effecting such sale, assignment, transfer
or participation. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Affiliates of each of Agent and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

--------------------------------------------------------------------------------

                      B.      Assignments.

      (i)   Amounts and Terms of Assignments.   Any Lender may assign to one or
more other Lenders, Affiliates of Lenders, Affiliated Funds of Lenders or, as
reasonably approved by Agent and, provided no Potential Event of Default or
Event of Default is then continuing, Borrower, other Eligible Assignees, all or
any portion of its rights and obligations under this Agreement; provided that
(a) except (1) in the case of an assignment of the entire remaining amount of
the assigning Lender’s rights and obligations under this Agreement or (2) in the
case of an assignment to a Lender or an Affiliate of a Lender or an Affiliated
Fund of a Lender, the aggregate amount of the Revolving Loan Exposure of the
assigning Lender and the assignee subject to each such assignment shall not be
less than $3,000,000 (unless Agent otherwise consents, such consent not to be
unreasonably withheld or delayed), (b) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, (c) the parties to each assignment shall execute and deliver to Agent
an Assignment Agreement, together with a processing and recordation fee of
$3,500 (unless the assignee is an Affiliate or an Affiliated Fund of the
assignor, in which case no fee shall be required), and the Eligible Assignee, if
it shall not be a Lender, shall deliver to Agent information reasonably
requested by Agent, including such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to Agent
pursuant to subsection 2.7B(iii), and (d) except in the case of an assignment to
another Lender, an Affiliate of a Lender or an Affiliated Fund of a Lender,
Agent and, provided no Potential Event of Default or Event of Default is then
continuing, Borrower shall have consented thereto. Upon such execution, delivery
and consent, from and after the effective date specified in such Assignment
Agreement, (y) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.9B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, if such Lender is the Issuing Lender with respect to
any outstanding Letters of Credit such Lender shall continue to have all rights
and obligations of an Issuing Lender with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder). The assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Notes to Agent for cancellation, and thereupon new Notes shall be
issued to the assignee and/or to the assigning Lender, substantially in the form
of Exhibit IV annexed hereto, as the case may be, with appropriate insertions,
to reflect the new Commitments and/or outstanding Revolving Loans, as the case
may be, of the assignee and/or the assigning Lender. Other than as provided in
subsection 10.5, any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection 10.1B shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
10.1C.

     (ii)   Acceptance by Agent; Recordation in Register.    Upon its receipt of
an Assignment Agreement executed by an assigning Lender and an assignee
representing that it is an Eligible Assignee, together with the processing and
recordation fee referred to in subsection 10.1B(i) and any forms, certificates
or other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to Agent pursuant to
subsection 2.7B(iii), Agent shall, if Agent (and Borrower, if required) has
consented to the assignment evidenced thereby (to the extent such consent is
required pursuant to subsection 10.1B(i)), (a) accept such Assignment Agreement
by executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of Agent to such assignment), (b) record the
information contained therein in the Register, and (c) give prompt notice
thereof to Borrower. Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it as provided in this subsection 10.1B(ii).

                      C.      Participations.   Any Lender may, without the
consent of, or notice to, Borrower or Agent, sell participations to one or more
banks or other entities in all or a portion of such Lender’s rights and/or
obligations under this Agreement; provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) Borrower, Agent and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
directly affecting (i) the extension of the scheduled final maturity date of any
Loan allocated to such participation or (ii) a reduction of the principal amount
of or the rate of interest payable on any Loan allocated to such participation.
Subject to the further provisions of this subsection 10.1C, Borrower agrees that
each Participant shall be entitled to the benefits of subsections 2.6D and 2.7
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection 10.1B. To the extent permitted by law, each
Participant also shall be entitled to the benefits of subsection 10.4 as though
it were a Lender, provided such Participant agrees to be subject to subsection
10.5 as though it were a Lender. A Participant shall not be entitled to receive
any greater payment under subsections 2.6D and 2.7 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant unless the sale of the participation to such Participant is
made with Borrower’s prior written consent. A Participant that would be a Non-US
Lender if it were a Lender shall not be entitled to the benefits of subsection
2.7 unless Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of Borrower, to comply with
subsection 2.7B(iii) as though it were a Lender.

--------------------------------------------------------------------------------

                      D.      Pledges and Assignments.   Any Lender may at any
time pledge or assign a security interest in all or any portion of its Loans,
and the other Obligations owed to such Lender, to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to any Federal Reserve Bank; provided that (i) no Lender shall be
relieved of any of its obligations hereunder as a result of any such assignment
or pledge and (ii) in no event shall any assignee or pledgee be considered to be
a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.

                      E.      Information.   Each Lender may furnish any
information concerning Borrower and its Subsidiaries in the possession of that
Lender from time to time to assignees and participants (including prospective
assignees and participants), subject to subsection 10.19.

                      F.      Agreements of Lenders.   Each Lender listed on the
signature pages hereof hereby agrees (i) that it is an Eligible Assignee
described in clause (A) of the definition thereof; (ii) that it has experience
and expertise in the making of loans such as the Loans; and (iii) that it will
make its Loans for its own account in the ordinary course of its business and
without a view to distribution of such Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this subsection 10.1, the
disposition of such Loans or any interests therein shall at all times remain
within its exclusive control). Each Lender that becomes a party hereto pursuant
to an Assignment Agreement shall be deemed to agree that the agreements of such
Lender contained in Section 2(c) of such Assignment Agreement are incorporated
herein by this reference.

                      G.      Cooperation in Syndication Efforts.    Borrower
shall, and shall cause its Subsidiaries to, cooperate with Agent in its efforts
to syndicate the credit facilities described herein and to effect the assignment
of portions of Lenders’ rights and obligations under this Agreement to Eligible
Assignees. Without limiting the generality of the foregoing, Borrower shall, and
shall cause its Subsidiaries to, participate in meetings with Lenders and
prospective lenders, assist Agent in the preparation of a confidential
memorandum concerning the credit facilities described in this Agreement to be
used in connection with Agent’s syndication efforts and to use commercially
reasonable efforts to cause its professional advisors to provide all information
concerning Borrower and its Subsidiaries as may be reasonably requested by
Agent.

--------------------------------------------------------------------------------

          10.2       Expenses.

     Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (i) all the actual and reasonable costs and
expenses incurred by or on behalf of Agent of negotiation, preparation and
execution of the Loan Documents and any consents, amendments, waivers or other
modifications thereto; (ii) all the costs of furnishing all opinions by counsel
for Borrower (including any opinions reasonably requested by Agent or Lenders as
to any legal matters arising hereunder) and of Borrower's performance of and
compliance with all agreements and conditions on its part to be performed or
complied with under this Agreement and the other Loan Documents including with
respect to confirming compliance with environmental, insurance and solvency
requirements; (iii) the reasonable fees, expenses and disbursements of counsel
to Agent (including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (iv) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Agent on behalf
of Lenders pursuant to any Loan Document, including filing, recording and
registration fees, expenses and taxes, stamp or documentary taxes, search fees,
costs of examining Collateral, opening bank accounts and lockboxes, depositing
checks, receiving and transferring funds (including charges for checks for which
there are insufficient funds), costs of title insurance premiums, real estate
survey costs, and fees and taxes in connection with the filing of financing
statements, costs of preparing and recording or registering Loan Documents,
other fees, expenses and disbursements of counsel to Agent and of other counsel
providing any opinions that Agent or Requisite Lenders may reasonably request in
respect of the Loan Documents or the Liens created pursuant thereto, and fees
and expenses of legal counsel to Agent; (v) all the actual costs and reasonable
expenses (including the reasonable fees, expenses and disbursements of any
auditors, accountants or appraisers and any environmental or other consultants,
advisors and agents employed or retained by Agent or its counsel) of obtaining
and reviewing any appraisals provided for under this Agreement and any
environmental audits or reports provided for under this Agreement; (vi) the
costs incurred by Agent in connection with the custody or preservation of any of
the Collateral; (vii) all other actual and reasonable costs and expenses
incurred by Agent in connection with the syndication of the Commitments and the
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (viii) all costs and expenses, including reasonable
attorneys’ fees (including allocated costs of internal counsel) and costs of
settlement, incurred by Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the
Guaranties) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings.

          10.3       Indemnity.

     In addition to the payment of expenses pursuant to subsection 10.2, whether
or not the transactions contemplated hereby shall be consummated, Borrower
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless Agent and Lenders, and the officers, directors, employees,
agents and affiliates of Agent and Lenders (collectively called the
“Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that Borrower shall not have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee as determined by a final judgment of a court of
competent jurisdiction.

--------------------------------------------------------------------------------

     As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Loan Documents or any Related Agreement or the transactions
contemplated hereby or thereby (including Lenders’ agreement to make the Loans
hereunder or the use or intended use of the proceeds thereof or the issuance of
Letters of Credit hereunder or the use or intended use of any thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranties)), or (ii) any Environmental Claim or any Hazardous Materials
Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of Borrower or any of
its Subsidiaries.

     To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this subsection 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Borrower shall
contribute the maximum portion that its is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

          10.4       Set-Off; Security Interest in Deposit Accounts.

     In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and consultation with Agent each Lender is
hereby authorized by Borrower at any time or from time to time, without notice
to Borrower or to any other Person, any such notice being hereby expressly
waived (provided that Agent shall use its best efforts to notify Borrower
promptly following any such set-off, appropriation or application), to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by that Lender or any Affiliate of such Lender to or for the
credit or the account of Borrower and each other Loan Party against and on
account of the obligations and liabilities of Borrower or any other Loan Party
to that Lender (or any Affiliate of such Lender) or to any other Lender (or any
Affiliate of any other Lender) under this Agreement, the Letters of Credit and
participations therein and the other Loan Documents, including all claims of any
nature or description arising out of or connected with this Agreement, the
Letters of Credit and participations therein or any other Loan Document,
irrespective of whether or not (i) that Lender shall have made any demand
hereunder or (ii) the principal of or the interest on the Loans or any amounts
in respect of the Letters of Credit or any other amounts due hereunder shall
have become due and payable pursuant to Section 8 and although said obligations
and liabilities, or any of them, may be contingent or unmatured. Borrower hereby
further grants to Agent and each Lender a security interest in all deposits and
accounts maintained with Agent or such Lender as security for the Obligations.

--------------------------------------------------------------------------------

          10.5       Ratable Sharing.

     Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code or under any other Insolvency Laws, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to that Lender hereunder or under the other Loan Documents
(collectively, the “Aggregate Amounts Due” to such Lender) that is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (i) notify Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any purchaser of an assignment so
purchased may exercise any and all rights of a Lender as to such assignment as
fully as if that Lender had complied with the provisions of subsection 10.1B
with respect to such assignment. In order to further evidence such assignment
(and without prejudice to the effectiveness of the assignment provisions set
forth above), each purchasing Lender and each selling Lender agree to enter into
an Assignment Agreement at the request of a selling Lender or a purchasing
Lender, as the case may be, in form and substance reasonably satisfactory to
each such Lender.

--------------------------------------------------------------------------------

          10.6       Amendments and Waivers.

     No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Borrower
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders; provided that no such amendment, modification, termination,
waiver or consent shall, without the consent of (a) each Lender with Obligations
directly affected (whose consent shall be required for any such amendment,
modification, termination or waiver in addition to that of Requisite Lenders)
(1) reduce the principal amount of any Loan, (2) increase the maximum aggregate
amount of Letters of Credit, (3) postpone the scheduled final maturity date (but
not the date of any scheduled installment of principal) of any Loan, (4)
postpone the date on which any interest or any fees are payable, (5) decrease
the interest rate borne by any Loan (other than any waiver of any increase in
the interest rate applicable to any of the Loans pursuant to subsection 2.2E) or
the amount of any fees payable hereunder, (6) reduce the amount or postpone the
due date of any amount payable in respect of any Letter of Credit, (7) extend
the expiration date of any Letter of Credit beyond the Revolving Loan Commitment
Termination Date or (8) change in any manner the obligations of Lenders relating
to the purchase of participations in Letters of Credit; (b) each Lender, (1)
change in any manner the definition of “Requisite Lenders” (except for any
changes resulting solely from an increase in Commitments approved by Requisite
Lenders), (2) change in any manner any provision of this Agreement that, by its
terms, expressly requires the approval or concurrence of all Lenders, (3)
increase the maximum duration of Interest Periods permitted hereunder, (4)
release any Lien granted in favor of Agent with respect to all or substantially
all of the Collateral or release any material Guarantor from its obligations
under the Guaranty, in each case other than in accordance with the terms of the
Loan Documents, (5) increase the amount of any of the Commitments; (6) change in
any manner or waive the provisions contained in subsection 8.1 or this
subsection 10.6; (7) change in any manner the provisions contained in the second
paragraph of subsection 2.1C(ii); (8) increase the advance rate with respect to
the Revolving Loans (except for the restoration by Agent of an advance rate in
whole or in part to its original level after the prior reduction thereof by
Agent); (9) increase the advance rate with respect to any category of Collateral
(e.g., 85% of Eligible Accounts Receivables, 35% of Eligible Unbilled Accounts
Receivables) except for the restoration by Agent of any such advance rate in
whole or in part to its original level after the prior reduction thereof by
Agent; or (10) change the definition of “Australian Joy Subsidiary Borrowing
Base”, “Australian P&H Subsidiary Borrowing Base”, “Consolidated Borrowing
Base”, “Domestic Borrowing Base” or “UK Subsidiary Borrowing Base” with respect
to the maximum amounts (or reductions thereof) of Eligible Intellectual
Property, Eligible Real Estate and Eligible Machinery and Equipment that may be
included in such Borrowing Bases; or (c) Lenders having or holding more than 75%
of the sum of aggregate Revolving Loan Exposure of all Lenders (1) change in any
manner or waive the provisions contained in subsection 7.7(iv), or (2) release a
material portion of the Collateral. In addition, (i) any amendment,
modification, termination or waiver of any of the provisions contained in
Section 4 shall be effective only if evidenced by a writing signed by or on
behalf of Agent and Requisite Lenders, (ii) no amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the Lender which is the holder of that Note, (iii) no
amendment, modification, termination or waiver of any provision of Section 3
shall be effective without the written concurrence of Agent and, with respect to
the purchase of participations in Letters of Credit, without the written
concurrence of each Issuing Lender that has issued an outstanding Letter of
Credit or has not been reimbursed for a payment under a Letter of Credit, and
(iv) no amendment, modification, termination or waiver of any provision of
Section 9 or of any other provision of this Agreement which, by its terms,
expressly requires the approval or concurrence of Agent shall be effective
without the written concurrence of Agent. Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this subsection 10.6 shall be binding upon each
Lender at the time outstanding, each future Lender and, if signed by Borrower,
on Borrower.

--------------------------------------------------------------------------------

          10.7       Independence of Covenants.

     All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

          10.8       Notices; Effectiveness of Signatures.

     Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile in complete and legible
form, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to Agent shall not
be effective until received. For the purposes hereof, the address of each party
hereto shall be as set forth under such party’s name on the signature pages
hereof or (i) as to Borrower and Agent, such other address as shall be
designated by such Person in a written notice delivered to the other parties
hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Agent. Electronic mail
may be used to distribute routine communications, such as financial statements
and other information; provided, however, that no signature with respect to any
notice, request, agreement, waiver, amendment or other document or any notice
that is intended to have binding effect may be sent by electronic mail.

     Loan Documents and notices under the Loan Documents may be transmitted
and/or signed by facsimile. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on all Loan
Parties, Agents and Lenders. Agent may also require that any such documents and
signature be confirmed by a manually-signed copy thereof; provided, however,
that the failure to request or deliver any such manually-signed copy shall not
affect the effectiveness of any facsimile document or signature.

--------------------------------------------------------------------------------

          10.9       Survival of Representations, Warranties and Agreements.

                      A.      All representations, warranties and agreements
made herein shall survive the execution and delivery of this Agreement and the
making of the Loans and the issuance of the Letters of Credit hereunder.

                      B.      Notwithstanding anything in this Agreement or
implied by law to the contrary, the agreements of Borrower set forth in
subsections 2.6D, 2.7, 3.5A, 10.2, 10.3, 10.4, 10.17 and 10.18 and the
agreements of Lenders set forth in subsections 9.2C, 9.4, 10.5, 10.18 and 10.19
shall survive the payment of the Loans, the cancellation or expiration of the
Letters of Credit and the reimbursement of any amounts drawn thereunder, and the
termination of this Agreement.

          10.10       Failure or Indulgence Not Waiver; Remedies Cumulative.

     No failure or delay on the part of an Agent or any Lender in the exercise
of any power, right or privilege hereunder or under any other Loan Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

          10.11       Marshalling; Payments Set Aside.

     Neither Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the Obligations. To the extent that Borrower makes a payment or
payments to Agent or Lenders (or to Agent for the benefit of Lenders), or Agent
or Lenders enforce any security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

          10.12       Severability.

     In case any provision in or obligation under this Agreement or the Notes
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

          10.13       Obligations Several; Independent Nature of Lenders’
Rights.

     The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Borrower, as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

--------------------------------------------------------------------------------

          10.14       Headings.

     Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

          10.15       Applicable Law.

     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

     NOTWITHSTANDING THE FOREGOING, THE PARTIES AGREE THAT:

          (A)      THE LAW OF THE STATE IN WHICH EACH MORTGAGED PROPERTY IS
SITUATED (THE “SITUS STATE”) GOVERNS PROCEDURES FOR ENFORCING, IN THE SITUS
STATE, PROVISIONAL REMEDIES DIRECTLY RELATED TO SUCH REAL PROPERTY, INCLUDING,
WITHOUT LIMITATION, APPOINTMENT OF A RECEIVER.

          (B)      THE LAW OF THE SITUS STATE ALSO APPLIES TO THE EXTENT, BUT
ONLY TO THE EXTENT, NECESSARY TO CREATE, TO PERFECT, AND TO FORECLOSE THE
SECURITY INTERESTS AND LIENS CREATED BY THE LOAN DOCUMENTS, BUT DOES NOT APPLY
TO ANY OBLIGATION SECURED THEREBY. THOSE OBLIGATIONS ARE GOVERNED BY NEW YORK
LAW. IN FURTHERANCE OF THE FOREGOING, THE PARTIES STIPULATE AND AGREE THAT AGENT
AND LENDERS MAY ENFORCE IN ACCORDANCE WITH NEW YORK LAW ANY OR ALL OF ITS RIGHTS
TO SUE ANY LOAN PARTY TO COLLECT ANY INDEBTEDNESS, AND TO OBTAIN A DEFICIENCY
JUDGMENT AGAINST BORROWER IN THE SITUS STATE, NEW YORK, OR ELSEWHERE, BEFORE OR
AFTER FORECLOSURE, AND IF AGENT OR ANY LENDER OBTAINS A DEFICIENCY JUDGMENT
OUTSIDE THE SITUS STATE, IT MAY ENFORCE THAT JUDGMENT IN THE SITUS STATE, AS
WELL AS IN OTHER STATES.

--------------------------------------------------------------------------------

          10.16       Construction of Agreement; Nature of Relationship.

     Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Agent nor any Lender or other Agent has any fiduciary
relationship with or duty to Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Agent, the other Agents and Lenders, on one hand, and Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
Accordingly, each of the parties hereto acknowledges and agrees that the terms
of this Agreement shall not be construed against or in favor of another party.

          10.17       Consent to Jurisdiction and Service of Process.

     ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

          (I)       ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

          (II)       WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

          (III)       AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION
10.8;

          (IV)       AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT;

          (V)       AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE
COURTS OF ANY OTHER JURISDICTION; AND

          (VI)       AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17
RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

--------------------------------------------------------------------------------

          10.18       Waiver of Jury Trial.

     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

          10.19       Confidentiality.

     Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender's customary
procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices, it being understood and agreed
by Borrower that in any event a Lender may make disclosures (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) subject
to the applicable limitations set forth herein, to the extent requested by any
Government Authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this subsection 10.19, to (i) any Eligible
Assignee of or participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of
Borrower, (g) with the consent of Borrower, (h) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
subsection 10.19 or (ii) becomes available to Agent or any Lender on a
nonconfidential basis from a source other than Borrower or (i) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates and that no written or oral
communications from counsel to Agent and no information that is or is designated
as privileged or as attorney work product may be disclosed to any Person unless
such Person is a Lender or a participant hereunder; provided that, unless
specifically prohibited by applicable law or court order, each Lender shall
notify Borrower of any request by any Government Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition of such Lender by such Government Authority) for disclosure
of any such non-public information prior to disclosure of such information and
shall use its best efforts to afford Borrower the opportunity to object to such
disclosure; and provided, further that in no event shall any Lender be obligated
or required to return any materials furnished by Borrower or any of its
Subsidiaries.

--------------------------------------------------------------------------------

          10.20       Counterparts; Effectiveness.

     This Agreement and any amendments, waivers, consents or supplements hereto
or in connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

          10.21       Judgment Currency.

                      (a)      If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent permitted by
law, that the rate of exchange used shall be that at which in accordance with
normal banking procedures Agent or a Lender could purchase the U.S. Dollars with
such other currency in New York, New York on the Business Day immediately
preceding the day on which any such judgment, or any relevant part thereof, is
given.

                      (b)      The obligations of Borrower in respect of any sum
due from it to Agent or any Lender hereunder shall, notwithstanding any judgment
in a currency other than U.S. Dollars, be discharged only to the extent that on
the Business Day following receipt by Agent or such Lender of any sum adjudged
to be so due in such other currency Agent or such Lender may in accordance with
normal banking procedures purchase U.S. Dollars with such other currency; if the
U.S. Dollars so purchased are less than the sum originally due Agent or such
Lender in U.S. Dollars, Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender against
such loss, and if the U.S. Dollars so purchased exceed the sum originally due to
Agent or such Lender in U.S. Dollars, Lender shall remit such excess to
Borrower.

--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 Borrower:

JOY GLOBAL INC.,
a Delaware corporation



By:                                                                  
Title:                                                                 

Notice Address:

100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Fax: 414-319-8510
















S-1


--------------------------------------------------------------------------------



 LENDERS:

DEUTSCHE BANK TRUST COMPANY
AMERICAS,
as a Lender and as Agent


By:                                                                  
Title:                                                                 

Notice Address:

1. 31 West 52nd Street, 25th Floor
New York, New York 08854
Attention: Structured Corporate Finance Manager
Fax: 646-324-7808

2. 300 South Grand Avenue, 41st Floor
Los Angeles, California 90071
Attention: Structured Corporate Finance Manager
Fax: 213-620-8394
















S-2


--------------------------------------------------------------------------------



                                                                 ,
as a Lender



By:                                                                  
Title:                                                                 

Notice Address:


















S-3


--------------------------------------------------------------------------------



 FLEET NATIONAL BANK - ATLANTA,
as an Issuing Lender



By:                                                                 
Title:                                                                  

Notice Address:


















S-4